January 5, 2017




CHARLES N. DRAPER,                     §
                                       §
Appellant, Pro Se                      §       CAUSE NO. 03-16-00745-CV
                                       §
V.                                     §       IN THE THIRD COURT
                                       §       OF APPEALS
GREG GUERNSEY,                         §
IN HIS CAPACITY AS DIRECTOR OF         §       at Austin, Texas
PLANNING AND DEVELOPMENT               §
WATERSHED PROTECTION                   §
REVIEW DEPARTMENT,                     §
and CITY OF AUSTIN                     §
                                       §
Appel/ees.                             §
                                       §
                                       §


                                                              JAN O5 2017
                           Appellant's Brief

Appellant, Pro Se:                             Appellee:

Charles N. Draper                              Greg Guernsey, in Ids Capacity
160 Maeves Way                                 Director ofPlanning and
Austin,Texas 78737                             Development, Watershed
Phone: (512) 699-2199                          Protection Review Department,
Email: cd@,tejasland.com                       and City ofAustin

                                               Andralee Cain Lloyd,
                                               Law Department,
                                               Assistant City Attorney
                                               City Hall, 301 West 2nd Street
                                               PO Box 1088, Austin TX 78767-1088
                                               Phone: (512) 974-2918
                                               Fax: (512) 974-1311




                                  I
                                            TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL                                                          ....................... p.4

INDEX OF AUTHORITIES                                                                   ....................... p.5

STATEMENT OF CASE                                                                      ....................... p.6

PERMISSION TO APPEAL                                                                  ....................... p.6

STATEMENT ON ORAL ARGUMENT                                                            ........................ p.7

  LGC §43.002 Continuation of Land Use,
      •       Valid Travis County Flood Hazard Permit (Exhibit C)                                         ........ p.8
          o Prior to annexation, Travis County 'acted' and issued (Permit #85-2558) in
                    1985; ......... .............................................. (Affidavit: R. Glasper)
          o       County permit has no expiration date, impervious cover, nor height limitations.
          o       Sham-affidavits: Stacey Scheffel, and Susan Scallon
  LGC §245.00- Projects
              •     Shumaker Enterprise v. City ofAustin (non-applicable) ............ p. 9, 17, 20
              •     Harper Park II v. City ofAustin
  CPRC §101.0215 (29) Governmental Liability,
      •       Planning and Zoning                                                               ......... p. 17, 18
          o       Meadours v. Ermel, 483 F .3d (Fifth Circuit. 2007)                            ........... p. 9, 18
          o       Owens-Fiberglass v. Malone, 972 S.W.2d35,40 (Tex. 1998)
          o City ofHouston v. Jenkins, 363 S.W.3d 808,814 (Tex. App.-Houston [14th Dist.]
  Vested-Rights v. Inverse Condemnation                                               ........................... p.7
  Texas Constitution Article I, §l 7(a)(l60)(161)                                     .... , ..................... p.8
  •   Weingarten Realty Investors v. Albertson's (S.D. Texas 1999) 66F.Supp. 2d,825.
  •   Bass v. City ofDallas (App.7 District 2000) 34 S.W.3d 1                         ......................... p.10
ISSUES TO BE PRESENTED FOR REVIEW                                                     ......................... p.9

  •   History                                                                         ....................... p.11
  •   Current History                                                                ....................... p.13




                                                           2
STATEMENT OF FACTS                                                  ....................... p.15

       LGC §43.002 Continuation of Land Use,
              •   Valid Travis County Flood Hazard Permit
              o   (Permit #85-2558) issued in 1985; prior to annexation
              o   Sham-affidavit, and Heresay- Stacy Scheffel, and Susan Scallon
              o Travis County permit was commercial, without an expiration date; impervious
                  cover, nor height limitations. TC acted with regulatory authority.
              o Property is exempt from Barton Creek Watershed Ordinance and Site
                  development, per Sec. 9-l-303(b)
      LGC §245.00-02 Uniformity of Requirements-                    ....................... p.16
          •   Shumaker Enterprise v. City of Austin (non-applicable)      ......... p. 9, 17, 20
          •   Harper Park II v. City ofAustin                       .................... p. 9, 21
      CPRC §101.0215 (29) Governmental Liability- Zoning & Planning                   ..... p.18
          •   City of Houston v. Jenkins, 363 S.W.3d 808,814 (Tex. App.-Houston [14th
              Dist.J ... p.18
          •   Edwards Aquifer v. Sheffield Dev. Co, 369 S.W.3d at 838, 140 S.W.3d at 671
      CPRC §4I.Oll(a)(5)
                  •   Aggravated and Reprehensible Conduct          ..................... p.20
DAMAGES                                                            ...................... p.20
              • Owen-Fiberglass Corp. v. Malone, 972 S.W.2d 35, 40 (Tex. 1998) .. p.21
CERTIFICATE OF CONFERENCE                                                             .... p.23
CERTIFICATE OF COMPLIANCE                                                             .... p.23
PRAYER                                                                                .... p.23
CERTIFICATE OF SERVICE                                                                ... p.24
VERIFICATION
APPENDIX- Evidence and deliberations of Justice Crump's trial court
          1. Plaintiffs Final Amended Petition
         2. Defendants' No-Evidence Motion for Summary Judgment
         3. Plaintiff's Counter-Claim for No-Evidence Summary Judgment
         4. Defendant's Response to Plaintiff's Counter-Claim for No-Evidence Summary
              Judgment


                                              3
                                                                   1
            5. Honorable Judge Karin Crump 's Order, October 18 \ 2016
            6. · Plaintiffs Request for Finding ofFact and Conclusion ofLaw
            7. Honorable Judge Karin Crump's Denial Letter, October 28th , 2016
            8. Past-due Notice Plaintiffs Request for Finding ofFact and Conclusion of Law
ORDERS
EXHIBITS: A through J
     AFFIDAVITS
       Appellant's Affidavits:
        •    Sham-Affidavits- Stacey Scheffel, and Susan Scallon
        •    April 10, 1987 Letter, Travis county Engineer Mark Kronkosky
        •    Robert Glasper, Travis County Transportation and Natural Resources
        •    Carl McClendon, McClendim and Associates
        •    Jim Schissler, Jones & Carter, Engineer
        •    Charles Draper, Tejasland & Commerce, Real Estate Broker
        •    Charles Draper, Certificate of Competency
       OTHER AUTORITIES:
           Third Court of Appeals Memorandum Opinion, CPRC Sec.101.106, (2/25/2015)
           Attorney General John Comyn, October 19, 2001- "conveyance to different owner"
           Attorney General Greg Abbott, December 10, 2012- "project duration"


       NOTICE OF APPEAL
       REGISTER OF THE COURT
                         IDENTITY OF PARTIES & COUNSEL


Appellant, Pro Se:                                 Appellee:

Charles N. Draper                                  Greg Guernsey, in his Capacity
160 Maeves Way                                     Director of Planning and
Austin, Texas 78737                                Development, Watershed
Phone: (512) 699-2199                              Protection Review Department,
Email: cd@tejasland.com                            and City ofAustin

                                                   Andralee Cain Lloyd, Law Department,
                                                   Assistant City Attorney
                                                   City Hall, 301 West 2 nd Street
                                                   PO Box 1088, Austin TX 787~7-1088
                                                   Phone: (512) 974-2918

                                             4
                                        INDEX OF AUTHORITIES
STATUTES & CASE LAW
Texas Local Government Code
   • LGC Section §43.002- Continnation of Land Use
   • LGC Section §245.00-02- Projects, Permits, Uniformity of Requirements
      • Harper Park II v. City ofAustin (App. 3 Dist. 2011) 359 S.W.3d 247
      • Shumaker v. City ofAustin, 325, S.W.3d 812, 814-15 (Tex. App-Austin 2010)

Texas Civil Practices & Remedies Code- Tort Claims
   • Rule §101.001- Government- General Provisions
                                                                                                    th
     • City a/Houston v. Jenkins, 363 S.W.3d 808,814 (Tex. App.-Houston [14 Dist.] 2012
       pet. filed 4-30-12) ........... , ........................................................................ p.18
     • Weingarten Realty Investors v. Albertson's, (S.D. Tex. 1999) 66 F.Supp.2d, 825 .... p.13
     • Edwards Aquifer v. Sheffield Dev. Co, 369 S.W.3d at 838, 140 S.W.3d at 671 ........ p.19
   • Rule §101.0215(29)- Municipal Liability, Planning and Zoning
   • Rule §101.106 Restatement (2d) Torts Rule §895 D, Rule §2.2
   • Rule §41.0ll(a)(5)- Evidence to Exemplary Damages
   • Rule §51.014(d)(l); Tex. CPRC Rule §168- Controlling Question of Law
   • Rule §299- Omitted Findings of Fact
                Tenery v. Tenery, 932S.W. 2d 29, 30 (Tex. 1996)                                        .............. p.7
   • Rule §329(a)(d)- Timing for Filing Motions- plenary powers                                        .............. p.7


Texas Rules & Civil Procedure
   • Rule §166a(c)-
          • Mann, Frankfort, Stein & Lipp Advsr v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009)
          • MMP, Ltd v. Jones 710 S.W.3d 802, 816 (Tex. 2005)
   • Rule §168- Permission to Appeal                                         .... p.6
   • Rule §299- Omitted Findings
   • Rule §329(b)(f)- Time for Filing Motions-
          • In Re Baylor Med Center 280, s.W.3d 277, 230-1 (Tex.2009)        .... p.7
          • Tenery v.Tenery, 932 S.W.2d 29,30 (Tex. 1996)                   .... p.7

Texas Rules of Appellate Procedure
   • Vernon's Texas Rules Annotated, Vol. 4, Texas Court of Appeals
   o Rule §377- Diligence:
     • Note 24- Reversal, Strode v. Srygley (Civ.App.1961) 342 SW.2d 638     ....... p.7
     • Note 66 -Findings, Rosales v. Rosales (Civ. App.1964) 377 S.2d 661    ....... p.12
                     Kilsby v. Aero-Test Equipment Co (Civ.App. 1957)301 SW.2d 703
     • Note 68- Grounds, Ives v. Watson (Civ. App 1975) 521 SW.2d 930        ....... p.22
     • Note 69-Error, Barham v. Combs (Civ. Appl975) 523 SW.2d 725           ....... p.13
     • Note 116- Duty, Gipson v. Southwest Oil Co. ofS.A,Inc (Civ. Appl980)604 S. W2d 396
     • Note 117- Rights, Goodman v. Goodman (Civ. App. 1981) 611 S.W.2d 738 ....... p.13
   • Rule §24.4- Appellate Review
   • Rule §39.2- Oral Arguments


                                                           5
TEXAS CONSTITUTION
    Article I, §17(160)(161) -
    •   Intent, Inverse condemnation (160)                                    ................ p.12
        l. Bass v. City ofDallas (App. 7 District 2000) 34 S.W.3d I
    •   Restriction on Use- (161)                                             ................ p.12
        2. Weingarten Realty Investors v. Albertson's, (S.D. Tex. 1999) 66 F.Supp.2d, 825


                                 STATEMENT OF THE CASE

    Appellant seeks a reversal of Justice Karin Crump's Order; dismissing all claims against

appellees.

    The nature of the case concerns Damages, Declaratory Judgment, and Summary Judgment,

against the City of Austin, and their governmental employee, Greg Guernsey in his capacity as

city director. Mr. Guernsey is liable for fraudulent misrepresentations made, while acting in his

capacity as Director ofPlanning and Development Watershed Protection Review Department in

charge of the city's 'coordinated branch of government'. Guernsey engaged in 'occupational

discretion', utilized his 'proprietary' function to intentionally, and knowingly aid and abet the

subversion of State law; Texas LGC§43.002- Continuation ofLand Use, and Texas

LGC§245.00- Project, Torts §876, Tex. CRPC Rule §101.0215(29)- Municipal Liability,

Planning and Zoning by denying Appellant's valid Travis County Flood Hazard Permit;

thereby, adversely condemning Appellant's 'vested-rights' without adequate compensation;

thereby, violating Texas Constitution Article I, §l 7(a) - Taking, Damaging, or Destroying

Property for Public. Use.

                                    · PERMISSION TO APPEAL
        · On August 11th, 2016, defendants filed a No-Evidence Motion for Summary Judgment

   in 419th Judicial District of Travis County. The Honorable Justice Karin Crump presided.




                                                6
        Justice Crump issued an Order; "... Accordingly, Plaintif!s lawsuit against Defendants is

DISMISSED... " from the trial court on October 18th, 2016. (See Appendix 6). Justice Crump

DENIED, Defendant's Motion to Strike Plaintif!s Evidence; however, GRANTED Defendant's

No-Evidence Summary Judgment motion; without support of the Order.

        On October 24th, 2016, appellant filed, Plaintiffs Request for Finding ofFacts and

Conclusion ofLaw. Justice Crump's denied appellant's request on October 28th, 2016; stating,

"... Findings ofFact and Conclusions of Law are neither required nor appropriate following

summary judgment... ". (See Appendix 7)

        Under TRCP § 299, Refusal of the Court to make a finding of fact requested shall be

reviewable on appeal. "Harm to the complaining party is presumed unless the contrary appears

in the face of the record when the party makes a proper and timely request for findings, and the

trial court fails to comply. Error is harmful if it prevents an appellant from properly presenting a

case to the appellant court." Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996)

        Justice Crurnp's Order is not supported by case law, and leaves an unresolved

controlling questions oflaw. Rule CPRC§51.0I4(d)(l); TRCP Rule §168.

        Justice Crump erred and should not have denied appellant's motion as a rule of law. As a

result of Justice Crump 30 day refusal, the Courts forfeited their plenary powers, under TRCP §

329b, In re Baylor Med Ctr. 280 S.W.3d 277, 230-1 (Tex. 2008).

        Any order that interferes with or impairs the effectiveness of the relief sought may be

granted an appeal, TRAP Rule §24.4. If the record shows that an appellant was deprived

statement of facts, which would enable him to present to an appellate court questions he would

be entitled to raise on appeal, an error material, will necessitate a reversal. Strode v. Srygley,

(Civ.App.1961) 342 SW.2d 638.

        On November 30, 2016, the Third Court granted a Permission for Appeal.


                                                 7
                           STATEMENT OF THE ORAL ARGUMENTS


The Court should grant oral arguments for the following reasons:

1. At issue, CPRC§51.014(d)l, an undecided controlling question oflaw; LDC §43.002
       and LDC §245 have not been authoritatively decided. See Tex. R. App. P. 39.l(b).
       Justice Crump refusal leaves a controlling question of law unresolved.
 •     The undisputed facts are; Travis County issued Permit #85-2558 on August 9th
     1985, prior to city annexation. (Affidavits: C. McClendon, and R. Glasper)
 •     In January 2008, appellant attempted to move forward towards project completion.
     Appellees, headed by Greg Guernsey as Director ofPlanning and Development
     Watershed Protection Review Department, intentionally, failed to perform their
     governmental functions. Appellees denied Draper's vested-rights, a valid Travis County
     Flood Hazard Permit; thereby, adversely condemning appellant's property without
     adequate compensation.
 •     LGC §43.002: Appelles have attempted to defeat LGC §43.002, and beguile the trial
     court with sham-affidavits of Susan Scallon, and Stacey Scheffel, a Travis County
     Permit Director. Both, Ms. Scallon and Ms. Scheffel stated under oath; appellant's
     vested-rights expired; "... 180 days after issuance if no work commenced, or... abandoned
     after 180 days". (Affidavits: Stacey Scheffel; See also, LGC §245.005(b))
         •       Contrary to Ms. Scheffel's claims; Travis County Flood Engineer, Mark
                 Kronkosy on April 10th, 1987 requests '... another elevation certificate form ... '.
                 (605 days after permit issuance; Exhibits C).
         •       Ms. Scheffel was employed by Travis County in 1997, twelve years after the
                 permit was issued. Ms. Scheffel was not present in 1985. Her testimony is Heresay.
         •       See also Other Authorities, Attorney General Greg Abbott, December 10, 2012
                 letter- "project duration"; which conflicts with Ms. Scheffel's sham-affidavit.
 •    LGC §245: Appellees allege Shumaker v. City ofAustin provides appellees the
     authority to retroactively regulate land-use.
             •    The Shumaker permit case concerned three tracts; A, B, and. C. Travis County
                  'acted'. Schumaker received regulatory agency approval for Tract A. Appellees




                                                    8
           did not contest Shumaker's Tract A permit. The appellees contested, Travis
           County application on Tract B; prior to the county's action.
       •   In Chief Justice Jones Opinion of Shumaker, he stipulates; (second sentence,
           page 1)" ... Consequently , but before the County had acted on the
           application ... ".
       •   Shumaker v. City ofAustin does not apply, here. Travis County 'had acted' in
           1985 and issued Permit #85-2558; similar to Shumaker's Tract A.
       •   Appellees have produced no-evidence of 'regulatory agency' intervention,
           since 1985.
       •   Appellees are defeated under both LGC §43.002 and LGC §245.
2. Oral arguments would give the court a more complete understanding governmental
   liability and the facts presented in this appeal.
   See Tex. R. App. P. 39.l(c).
       •   Evidence to be presented, under CPRC Rule §101.0215(29) Governmental
           liability, Planning & Zoning, would elaborate and expand the Court's
           understanding, that Appellee's actions are not an isolated event. Appellee's
           denials are supported with sham-affidavits, gross misrepresentations, duration,
           breach of contracts, and obstruction of civil process.· The nature of the
           offenses are so reprehensible, that appellees' offend the public trust, and
           undermine public justice, equally are paramount to the Court's deliberations.
           Meadours v. Ermel, 483, F.3d (Fifth Circuit 2007), and Weingarten Realty
           Investors v. Albertson's, (S.D. Tex. 1999) 66 F.Supp.2d, 825.


3. Oral arguments would allow the to better analyze the complicated legal issues
   presented in this appeal.
   See Tex. R. App. P. 39.l(c).
       •   Vested-Rights v. Inverse Condemnation-
               !.   Travis County 'acted' in 1985, and issued Permit #85-2558.
              11.   Conveyance does not diminish the rights of a subdivision. (See Other
                    Authorities: John Comyn letter)




                                            9
       111.   No 'project' alterations have been filed, or permitted; which changed
              the original intent. (See Affidavit: C. McClendon)
       1v. Appellant has never 'consented', nor received compensation,
              consideration, nor notice of conveyance of 'vested-rights'.
        v. City of Austin has the burden to indicate more 'narrow-use'.
       v1. City of Austin has no-evidence of intervention for thirty years.
      vu. Travis County was the regulatory 'agency' at time of permit issuance.
     vm. Commercial office project could have been built in 1985; therefore,
              'vested-rights' should still exist today; without limitations on
              impervious cover, nor height. LGC§43.002, LGC § 245.002(a).
       1x. Property is zoned commercial, was rezoned December 2008, and is
              zoned VMU in Oak Hill's Neighborhood Plan, and FLUM.


•   Texas Constitution Article I, §17(a) - Taking, Damaging, or Destroying
    Property for Public Use- No person's property shall be taken, damaged, or
    destroyed for or applied to public use without adequate compensation being
    made, unless the consent of such person, and only if the taking, damage or
    destruction is for: (1) the ownership, use, and enjoyment of the property,
    notwithstanding an incidental use, by: (A) the State, a political subdivision of
    the State, or public at large. Article 1, 17 (160)- To establish an inverse
    condenmation claim, a property owner must establish that(!) the State or other
    governmental entity intentionally performed a certain act (2) that resulted in
    the taking, damaging or destruction of the owner's property (3) for public use.
    Bass v. City ofDallas. Article 1, 17 (161)-An inverse condenmation, for
    which a owner is entitled to compensation under the Texas Constitution, may
    occur when the government physically appropriated or invades the property or
    when unr~,isonably interferes with the landowner's right to use and enjoy the
              ,.'                        ISSUES TO BE PRESENTED FOR REVIEW
Issue 1: Case Jaw, State statue, nor the evidence supports the Orders, or findings of the
trial court.
        I.     Texas LGC§43.002- Continuation ofLand Use
                 (a) A municipality may not, after annexing an area, prohibit a person from:
                        (I) continuing to use the land in the area in the manner that was being
                        used on the date the annexation proceedings were instituted if the land
                        use was legal at that time;
                 (b) Judicial refusal, nor sham-affidavits defeat statues and case Jaw.
        2. Texas LGC§245.00- Project
                 a. Harper Park II v. City ofAustin, Greg Guernsey, et al
                      • 'Vested-rights' are 'frozen'; not 'locked-in' as alleged by appellees.
                 b.    Shumaker Enterprises v. City ofAustin,
                      • Plainly stated in Chief Justice Jones Opinion on Shumaker, Justice
                        Jones stipulates; (second sentence, page !)"... Consequently, but before
                        the County had acted on the application. .. ".
                      • Appellant contends; ' ... the county 'had acted' on the application', and
                       the County issued Permit# 85-2558 in 1985; which the appellees did
                       not object.
                      • "Vested rights attach to a project once an application for the first permit
                         required in completing the project is filed with municipality, or
                          'agency' responsible for regulating the subject property"; according
                         to defendants.


   3.        Travis County Flood Hazard Permit #85-2558 does not expire in 180 days
   as alleged by Ms. Stacy Scheffel's sham-affidavit (See, Affidavits; Defendant's
   Motion for No-Evidence Summary Judgment).
               a.    Ms. Scheffel Affidavit alleges: "3. In 1985, the applicable rules and
               regulations for development permit, including Class "B" Travis County
               Flood Hazard Area Development Permit, provided that a land development
               permit expires after (I) 180 days from the date of issuance if no work
               commenced on the subject property or (2)work authorized under the permit
               is suspended or abandon for a period of at least 180 days."


                                                 11
            b.    Correspondence from Travis County Floodplain Engineer, Mark
            Kronkosky on April 10th, 1987, completely refutes Ms. Scheffel sham-
            affidavit. (Exhibit C)
            c.    Ms. Scheffel has was hired by Travis County in 1997, twelve years
            after permit issuance, and Ms. Scheffel has no first hand knowledge. The
            doctrine of hearsay excludes consideration of evidence which does not derive
            its value solely from the witness rather the veracity and competence of some
            other person whom the witness received the information. Ms. Scheffel
            Affidavit must be dismissed; under Article VIII, Rule 802.
            d.    Additionally, appellee's arguments are in direct conflict with the Texas
            statute; according Texas Attorney General Greg Abbott, who concluded; "A
            court would likely conclude that the provisions about which you ask (Project
            Duration) are void because they conflict with Chapter §245 of the Local
            Government Code." (Other Authorities: Exhibit L; and LGC§245.005)


4.        Texas Co11stitution, Article 1, §17 (a), (160), (161)
          Appellees' actions, failed to comply with state statue and has 'taken, damaged,
          or destroyed for or applied to public use without adequate compensation being
          made to Appellant; resulting in damages for 108 months (one hundred and
          eight; nine years) for which appellant is entitled to economic compensation.


Issue 2: Justice Crump's trial court should not have granted Defendants' No-Evidence
Summary Judgment Motion, and should have produced 'findings of facts and
conclusions of law; appellant's basis for reversal.
       1. "To warrant reversal in a non-jury case where record contains a statement of
      facts but no findings of fact or conclusion oflaw, appellant must show from the
      record that under no theory to be gathered therefrom was the court authorized to
      render the judgment... " Rosales v. Rosales (Civ .App.1964) 377 SW.2d 661
      2. "Appealing party is entitled to statement of facts, and if, through no fault of his
     own, after exercise of due diligence he is unable to procure statement of facts, his
     right to have case reviewed on appeal can be preserved for him by retrial of the cause;


                                           12
           ... because no court reporter was present at hearing on default judgment was entitled to
           retrial". Goodman v. Goodman (Civ.App.1981) 611 SW.2d 738.
     3. Appellees have produced no-evidence appellant's property rights are not 'vested-
           rights'. Travis County Permit #85-2558 issued on August 9th, 1985; are undisputed.
           Texas LGC§43.002.
     4. Travis County acted as the regulating 'agency' at the time of permit issuance;
           'vested-rights' attach to a project once an application for first permit is filed, August
           1985. Texas LGC§245.00.
     5. In 1985 the project developer constructed 50 forty-foot piers.
     6. While the appellees intervened, and asserted their legal authority; during Shumaker
           application on Tract B. At no time have appellees intervened (ie. red tagged)
           appellant's project in thirty years. Today, appellees cannot retroactively assert a
           change in land-use regulations over 'vested-right' entitlements.
     7. Even where no statement of fact or briefs are filed, the court will examine the record
           for fundamental error and questions of law important to public in general. Barham v.
           Combs (Civ.AppI975) 523 SW.2d 725.


Issue 3:         Inverse Condemnation, and Texas CPRC Rule §101.0215(29)- Municipal
       Liability, Planning and Zoning, employees of municipalities are libel for 'intentional
       torts".
                 Greg Guernsey imposed his 'occupational discretion', did not exercise
       'objective legal reasonableness', when he 'intentionally' denied appellant's valid
       Travis County Permit. Rule §101.106 Restatement (2d) Torts Rule §895 D, Rule
       §2.2 Proprietary Acts of Government. Instead appellees chartered a course of abuse, to
       prevent the execution of civil process knowingly made false statements to prevent the
       performance of civil process. Rule §41.0ll(a)(5)- Evidence to Exemplary Damages.
       (See Exhibits I)
       I. An owner is entitled to compensation under the Texas Constitution, when the
            government physically appropriated or invades the property or when unreasonably
            interferes with the landowner's right to use and enjoy the property, such as by




                                                 13
          restricting access or denying a permit for development. Weingarten Realty
          Investors v. Albertson's-Inverse Condemnation. Article 1, Rule §17(160)(161).
      2. The brazen disregard, and disrespect the City of Austin, and their employees have
          exhibited, undermine the public trust and should not be dismissed; as attested in
          Third Court's Memorandum Opinion issued, February of 2015. (See, Other
          Authorities)


                                            CASE HISTORY
                               6300-02 Highway 290 W (6300Hwv290W)
                    (Affidavit: Carl McC!endon, and McClendon & Associates (Exhibit A)
1. Subdivision-
a.    6300Hwy290W, a 2.357 acre tract, was " .. Legally subdivided as Lots 10 and 11, Block 1;
     Town of Oak Hill, and recorded in the Travis County Deed Records on December 16, 1872
     (Exhibit B).
b.    In 1982, the City of Austin adopted the Barton Creek Watershed Ordinance, however,
     legally subdivided land was exempt from the ordinance and site development standards
     per Sec. 9-10-303(b). In short, a site development, or watershed development permit
     from the City of Austin was not required".


2. Site Development Permit: issued August, 1985-
a.    "Travis County approved a site development or floodplain permit (Exhibit C) on
     August 9, 1985 for the Patton Lane Office Building, a three story office development.
     Although the original subdivision was platted in 1872, the site development permit
     represents the first in a series of permits for the project. The Travis County Engineer's
     office stamped approved, and issue a permit number: #85-2558 on August 9, 1985.
     Construction commenced in I 985. Although construction was initiated and later paused
     due to economic conditions, the floodplain permit does not expire. The site included
     previously existing residential and commercial development from 1950's and 1970's,
     which did not require City or County permits when it was constructed. All of the
     development was outside the·City and within the County'sjurisdiction, prior to
     adoption of the Barton Creek and Williamson Creek Ordinances."



                                                 14
     3.    Annexation : City of Austin-
     a.    "The Patton Lane Office Building was under construction when the City of Austin
          annexed the property for full purpose on December 30, 1985, and zoned the property
          Single-Family-2 (SF-2). Since the property was annexed in 1985, there have been no
          building permits approved or issued for the existing development. In late 2011 and early
          2012, the City issued a certificate of non-compliance for the existing commercial
          development, which is an exemption from compliance with City's existing permit
          process per LDC, Sec. 25-1-365.


     4. Continued Progress-
     a.    "The landowner has continued progress toward permitting by filing and recording an
          amended plat on October 10, 1991, which did not change or alter any of the previous
          restrictions or provisions of the original subdivision. On October I 0, 1991, the City
          rezoned the property to Commercial Services- Conditional Overlay (CS-CO), (Ord.#:
          911010-B). Again on June 14, 1997, the landowner filed a related zoning request; which
          did not alter or change previous restrictions or provisions to the CS-CO zoning, (CI4-
          91-0027). It was approved by a 7-0 vote by city Council. In 2008, Draper filed for
          rezoning of the property to Commercial Services- Conditional Overlay- Neighborhood
          Plan (CS-CO-NP), (Ord. #: 20090115-092), which amended the site development
          restrictions and permitted uses on the property to be consistent with those of the
          originally submitted permit. (Exhibit D)


                                      CURRENT- CASE HISTORY
                                 6300-02 Highway 290 W (6300Hwy290W)


1.        Oak Hill Neighborhood Plan-
     a.    On, or around the spring of 2006, the City of Austin initiated development of the 'Oak
          Hill Neighborhood Plan', OHNP. Draper participated as a board member of the 'Oak
          Hill Neighborhood Contact Team', OHNPCT. Concerned his property, potentially,
          could be down-zoned through the OHNP, Draper obtained legal counsel, through the
          law firm of Munsch, Hardt, Kopf, & Harr, representation provided by Robert Kleeman.



                                                     15
     b.      In January of 2008, Mr. Kleeman conducted countless meetings and correspondence
            with Matt Hollon, Pat Murphy, Victoria Li, City of Austin Watershed Protection, and
            Development Review Department; none were able to produce conclusive evidence
            Draper's property 6300Hwy290W was not entitled to 'vested-rights' provisions as
            instructed by LGC Chapters §43.002, or LGC §245.00. (Exhibit E,F).
     c.      Consequently, through assistance of Mr. Kleeman, and Munsch, Hardt, Kopf, & Harr,
            Draper filed and obtained rezoning in December, 2008, (Case No. C14-2008-0152).
            Draper has perpetuated project completion throughout his ownership of 6300Hwy290W.


2.        Site Plan: Fair-Notice-
     a.      On the behalf of Draper, February 14,2011, Jim Schissler, an engineer with Jones &
            Carter, submitted a Site Plan Fair Notice and HB. 1704/ Chapter 245 Determination
            application for the Patton Lane Office Building project; located on the northeast comer
            of West U.S. Highway 290, and Patton Ranch Road in southwest Travis County.
            (Exhibit G).
     b.      Greg Guernsey, City ofAustin Planning and Development Watershed Protection and
            Review Department, along with Susan Scallon, and the Chapter 245 Determination
            Committeee, intentionally, denied Draper's application. (Exhibit F). Scallon rejected
            Draper's application, for the reasoning: "project complete". (Exhibit F). Greg Guernsey,
            Susan Scallon, and the 1704 Committee at their 'occupational discretion' made
            fraudulent misrepresentations, breached their duty, while aiding, abetting the subversion
            of State law; LGC § 43.002- Continuation ofLand Use.
     c.      Draper employed McClendon & Associates in February of 2012. McClendon &
            Associates resubmitted Draper's 1704/Chapter 245 Determination request; after records
            documenting the issuance of Travis County Flood Hazard Permit, and original
            architectural permits were uncovered on microfiche, through the Travis County
            archives. (Affidavit: R. Glasphar). Again, the 1704/ Chapter 245 'vested-rights"
            entitlements were denied without statutory support.
     d.      In attempt to exhaust his administrative appeal, on November 2, 2012, Draper met
            with City of Austin Council Member, Chris Riley, in attempt to amicably resolve the




                                                    16
       dispute. Council member Riley said; " ... it would require a Plan Amendment to S. OS.;
       which requires a 'super-majority' ofCity Counsel...". Draper, respectfully, disagrees.
  e.    Draper contends, his property located at 6300-02 West Highway 290, has 'vested-
       rights" under Chapter §43.002 and 1704/Chapter §245 of Texas' Local Goverrunent
       Code. Having exhausted his !')dministrative appeal, Draper files the above-mentioned
       cause of action on March 4'\ 2013.


                                  STATEMENT OF FACTS


Failure to produce Finding of Facts- Defendant's No-Evidence Summary Judgment

        On November 13th, the trial court of the honorable Justice Karin Crump failed to

comply with TRCP § 299, Finding of Fact and Conclusions of Law.

        On November 15th, 2016, appellant recorded, past-due notice in the District Court for

failure to timely comply with CPRC Rules §297, Finding of Facts and Conclusions ofLaw.

        Justice Karin Crump's Jetter dated, October 28th, 2016 response was; "... Finding of

Facts Conclusion ofLaw are neither required nor appropriate following summary judgment

ruling; therefore, the Court respectfally denies Plaintiffs Request for Finding of Fact and

Conclusion ofLaw".

        Under TRCP § 299, Refusal request shall be reviewable on appeal. "Harm to the

complaining party is presumed unless the contrary appears in the face of the record when the

party makes a proper and timely request for findings, and the trial court fails to comply. Error

is harmful if it prevents an appellant from properly presenting a case to the appellant court."

Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996)

        Where appellant's objections to findings of facts and conclusion oflaw, and his

request for additional findings has been denied by the trial judge, to whom the case had been

tried, statutory statement of facts control the appeal. Kilsby v. Areo-Test Equipment Co. (Civ.



                                               17
App.1957) 301 SW.2d 703. Diligence in obtaining a statement of facts in default judgment

case does not require appealing party to exhaust provisions of the is rule and rule 378

governing statement of facts for the purpose of appeal. Gipson v. Southwest Oil Co. San

Antonio, Inc (Civ.App.1980) 604 SW.2d 396

Local Government Code §43.002 & §245

       Defendant's Motion for No-Evidence Summary Judgment; appellees asserted sham-

affidavit and hearsay;

  •    In order to defeat LGC §43.002, Ms. Stacey Scheffel, Travis County Permit Director
      stated under oath; appellant's vested-rights had expired; "... 180 days after issuance   if no
      work commenced, or... abandoned after 180 days". (Affidavit: Stacey Scheffel)


        o   Wrong. Why then did Travis County Floodplain Engineer, Mark K.ronkosky on

            April 10th, 1987, request 'another elevation certificate'; 605 days after original

            permit issuance? (see Exhibit C)

       o Ms. Scheffel testimony is direct conflict with LGC §245.005(b)l

        o   In Appellant's Plaintiff's First Amended Petition, Attorney General Greg Abbott

            issued an opinion on December 10, 2012 on LGC §245- "project duration

            ordinance" (Exhibit L). In summary, the Attorney General concluded;" A court

            would likely conclude that the Ordinance provisions about which you ask are void

            because they conflict with Chapter §245 of the Local Government Code.".

        o   Additionally, "Under Chapter 245 of the local development code, once an

            application for the first permit required to complete a property-development

            'project' is filed with the municipality or other agency that regulates such use of

            the property, the agency's regulation applicable to the "project" are effectively

            "frozen" in their then-current state and the agency is prohibited from eriforcing


                                                18
            subsequent regulatory changes to further restrict the property use". See TEX.

            GOV'T COCE Ann. 245.001-.007 (West 2005) Shumaker Enters, Inc. v. City of

            Austin, 325,, S.W. 3d 812, 814-5 & n.5 (Tex. App-Austin 2010, no pet.)

        o   Ms. Scheffel was not employed by Travis County in 1985. The doctrine of of

            heresay excludes consideration of evidence which does not derive its value solely

            from the witness rather the veracity and competence of some other person whom

            the witness received the information. Ms.Scheffel testimony must be dismissed,

            under Article VIII, Rule § 802.

    •   Shumacher had a permit for Tract A; which did not require city approval. Shumacher

        made a new application for a permit on Tract B; which the city objected.

    •   Appellant had a "project". An 'original application for development or plat application

        that has gives[n] the regulatory authority fair notice of the project and nature of the

        permit sought' was filed on August 9th, 1985.

        Appellant's vested-rights are frozen on "project" original application in 1985.

Summary Judgment as a rule of law·

        To succeed on a traditional motion for summary judgment, the defendant must show

there is no genuine issue of material fact and that it is entitled to summary judgment as a

matter oflaw. TRCP 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. Fielding, 289 S.W.
3d 844, 848 (Tex. 2009). To meet the burden, defendants must conclusively prove all

essential elements of the claim. MMP, Ltd. v. Jones, 710 S.W.3d 802,816 (Tex. 2005).

Apellees failed to conclusively prove all essential elements, and are not support with the trial

court's finding of fact.




                                                19
 Tex. Government General Provisions:

         Under CPRC Rule §101.0215(29) Liability of a Municipality, a municipality is liable

 under this chapter for damages arising from it's governmental functions (29) zoning and

 planning. "A governmental employee is entitled to official immunity for good-faith

 performance of the discretionary duties within the scope of the employee's authority. [I]fthe

 duty is imposed by law, then the performance of the duty is a ministerial act, and there is no

 immunity for failure to perform it." City ofHouston v. Jenkins, 363 S.W.3d 808,814 (Tex.

 App.-Houston [14 th Dist.] 2012 pet. filed 4-30-12). Greg Guernsey failed to perform his duty

 in approval of Plaintiff'vested-rights' Chp. 245 Fair-Notice Application. (Exhibit F).

        Other factors the court must consider, what the property owner's reasonable

 expectations were in the property (See, Edwards). A per se regulatory taking occurs when the

 regulation requires the property owner to suffer a physical invasion of her property. Edwards

 Aquifer v. Sheffield Dev.Co., 369 S.W.3d at 838, 140 S.W.3d at 671.

                                           DAMAGES

        Given the egregious, and reprehensible conduct of Greg Guernsey's and the City of

 Austin's wanton disregard of State law, given the City's practices are not an isolated event,

 given defendants' actions were committed, knowingly and intentionally; therefore, appellant

· seeks to recover actual economic damages, and exemplary damages, he has suffered.

 Appellant requests relief.

        Plaintiff is entitled to relief. Under, Texas Constitution, Article 1, 17 (161)• An

 inverse condemnation, for which a owner is entitled to compensation under the Texas

 Constitution, .... such as by restricting access or denying a permit for development.

 (Weingarten Realty Investors v. Albertson's, (S.D. Tex. 1999) 66 F.Supp.2d, 825).




                                                20
                            Compensatory (Economic) Damages

       Plaintiffs 'vest-rights' entitlements to 6300 Hwy 290 West have been denied; since

January 2008 to the present, nine years.

       As affirmed in Affidavit by Mr. Draper, and in accordance with Cushman Wakefield/

Oxford Commercial Austin Office Market Report, the Southwest rental rate for 2013 was

$31.81 p.s.f. The 1985 Travis County permitted Patton Lane J. V. office project, gross square

footage was 43,510 sq. ft. (Exhibit C, and Affidavit 3)

       Therefore, from January 2008 until January 2017 equates to 108 months (9 years);

times the southwest market rate of$31.81, times 43,510 sq. ft., equals $12,456,478.00 in

compensatory damages.

                                     Exemplary Damages

       Additionally, Draper is entitled to exemplary damages. Given the aggravated conduct,

duration of wanton fraud, misrepresentations, the degree of culpability, perjury, breech of

contact, malice and physical threats, sense of justice, and Appellees' net worth; orchestrated

against Draper, and his property, Draper seeks an additional $12,456,478.00 in exemplary

damages.

       Under Rule §41.0ll(a)(S), Exemplary damages are designed to penalize and deter

conduct that is outrageous, malicious, or morally culpable. Owen-Fiberglass Corp. v. Malone,

972 S.W.2d 35, 40 (Tex. 1998) To the extent the nature of the offenses offends the public

interest, the City of Austin should be held accountable.

                                           Total Damages

       Plaintiff requests, Total Damages as of December 2016, for $24,912,956.00. Should it

please the court, $25,000,000 (twenty-five million); after collections, accumulated and

accrued interest of seven percent (7%).


                                               21
                                      CONCULSION


        Apellant has been harmed and deprived by the trial court's refusal to produce a

findings of facts, and conclusions oflaw, a material error, TRCP §299. Appellant has

been forced to guess at the trial courts deliberations; whereby, appellant requests a

reversal.

        Appellees entire case rests on the sham-affidavits presented by Stacey Scheffel,

Susan Scallon and Shumaker; which does not apply. Appellees have not conclusively

proven their affirmative defense as a matter of law. The trial court refuses to provide

Findings of Fact and Conclusions of Law; forcing the appellant to guess at the

conclusions of the trial court. Even without statement of facts, it is the appelate court's

duty to review correctness of legal conclusion drawn from the facts actually found by the

trial court. Ives v. Watson (Civ.App.1975) 521 SW.2d 930. As a consequence, the trial

court forfeited their plenary powers for failure to comply with TRCP Rule §299. The

Appellees are not entitled to summary judgment on the appellant's causes of action;

because of the disputed facts in this case and appellee's summary-judgment evidence

does not conclusively establish each element of LGC§43.002, LGC§245.00 Torts §876,

CRPC Rule §101.0215(29). Appellees denied, appellant's valid Travis County Flood

Hazard Permit, thereby, adversely condemning appellant's 'vested-rights' without

adequate compensation; thereby, violating Article I, §17(a) of the Texas Constitution.

Appellant requests, a reversal of the trial courts findings, and reward vested-rights,

damages and summary judgment to the appellant.




                                                22
                            CERTIFICATE OF CONFERENCE

        I certify, that I have conferred with Andralee Cain Lloyd by telephone on December

30, 2016, and have attempted in good faith to reach an agreement on Defendants' No-

Evidence Motion for Summary Judgment, and Order on Motion for Summary Judgment;

issued October 18th, 2016. We have been unable to reach an agreement.



                            CERTIFICATE OF COMPLIANCE

I certify that the foregoing document contains less than 6,500 words, in compliance with Rule

§9.4 of the Texas Rules of Appellate Procedure.



                                           PRAYER

       Appellant prays the Third Court will support the rule of law, and issue damages,

declaratory relief, alternative relief, and summary judgment in favor of the appellant.

       Equally, Appellant prays the Third Court will grant Appellant's compensatory,

economic and exemplary damages for $25,000,000 (twenty-five million); plus interest.

       Additionally, Appellant prays the Third Court will acknowledge Appellant 'vested-

rights'; recognizing Travis County's Flood Hazard Permit was the first permit in a series of

permits, and grant Appellant "vested-rights protections, entitled to develop, office, or any other

commercial use consistent with rules regulations, and ordinances in effect at the time of initial

permit application; "project" was "commercial" development and was not limited to office

building or other specific type of "commercial" development'', Harper Park II v. Greg

Guernsey, in his capacity Director ofPlanning and Development Watershed Protection Review

Department, S.W.3d (App. 3 Dist. 2011), 359, S.W. 3d 247.




                                               23
                                                      Respectfully submitted,

                                                       ~/z.-/e:$~•7 ...                    -
                                                     Charles N. Draper
                                                     160 Maeves Way
                                                     Austin, Texas 78737
                                                     Phone: 512.699 .2199
                                                     Email: cd@tejasland.com
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 5th, 2017 a true and correct copy of the foregoing Appellant's
Brief, was sent by certified mail, return receipt request to Andralee Cain Lloyd, Austin Law
Department, City Hall, 301 West 2nd Street. P.O. Box 1546, Austin, Texas 78767-1546

Andralee Cain Lloyd, Assistant City Attorney
Law Department, City of Austin
City Hall, 301 West 2nd Street
P.O. Box 1088
Austin, Texas 78767-1088
(512) 974-2918




                                               24
.APPENDIX




    26
•                                      IN THE DISTRICT COURT OF
                                         TRAVIS COUNTY, TEXAS
                                         419th JUDICIAL DISTRICT



    CHARLES N. DRAPER,                                   §
                                                         §
    Plaintiff, Pro Se                                    §
                                                         §
    v.                                                   §         CAUSE NO. D-lGN-13-000778
                                                         §
    GREG GUERNSEY,                                       §
    IN HIS CAPACITY AS DIRECTOR OF                       §
    PLANNING AND DEVELOPMENT                             §
    WATERSHED PROTECTION                                 §
    REVIEW DEPARTMENT,                                   §
    AND CITY OF AUSTIN                                   §
                                                         §
    Defendants.                                          §




•                             PLAINTIFF'S FINAL AMENDED PETITION

         Charles N. Draper, plaintiff, brings this suit against the City of Austin, Greg Guernsey, in

    his capacity as Director of Planni_ng and Development Review Department for the City of

    Austin, as party defendants, and for: fraudulent misrepresentations, malice, administrative

    failure to comply with Chapters: §43.002, §245, and Chapter §312.005 of the Texas Local

    Government, Draper shows the Court the following:


                                            Parties and Venue

         1. Charles N. Draper is an individual residing in Austin, Travis Country, Texas 78735.

         2. The property, in possession, and questions of fact are located at: 6300-02 Highway 290

            (6300Hwy290W) West, Austin, Texas 78735, Travis County, Texas and are owned

            individually by Draper .




•                                                    1
•          3. City of Austin, and Director Greg Guernsey, which conduct business in Travis County,

               and may be served: at 505 Barton Springs Road, One Texas Center, 4 th floor, Austin,

              Texas 78704.

           4. Venue of this action is proper because, the property is located in Travis County, and the

              plaintiff's was denied his vested-property rights as defined in SB 1701, and Chapters:

              §43, §245, and Chapter§ 312.005 of the Texas Local Government Code, by the City of

              Austin.

                                  Case History: - 6300-02 Highway 290 W

                           (Authority opinion: McClendon & Associates (Pl. Exhibit A)

    1. Subdivision-

          a. 6300Hwy290W, a 2.357 acre tract, was " ..legally subdiv1ded as Lots 10 and 11, block




•
              1, Town of Oak Hill, and recorded in the Travis County Deed Records on December 16,

              1872 (Pl. Exhibit B).

          b. In 1982, the City of Austin adopted the Barton Creek Watershed Ordinance, however,

              legally subdivided land was exempt from the ordinance and site development standards

              per Sec. 9-10-303(b). In short, a site development, or watershed development permit

              from the City of Austin was not required".

    2. Site Development Permit: issued August, 1985-

          a. "Travis County approved a site development or floodplain permit (Pl. Exhibit C) on

              August 9, 1985 for the Patton Lane Office Building, a three story office development.

              Although the original subdivision was platted in 1872, the site development permit

              represents the first in a series of permits for the project." The Travis County

              Engineer's office stamped approved, and issue a permit number: 85-2558 on August 9,



•             1985. Although construction was initiated and later paused due to economic conditions,


                                                      2
•             the floodplain permit does not expire Construction commenced in 1985. The site

              included previously existing residential and commercial development from 1950's and

              1970's which did not require City or County permits when it was constructed. All of the

              development was outside the City and within the County's jurisdiction, prior to

              'adoption of the Barton Creek and Williamson Creek Ordinances."

    3. Annexation to the City of Austin-

          a. "The Patton Lane Office Building was under construction when the City of Austin

              annexed the property for full purpose on December 30, 1985, and zoned the property

              Single-Family-2 (SF-2)_ Since the property was annexed in 1985, there have been no

              building permits approved or issued for the existing development. In late 2011 and early

              2012, the City issued a certificate of non-compliance for the existing commercial




•
              development, which is an exemption from compliance with City's existing permit

              process per LDC, Sec. 25-1-365.

    4. Continued Progress-

          a. "The landowner has continued progress toward permitting by filing and recording an

              amended plat on October 10, 1991, which did not change or alter any of the previous

              restrictions or provisions of the original subdivision. On October 10, 1991, the City

              rezoned the property to Commercial Services- Conditional Overlay (CS-CO), (Ord.#:

              911010-B). Again on June 14, 1997, the landowner filed arelated zoning request; which

              did not alter or change previous restrictions or provisions to the CS-CO zoning, (C14-

              91-0027). It was approved by a 7-0 vote by city Council. In 2008, Draper filed for

              rezoning of the property to Commercial Services- Conditional Overlay- Neighborhood

              Plan (CS-CO-NP), (Ord.#: 20090115-092), which amended the site development



•                                                     3
•             restrictions and permitted uses on the property to be consistent with those of the

              originally submitted permit. (Pl. Exhibit D).

                                Current History: 6300-02 Highway 290 W


       1. Oak Hill Neighborhood Plan-

          a. On, or around the spring of 2006, the City of Austin initiated development of the 'Oak

              Hill Neighborhood Plan', OHNP. Draper participated as a board member of the 'Oak

              Hill Neighborhood Contact Team', OHNPCT. Concerned his property, potentially,

              could be down-zoned through the OHNP, Draper obtained legal counsel, through the

              law firm of Munsch, Hardt, Kopf. & Harr. Representation was provide by Robert

              Kleeman.

          b. Mr. Kleeman conducted countless meetings and correspondence with Matt Hollon, Pat




•             Murphy, Victoria Li, City of Austin Watershed Protection, and Development Review .

              Department.; none were able to produce conclusive evidence Draper's property

              6300Hwy290W was not entitled to 'grand0 fathering' provisions as instructed by LGC

              Chapter 245.00. (Pl. Exhibit E,F).

          c. Consequently, through assistance of Mr; Kleeman, and Munsch, Hardt, Kopf. & Harr,

              Draper filed and obtained rezoning in December, 2008, (Case No. C14-2008-0152).

              Draper has perpetuate project completion throughout his ownership of 6300Hwy290W.

    2. Site Plan Fair Notice-

           a. On the behalf of Draper, February 14, 2011, Jim Schissler, an engineer with Jones &

              Carter, submitted a Site Plan Fair Notice and H.B. 1704/ Chapter 245 Determination

              application for the Patton Lane Office Building project; located on the northeast corner




•                                                      4
•        of West U.S. Highway 290, and Patton Ranch Road in southwest Travis County. (Pl.

         Exhibit G).

    b. Greg Guernsey, City of Austin Planning and Development Watershed Protection and

         Review Department, along with Susan Scallon, and the Chapter 245 Determination

         Committee denied Draper's application. (Pl. Exhibit F). Scallon rejected Draper's

         application, for the reasoning: "project complete". (Pl. Exhibit F). Greg Guernsey,

         Susan Scallon, and the 1704 Committee made a fraudulent misrepresentations, and

         ignored; LGC § 43.002. Continuation of Land Use.

    c. Throughout the course of 2011, and 2012, Draper sought clarification from the 1704

         Committee, denial. Draper had to go as far as appeal to the Texas' Attorney General's

         office, in order to mandate the City of Austin's compliance with the Texas Open




•
         Records Act; which the City asserted "attomey/client" privileges.(?/. Exhibit J) .

    d. Draper employed McClendon & Associates in February of 2012. McClendon &

         Associates resubmitted Draper's 1704/Chapter 245 Determination request; after records

         documenting the issuance of Travis County Flood Plain Permit, and original

         architectural permits were uncovered through the Travis County archives. Again, the

         1704/ Chapter 245 entitlements were denied without statutory support.

    e. In attempt to exhaust his administrative appeal, on November 2, 2012, Draper met with

         City of Austin Member, Chris Riley, in attempt to amicably resolve the dispute. Council

         member Riley said; " ... it would require a Plan Amendment to S.0.S.; which requires a

         'super majority' a/City Counsel..". Draper respectfully disagrees.

    f.   Draper contends, his property located at 6300-02 West Highway 290, is 'grand-

         fathered' under Chapter §43.002 and 1704/Chapter 245 of Texas' Local Government




•                                                5
•          Code. Having exhausted his administrative appeal Draper files the above mentioned

           cause of action.



               Texas Local Government Code, and Civil Practices & Remedies Code

        LGC § 43.002. Continuation of Land Use-

        (a) A municipality may not, after annexing an area, prohibit a person from:

           ( 1) continuing to use the land in the area in the manner that was being used on the date the
        annexation proceedings were instituted if the land use was legal at that time; or

            (2) beginning to use the land in the area in the manner that was planned for the land before the
        90th day before the effective date of the annexation if:

               (A) one or more licenses, certificates, permits, approvals, or other forms of authorization by
        a governmental entity were required by law for the planned land use; and

                (B) a completed application for the initial authorization was filed with governmental entity
        before the date the annexation proceedings were instituted .




•       LGC § 245.001. Definitions-

        (I) "Permit" means a license, certificate, approval, registration, consent, permit, contract or other
        agreement for construction related to, or provision of, service from a water or wastewater utility
        owned, operated, or controlled by a regulatory agency, or other form of authorization required by
        law, rule, regulation, order, or ordinance that a person must obtain to perform an action or initiate,
        continue, or complete a project for which the permit is sought.

        (3) "Project" means an endeavor over which a regulatory agency exerts its jurisdiction and for
        which one or more permits are required to initiate, continue, or complete the endeavor.

        (4) "Regulatory agency" means the governing body of, or a bureau, department, division, board,
        commission, or other agency of, a political subdivision acting in its capacity of processing,
        approving, or issuing a permit.

        LGC § 245.002. Uniformity of Requirements

    (a) Each regulatory agency shall consider the approval, disapproval, or conditional approval of an
        application for a permit solely on the basis of any orders, regulations, ordinances, rules, expiration
        dates, or other properly adopted requirements in effect at the time;

        (I) the original application for the permit is filed for review for any purpose, including review for
        administrative completeness; or

•   (2) a plan for development of real property or plat application is filed with a regulatory agency.


                                                        6
•   (a-1) Rights to which a permit applicant is entitled under this chapter accrue on the filing of an
    original application or plan for development or plat application that gives the regulatory agency fair
    notice of the project and the nature of the permit sought. An application or plan is considered filed
    on the date the applicant delivers the application or plan to the regulatory agency or deposits the
    application or plan with the United States Postal Service by certified mail addressed to the
    regulatory agency.

    LGC § 245.006. Enforcement of Chapter-

       (a) This Chapter may be enforced only through mandamus or declaratory or injunctive relief.

    CPRC § 101.021 - Governmental Liability-" a governmental unit is liable for:

      (I) property damage, personal injury, and death proximately caused by a wrongful act or
    omission, or negligence of an employee acting within the scope of employment if: (B) the
    employee would be personally liable to claimant to Texas law."

    CPRC § 101.0215 - Liability of a Municipality- "a municipality is liable under this chapter for
    damages arising from it's governmental functions, which are those functions that are enjoined on
    the municipality and are given it by the States as part of the State sovereignty to be exercised by the
    municipality in interest of the general public, including but not limited to: (29) zoning, planning
    and plat approval."




•   Harper Park Two, LP v. City of Austin
    LGC § 245.00- .002
                                                   Case Law




            Uniformity of Requirements, Projects, 2.5, Permits- "Project" was single endeavor
    reflected in original application for first permit in series, rather than individual components of
    larger, original projecUendeavor that could subsequently require separate permit, and thus, owner,
    under vested-rights protections, was entitled to develop six-acre lot as hotel, office, or any other
    commercial use consistent with rules, regulations, and ordinances in effect at time of initial permit
    application, along with zoning and restrictive covenants that were previously voluntarily imposed
    on property; "project" was "commercial" development, as defined under then-applicable
    ordinances, and was not limited to office building or other specific type of "commercial"
    development. Harper Park Two, LP v. City of Austin (App. 3 Dist.2011) 359 S.W.3d 247,
    rehearing overruled, review denied.
            "Under chapter 245 of the local government code, once an application for the first permit
    required to complete a property-development "project" is filed with the municipality or other
    agency that regulates such use of the property, the agency's regulation applicable to the "project"



•   are effectively "frozen" in their then-current state and the agency is prohibited from enforcing


                                                    7
•       subsequent regulatory changes to further restrict the property use". See TEX. GOV'T CODE Ann.
        §§ 245.001-.007 (West 20005) Shumaker Enters, Inc. v. City of Austin, 325, S. W. 3d 812, 814-15 &
        n.5(Tex. App-Austin 2010, no pet.)
           Greg Guernsey, Susan Scallon and the 1704 Committee violated State law, ignored

    "'project" are effectively "frozen"' from further restrictions, acted in defiance of State law, and

    fraudulently misrepresented Draper's project as; "project-complete". (Pl. Exhibit F)



                "See Act of May 11, 1999, 76"' Leg., R.S. Chp73 § 2, 1999 Tex. Gen. Laws 432, codified
        as amended, Tex. Loe Gov't Code Ann.§ 245.002(a)-(b). The effect of these requirements, is to
       · "freeze" most of the regulatory authority's land-use regulations as they existed at the time the first
        permit application is filed through completion of the "project"." Harper Park lI v. City of Austin,
        S.W. 3d (App. 3 Dist. 2011), 359, S. W. 3d 247.
                "See Act of May 11, 1999, 76"' Leg., R.S. Chp73 § 2, 1999 Tex. Gen. Laws 432; see Quick
        v. City of Austin 7 S.W.3d 109 (Tex 1998) at 128n (purpose of the chapter 245' s statutory
        predecessor, former chapter 481 of the government code, was to" establish requirements relating




•       to the processing and issuance of permits and approvals by the government regulatory agencies in
        order to alleviate bureaucratic obstacles to economic development")". Harper Park lI v. City of
        Austin, S.W. 3d (App. 3 Dist. 2011), 359, S. W. 3d 247.
                "Moreover, as an incidental matter of historical fact, the legislative record reflects that bill
        proponents advocated chapter 245 as an appropriate response to instances when the City of Austin
        had purportedly imposed new regulatory restrictions, retroactively on development projects that
        were already underway causing project failures, bankruptcies, and regulatory uncertainty for
        developers, and landowners". Harper Park JJ v. City of Austin, S.W. 3d (App. 3 Dist. 2011), 359,
        S. W . .3d247
                "In any event, we are to construed chapter 245 in a manner consistent with legislature's
       · intent, and whether that leads to a particular "narrow" or "broad" application is entirely a function
        the words the Legislature has chosen. The words that the Legislature has chosen in chapter 245
        guide us to view the relevant project in context of the applicable land-use regulations in effect at
        the time the initial permit application was filed". Harper Park II v. City of Austin, S.W,. 3d (App. 3
        Dist. 2011), 359, S. W. 3d 247




•                                                        8
•       LGC § 245.006-

           Statutes allowing enforcement of permit application regulations through declaratory or
        injunctive relief and waiving immunity from suit only applied to permit applicants, and thus did not
        result in a waiver of city's immunity from neighbor's claims that city violated its ordinances in
        issuing drilling permit to owner of underground hydrocarbon storage facility. Cemosek
        Enterprises, Inc. v. City of Mont Belvieu (App. 1 Dist.2011) 338 S.W.3d 655. Municipal
        Corporations



        LGC § 312.005. Legislative Intent-

           In interpreting a statue, a court shall diligently attempt to ascertain legislative intent and shall
        consider at all times the old law, the evil, and the remedy. "The Court of Appeals presumes that
        legislature used every word for a purpose and excluded every word for a purpose". (Brown v. State
        (App 5 Dist. 1995) 915 S. W. 2"d 533). Where language is unambiguous and it meaning is clear, a
        court should give effect to the statue, according to its terms." (Rio Grande Valley Sugar Growers,
        Inc v. Campesi (Civ. APP.1779) 580 S. W. 2"d 850). "The primary objective in construing statue is to




•
        give effect to Legislature intent. (Mitchell Energy Corp. v. Ashworth (Sup.1997) 943 S.W. 2ml 436) .
         "City's contention that it will not construe challenged ordinance in unconstitutional manner is
        irrelevant to constitutional question of ordinance's susceptibility to such construction: well-
        intentioned prosecutors and judicial safeguards do not neutralize vice of vague law". (City of
        Mesquite v. Aladdin's Castle Inc. (Civ. App. 1997) 559 S. W. 2"d 92).


       Draper contends Greg Guernsey, and the City of Austin breeched CPRC § 101.0215,
    Liability of a Municipality, made fraudulent misrepresentations, misconstrued the Legislature's
    intent taking a "narrow" view of chapter 245, ignored§ 43.002 , and refusing to provide a
    definitive explanation for the refusal of Draper's application.


        Attorney General John Cornyn Opinion, October 13, 2001-
           "Section § 245.002 of the Local Government Code locks in, for the duration of a real-property
        "project", the development regulation in effect when the original application for the first necessary
        permit is filed. See TEX. LOC. GOV'T CODE ANN.§ 245.002(a), (b) (Vernon Supp. 2001); see
        also Quick v. City of Austin, 7 S.W.3d 109, 131 (Tex. 1998). Under the statutory definition of
        term "project", it is irrelevant whether the owner who files the original application for the first



•       permit retains the property for the duration of the project or conveys the property. See TEX. LOC


                                                          9
•   GOVT CODE § 245.001 (3)(Vernon Supp. 200 I) If another person purchases the tract of land, you
    inquire, is the purchaser "entitled to the rights and benefits" that Chapter 245 provides to the owner
    .who filed the original application for the first permit, see Letter, not I, at 1, and we thus understand
    you ask whether the property remains subject to the development regulations in effect when the
    original application for the first permit was filed despite the conveyance. We conclude that the
    property remains. subject to the development regulations in effect at the time the original
    application for permit was filed, but only if the project remains the same." (Pl. Exhibit KJ


    Attorney General Greg Abbott's Opinion, December 10 , 2012-
       "You inquire about a potential conflict between the City of Austin's Project Duration Ordinance
    ("Ordinance") and chapter 245 of the Local Government Code. Id§ 245.005(b). Under the
    Ordinance, a project's expiration date could be sooner than five years after the filing of the first
    permit application. AUSTIN CITY CODE§ 25-l-533(B).Under the statute, however, a project's
    expiration date must be no earlier than five years after the filing of the first permit application.
    TEX. LOC. GOV'T Ai'\'N. § 245.005(b) (West 2005). Thus, the Ordinance's expiration periods
    conflict with those of statute. Similarly, under the Ordinance, a project would expire if "all building




•
    permits are not obtained or notice of construction is not filed within the time periods" established
    by the city. AUSTIN CITY CODE§ 25-J-533(B). However, under the statue, a project may not
    expire unless it meets dormancy criteria in section 245.005 TEX. LOC. GOV'T ANN. §
    245.005(c)(2) (West 2005). The failure to obtain all building permits or file a notice of construction
    within a time period set by the city is not one of the criteria set forth in section 245.005. Thus, the
    Ordinance's criteria for expiring a project conflicts with that of the statute. See In re Sanchez, 81
S.W.3d at 796.
       Accordingly, a court would likely conclude that the Ordinance is void to the extent it causes a
    project to expire sooner than it would under provisions of section 245.005 of the Local
    Government Code. Likewise, a court would likely conclude that the Ordinance is void to the extent
    it causes a project to expire regardless of whether the project meets the section 245.005 criteria for
    progress towards completion of the project". (Pl. Exhibit L).
             "While Attorney General opinions are not binding on Court of Appeals, they are
    persuasive and entitled to consideration". (Glasscock Underground Water Conservation Dist. V.
    Pruitt(App. 8Dist. 1996) 915 S.W. 2'd 577.


       Draper "project" complies with the accords of Attorneys General John Comyn, and




•   Greg Abbott's opinions, " ... the property remains subject to the development regulations in


                                                     10
•       effect at the time the original application for permit was filed ... ";Travis County Flood
        Hazard Permit, August 9, 1985; prior to city annexation.


                                         Fraudulent Misrepresentation
           As stated in abovementioned tort claim, Greg Guernsey, City of Austin, Susan Scallon,
        and the 1704 Committee made fraudulent misrepresentations. Susan Scallon assertion
        "project complete" (Pl. Exhibit F) fraudulently represent a misrepresentation of material
        fact. Three times, Greg Guernsey made further misrepresentations on May 13'\ 2011 (Pl.
        Exhibit H), May 23 rd , 2011 (Pl. Exhibit I), and September 21, 2012 in correspondence:
        " ... Based on this infonnation, I have decide to uphold my original decision that the site
        would be subject to current code based on day of submittal..". (Pl. Exhibit ?N)


         Basic elements of Fraudulent Misrepresentation:
            1. False representation of a material fact.
            2. Scienter (fraud) defendant knew element were false.




•
            3. Intent to induce plaintiff's reliance .
            4. Act ofreliance on false representation.
            5. Plaintiff suffered damages.
                Scienter (elements of fraud)
            •   Plaintiff proved that the Defendant knew the statement was false, made the statement
                without belief in the truth, or made the statement in reckless disregard for the truth.
            •   Elements of negligence - the plaintiff must only prove that the defendant made the
                statement without using reasonable care to determine whether the statement was true or
                false.
        In seeking claim for misrepresentation, a plaintiff may have suffers personal injury, property
        damages, or economic loss. The claim for misrepresentation is one of the few tort laws that will
        allow recovery for all three types of damages; compensatory, punitive, and exemplary.
           Draper claims, Greg Guernsey and the City of Austin made fraudulent
    misrepresentations, attempted to induce Schissler, Kleeman, McClendon, and Draper into
    believing their misrepresentations, defendants knew the statements were false, and plaintiff
    suffered damages .




•                                                         11
•                                        Perjurv and Breach of Contract

            In early May of 2013, Sandra Kim, Assistant Attorney for the City of Austin, notified

    Draper, she would be out of the country on May 20'\ 2013; whereby, Draper agreed to reset a

    scheduled hearing on the merits of Plaintiff's Original Petition. On May 6th , 2013, Draper

    entered into a Rule 11 Agreement with Defendant's attorney, Sandra Kim. The Rule 11

    Agreement stipulated; "Pursuant to Rule 11 of the Texas Rules of Civil Procedure, the parties

    have agreed to reset Plaintiff's Original Petition, Declaratory Judgment, Injunctive Relief and

    Supplement to the Record from its current setting of May 20, 2013, at 2:00 PM to June JO,

    2013, at 2:00 PM". (Plaintiff's Exhibit M).

            On May 17th , 2013, Sandra Kim filed; Affidavit in Support of Motion of Continuance.

            In Ms. Kim's Affidavit, Kim testifies: "Counsel/or Defendants (' .. On May, 3, 2013,




•
    Defendant's received a Notice for Hearing set for May 20, 2013 ... ') was not contacted prior to

    scheduling this hearing date and unable to attend because she will be in South Korea from May

    18 th , 2013 to June 1, 2013." (Plaintiffs Exhibit M, p.l, p.2).

            Ms. Kim further testified (' .. . under the penalty of perjury'); "Any request for injunctive

    relief allowing the Plaintiff to develop his property would upset the [']status quo['] and

    constitute a hearing on the merits of the Plaintiff's case and be tantamount to adjudicating both

    parties' respective rights without the benefit of a trial, which is improper basis for granting a

    temporary injunction". (Plaintiff's Exhibit M, p.9)

            Ms. Kim's Affidavit in Support of Motion/or Continuance was a false statement. Ms.

    Kim committed perjury, in order to prevent Draper's hearing on the merits of his claim;

    scheduled: June 10, 2013 at 2:00 PM .




•                                                     12
•          'Status quo' is Draper's valid Travis County Flood Hazard Pennit issued; August 9,

    1985. (Plaintiff's Exhibit C). Ms. Kim made a fraudulent statement under the oath of perjury.

            LGC § 43.002. Continuation of Land Use-

           (a) A municipality may not, after annexing an area, prohibit a person from:
                   (!) continuing to use the land in the area in the manner that was being used on
           the date the annexation proceedings were instituted if the land use was legal at that
           time; ...

        TX. JUR. 3d Criminal Law Offenses Against Public Administration

           § 109. Preventing the Execution of Civil Process- a person commits an offense if he or she
        intentionally or knowingly, by words or physical action, prevents the execution of any process in a
        civil cause. (Tex. Penal Code Ann.§ 38.16(a)),
           § 85. Knowledge of False Statement- The evidence may be sufficient even if it does not show
        that the accused knew the statement was false because a person may commit perjury by swearing to
        a matter about which he or she has no knowledge or swears falsely to a belief in the existence of a
        fact which he or she knows does not exist. Gauthier v. State, 496 S.W. 2d, 584 (Tex. Crim. App.




•       1973); Butlerv. State, 429 S.W. 2d, 497 (Tex Crim. App. 1968); Hardy v. State, 246 S.W.3d 290
        (Tex. App. Houston 14th Dist. 2008).



                Ms. Kim's falsified Affidavit in Support of Motion for Continuance, was complicit with

        Assistant City Attorney, Christopher Coppola May 30th , 2013 hearing on Defendant's Greg

        Guernsey and City of Austin Motion of Continuance, granted by Judge Wisser.

           Upon Judge Wisser Order, the City of Austin and Assistant City Attorney Sandra Kim breached

        the Rule 11 Agreement, signed on May 5, 2013. (Plaintiff's Exhibit C)

        TX. JUR. 3d Contracts

           § 326. Prevention and Performance- Where one party to the contract, by wrongful means,

        prevents the other party from performing, as by making it impossible for that party to perform,
        such action constitutes a breach of the agreement; the effect of such a breach is not only to excuse
        the performance by the injured party, but also to entitle it to recover for any damage sustained by
        reason of the breach. (Arceneaux v. Price, 468 S.W. 2d, 473 (Tex. Civ. App. Austin 1971); S.K.Y.




•
        Inv v. H.E. Butt Grocery Co., 440, S.W. 2d 885 (Tex. App. Corpus Christi 1969)) .



                                                       13
•           Draper sustained damages as a result of the City of Austin's complicit failure to adhere
    to Texas statutes, perjury, and breach of a Rule 11 Agreement.


                                                       Damages
            Given the egregious and reprehensible nature of Greg Guernsey's and the City of

    Austin's wanton disregard of State law, and given the City's practices are not an isolated event,

    Defendants' actions were committed, knowingly and intentionally, and therefore Plaintiff seeks

    to recover actual economic damages, compensatory, and exemplary damages, he has suffered.

                                          Compensatory Damages

            As evidenced in Plaintiffs letter to Greg Guernsey, Exhibit J (dated: September, 2011),

             " ... As a consequence of your un-relented position, I have experienced economic
    hardship, economic loss, and inability to rent my property, or generate economic rent from my
    investment ... ".



•           Draper, further, evidenced his complaint of economic loss. On June 15'1\ 2013, Draper

    filed, Plaintiff's Respon_se to Defendant's Request for Disclosure; which was in compliance of

    TRCP 197. Record Excerpt:

                   City of Austin: Pursuant to Rule 194.2(d), provide the amount and method of
                   calculating all economic damages which you seek to recover in this cause.

                   Draper's Response:
                     Correspondence between Draper's attorney, Robert Kleeman, Matt Hollon, Victoria Ll,
                   and Pat Murphy, reflect Draper contentions, he sought clarity on Patton Lnne JV valid
                   perrnit in accordance with 1704/Chp. 245TX LGC (PL Exhibit E).
                     Assuming the City of Austin would have complied with State law, Draper contends, a tilt-
                   wall construction project could have been completed within one year. Consequently,
                   Draper has been denied four years of economic rent. Had Draper developed the bare
                   minimum foot print issued by the Travis County permit, he could have constructed 43,509
                   sq. ft. building (PL Exhibit C)
                     The 43,509 sq. foot print times, the Southwest Austin market office rate of $24.00 p.sf.
                   equals $4,524,936.00, lost economic rent through lime 20, 2013.




•                                                      14
•          As filed in United States District Court, Western Dis/rict of Texas, Case No. l:11-CV-00505-

    SS, Charles N. Draper v. Bank of America, Plaintiff acquired a 15 year Home Equity Loan from Bank

    of America on December 15th 2007 for the amount of $173,600.00 at 7.39% interest; in order for

    payoff the indebtedness at 6300-2 Hwy 290 W.

           As a consequence of the City of Austin's "un-relented position", fraudulent misrepresentations,

    perjury, and breach of contract, Draper faced foreclosure on his primary residence, located at 4609

    Trail Crest Circle, Austin TX 78735, through September 28'\ 2012. Draper has.been unable to

    generate sufficient economic rent from his coffi!Ilercial property; which he encumber with a Home

    Equity Loan froin Bank of America on December 15, 2007.

           Today, Draper faces the same threat, again; as a result of the City of Austin's "un-relented

    position", misrepresentation, perjury, breach of contract, and failure to comply with State law. Should




•
    Draper's primary residence may be foreclosed; as a result of the City of Austin, fraudulent behavior,

    negligence, and intentional tort, Draper claim's, he is entitled to $350,000.00 in additional

    compensatory damages; as the result of the loss of his homestead.

           In addition, Draper has sustained hostile physical threats from opposing political interests.

    Draper's office; at 6300 Hwy 290 W was burgled. Draper loss computers, and related company

    equipment. Draper's homestead has been burgled on numerous occasion; as documented in City of

    Austin police reports. Draper has received physical threats from opposing political interest. Draper

    property has been vandalized, and his dogs physically beaten by threatening political interest. As a

    consequences, Draper fears his physical safety. Draper has listed his homestead for sale; since January

    of 2013, and is attempting to leave the Austin co=unity.




•                                                   15
•           Therefore, the total compensatory damages could exceed $5,000,000.00; should Draper loose

    his homestead, coupled with project delays, and economic damages: $4,524,936.00,( lost economic rent

    through June 20, 2013); plus attorney fees, court cost, and accrued interest.

                                                   Exemplary Damages

            Additionally, Draper is entitled to exemplary damages. Given the duration of wonton fraud,

    misrepresentation, perjury, breech of contact, malice and physical threats, against Draper and his

    property, Draper seeks an additional $5,000,000.00 in exemplary damages.

            Exemplary damages are designed to penalize and deter conduct that is outrageous, malicious,

    or morally culpable. (Owen-Fiberglass Corp. v. Malone, 972 S.W.2d 35, 40 (Tex. 1998)) To the extent

    the nature of the offenses offends the public interest, the City of Austin should be held accountable.

                                                    Summary




•
            In summary, LGC §43, §245 limits a city's right to impose land- use regulations to

    regulations in effect when a project is commenced. Greg Guernsey, acting in his capacity as

    Director of Planning and Development Review Department for the City of Austin, took a

    "narrow" view of chapter § 245, created a· intentional tort for which Draper suffered economic

    hardship. Greg Guernsey, and the City of Austin, breached a Rule 11 Agreement, committed

    perjury, fraudulently misrepresented the law, acted in malice, ignored and misconstrued the

    statues LGC §43, §245 & §312.005, failed to give effect of the Legislature's intent, failed to.

    provide evidence as to the City's legal basis for disputing Draper's 1704/ Chapter 245

    Application, and denied Draper's vested rights.

                                                      Prayer

            Therefore, plaintiff, Draper requests the Court enter a Declaratory Judgment, Damages,




•
    Injunctive Relief on Draper's 1704/ Chapter 245 Application, and acknowledge, Draper's



                                                         16
•   permit is valid, and current; entitling Draper to proceed towards 'project completion' as

    provided under LGC §43, §245 of the Tex. Local Gov't Code, granting Draper's ... "vested-

    rights protections, was entitled to develop .... , office, or any other commercial use consistent

    with rules, regulations, and ordinances in effect at time of initial permit application, along with

    zoning and restrictive covenants that were previously voluntarily imposed on property;

    "project" was "commercial" development, as defined under then-applicable ordinances, and

    was not limited to office building or other specific type of "commercial" development.. .. ".

           In addition to compensatory damages of $5,000,000.00 (Five Million dollars), Draper

    prays the court will award Draper exemplary damages in excess of $5,000,000.00 (Five Million

    dollars); which should be calculated at the execution of Judicial Order from the Court. Total

    Damages awarded exceed $10,000,000.00 (Ten Million Dollars) for one of the most egregious




•   acts in municipal administration .

                                                           Respectfully submitted,




                                                           Charles N. Draper
                                                           4609 Trail Crest Circle
                                                           Austin, Texas 78735
                                                           Phone: 512.699.2199
                                                           Email: cd@tejasland.com
    CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on August 27, 2013, a true and correct copy of the foregoing
    Plaintiff's Final Amended Petition, was sent by certified mail, return receipt request to Sandra
    Kim, Austin Law Department, City Hall, 301 West 2nd Street. P.O. Box 1546, Austin, Texas
    78767-1546

    Sandra Kim, Assistant City Attorney
    Law Department, City of Austin
    City Hall, 301 West 2'' Street
    P.O. Box 1546




•
    Austin, Texas 78767-1546
    (512) 974-2925


                                                     17
    '.




•         McClendon & Associates
          Development Consulting, LL6302 U.S. 290 West (Tracking#; 10547874)

         Dear Mr. Guernsey;

         Thank you for your previous determination of the above referenced application. Susan Scallon,
         1704 Committee staff representative, was kind enough to visit with me regarding the application
         and share some basis for not approving the application. In response, it seems additional
         information, materials, and signed plans may provide clarification of the facts and additional
         documentation of the justification and "continuing progress" by which we would respectfully
•        request for the 1704 Committee to reconsider the application.

         A site development summary follows providing a chronology of development permitting for the
         subject property in an effort to clarify and augment the facts of the application previously
         submitted.

         Subdivision

         The land was legally subdivided as Lots IO and 11, Block 1, Town of Oak Hill, and recorded in
         the Travis County Deed Records on December 16, 1872, (copy attached). In 1982, the City
         adopted the Barton Creek Watershed Ordinance, however, legally subdivided land was exempted
         from the ordinance and site development standards per Sec. 9- I 0-303(b). In short, a site
         development, or waterway development permit from the City of Austin was not required.

         Site Development Permit

         Travis County approved a site development or floodplain permit on August 8, 1985 for the
         Patton Lane Office Building, a 3-story office development. Although the original snbdivision
         was platted in 1872, the sit"' d"'velopment permit represents the first in a series of permits for the
         project. Two copies of the complete (II" x 17") plans are attached which show approvals from
         the Travis County Engineer's office. Although construction was initiated and later paused due to
         economic conditions, the floodplain permit does not expire. The Travis County Engineer's
         Office issued a letter in 1987, indicating thal a floodplain elevation certificate verifying the




•        Mcclendon & Associates Development Consulting, LLC
         4808 Canyonwood Dr.
         Austin, Tx. 78735
                                                                            Phone: 512 363 8676
                                                                            Fax:    512 382 1017
                                                                            e-mail: carlmcclendon@austin.rr.com
•   finished floor elevation of the building (to be constructed) had not been filed within one year of
    the issuance of the permit and, therefore, is a violation. (not expiration of the pennit).

    Construction commenced in 1985, with removal of existing homes on the site and construction
    of drilled pier locations for the building's foundation, as evidenced by notes from a City of
    Austin environmental inspector and an aerial photo in 1986, (attached).

    The site included previously existing residential and commercial development from the 1950's
    and 1970's, which did not require City or County permits when it was constructed. All of this
    development was outside the City and within the County's jurisdiction, prior to the adoption of
    the Barton Creek and Williamson Creek Ordinances.

    Annexation to City of Austin

    The Patton Lane Office Building was under construction when the City of Austin annexed the
    property for full purpose on December 30, 1985, and zoned the property Single-Farnily-2 (SF-2).

    Since the property was annexed in 1985, there_ have been no building permits approved or issued
    for the existing development. In late 201 I and early 2012, the City issued a certificate of non-
    compliance for existing commercial development, which is an exemption from compliance with
    the City's building permit process per LDC, Sec. 25-1-365.




•   Continuing Progress

    The Local Government Co_de Chapter 245.00S(a) states for permits without an expiration date
    and for which there is no continuing progress towards completion, a local regulatory agency may
    enact an ordinance, rule, or regulation that places an expiration date on a project of no earlier
    than the fifth anniversary of the effective date of this chapter (Sept. 1, 2005).

    The landowner has continued progress toward permitting by filing and recording an amended
    plat on October I 0, 1991, which did not change or alter any of the previous restrictions or
    provisions of the original subdivision. On October 17, 1991, the City rezoned the property to
    Commercial Services-Conditional Overlay (CS-CO), (Case#: Cl4-91-0027).

    1n 2008, the current owner filed for rezoning of the property to Commercial Services-Conditional
    Overlay-Neighborhood Plan (CS-CO-NP), (Case# C 14-2008-0152), which amended the site
    development restrictions and permitted uses on the property to be consistent with those of the
    originally submitted permit.

    pc~:zu,..r_e_,ar,..e,.._u_e_s_ti_o_ns or further items for discussion.



    Carl McClendon, AICP

    cc: Charles Draper



•   Mcclendon & Associates Development Consulting. LLC
    4808 Canyonwood Dr.
    Auslin. Tx. 78735
                                                                      Phone: 512 363 8676
                                                                      Fax:    512 382 1017
                                                                      e-mail: carfmcclendon@aus_tin.rr.com
•                                        Development Summary
                                           Patton Lane Office Bldg


    12/16/1872      Legally platted subdivision recorded for Town of Oak Hill, Lots 10 and 11 (Vol.
    X,Pg. 242)

    7/19/1951       The subject property was annexed into the City's extra-territorial jurisdiction
    (ETJ).

    11/18/1982      Barton Creek Ordinance passed by City Council (Ordinance No.82-1118-N)
    requiring site development standards for land within the Barton Creek Watershed. Subdivisions
    legally platted prior to April 17, 1980, are exempted per Sec. 9-10-303(b).

    8/8/1985         Travis County approves site development (or floodplain) permit (Case#: 85-
    2558) for Patton Lane Office Building and site construction commences. Foundation piers are
    drilled, but construction pauses due to economic conditions; aerial photo from 4/23/86 showing
    drilled piers is attached.

    12/30/1985      City of Austin annexes property, and approves zoning for Single-Family-2 (SF-2).

    10/10/1991     City of Austin approves rezoning from SF-2 to CS-CO for Lots 10 and 11, Town



•   of Oak Hill (Case No. C!4-91-0027) .

    10/17/1991


    UlS/2009
                  Amended plat recorded for Town of Oak Hill, Lots IO and 11 to create Lots I OA
    and I IA, Town of Oak Hill, (Case#: C8-91-0039.0A).

                   Based upon landowner's request for rezoning, the City of Austin revises the
    zoning and conditional overlay for Lots JOA and I !A, Block I, Town of Oak Hill Amended
    Subdivision from CS-CO-NP to CS-CO-NP, (Case#: Cl4-2008-0152). The conditional overlay
    amendments revised the permitted uses and site restrictions on the property.

    2/16/2011      Landowner files application for 3-story office building (Patton Lane Office
    Building) for Chapter 245 review and consideration .




•   McClendon & Associates Development Consulting, LLC
    4808 Canyonwood Dr.
    Austin, Tx. 78735
                                                                      Phone: 512 363 8676
                                                                      Fax:    512 382 1017
                                                                      e-mail: carlnicclendon@austin.rr.com
•
    t-f----H-.ri--

     1~J -~\
                     .7   • ..•              :,::~ :-~~r~l ::l"\::,q:.::.~·-::-·, pi;:~_,.,_ •.
               a;,:.:~ y,.:; ::~::.
                                                                    ~<   _;t:e_:.:t~.
                                    ~·,p     ·'·
    'f
    ,,-.

                                           N O'l'ICE OF CLAN:--''B"
           '                       TRAVIS COlT[';TY FLOOH 111•.ZARO


•              ;;Tr\TI·: OF T!•:XA;;
               U 1!    vn  OF TE\\'!:;
               Tl,i, l',·1111:I \'11.
                                          DEVELOPMENT PERMIT


                                                  !
                                            85-2558
                                                           (

                                                                                          /l,4gt.r,; t;   9, 1985

    Jr
               ;111d j..; 1•fff·1·li\·1· i111111e,iiald\'.
                                                            Patton Lane Joint Venture
               T!1i- I'1•rn1it i!" is~iwd h,
               and i:-- nnt tr:m.,Jrrr~!li!,·.
    'l


    'l
    I  !
       !
       I        \ '\1:li1·c· ,if !1,·rniil li:1."' !11•1'11 i•:!-w·«l hitl1 ;Jij.., 1u•rr:1i1 '.\hid, :-li1i1:lrl J1r• po~!l·ri iri ,:
       I
       I
                                                                                                                                   :n
               1... ·1tid11 \;~wn· ii \\ii! lit· l'r•
                                                                                                                                  i




                                                                                                           ~-~
                                                                                                           ·---·,.......---.--J




•
                                                                        >-!Y-/Y. 230




           -a---: -: l';,ij11ITT: T!i>~~iiI                                                      ...-- ~ s m5-1 cs !1
                                  1
                      1 .~- 1 / ;I~
                                              .;.
                                              ~     ,li'"-"'
                                                    1
                                                        l?,\17:)N U,NE Ci:'r"IGE B:JILCl'H;i
                                                                                               1,I .... , ·:-~..,_,-'=::~"'"!r-       i~




•
           ,N,--,.:-,,;,-J,:·w:1
                       . -- '--~ '----'
                                              ~!JL,..·"'··
                                                    ~
                                                                         ·                      j-   ;~tHITEC•                                                                                                                                 j
                                                                                                                                  ·,
                                                                                                                                      . l
                                                                                                                                       j
                                                                                                                                                    :i
                                                                                                                                                    ~'
                                                                                                                                                    i.,
                                                                                                                                                                               --/        -~;   :·
                                                                                                                                                                                          :.!I' -
                                                                                                                                                                                                     ·-;-



                                                                                                                                                                                                            ···-
                                                                                                                            n),.•,.,,
                                                                                                               . ----t-'-··
                                                                                                           . ----   . i= .-.
                                                                                                                                                                  · ~""'--::·•:.,·,,;/
                                                                                                                                                                               ,-.J
                                                                                                      ~                                                                                                                             n--
                                                                                                                                                                                                                                    ,,•
                                                                                                                                                                           i.. ,; -·--
                                                                                                     "\,            '2
                                                                                                           . . '-                                             ;..,...... -f----·-
                                                                                           .!
                                                                                                                    ~
                                                                                                                                                                 / i : !'                                           .

•
                                                                                                                                                                           j                                                        ....~---·
                                                                                                                                                                          ~    -- ;i---                                             •)
                                                                                                                                                                                                                                    X
                                                                                                                                                                               -'!          .
                                                                               ·'                                   _;:_;                                                                       i                              !~1-~-
                                                                                                ,, _____
                                                                                                                                              ;•,";'··
                                                                                                                                                                                                                               ~-·J (_ .
                                                                                                                                                                                                                                      -...:..,.
                                                                                                                                                                      .   _;~:_.. ---_,




                                                                                                                                                                           i '
                                                                                                                                                                           '         I

                                                                                                                                                                                                                                      I
                                    ,
                                    ,. ~
                                   .:..._    --                           -.c',.
                                                                                                                                                                                                                                    .J
                                                                                                                                                                                                                                    ....t---·

                                   -.
                                                                                                                              .,.;-:_.<     1                                                           .'fJ..~.-       ,;:._c-'_   fr.:.    -·
                                                                                                                                                                                                                                            ·-;-~!~ 1 :-) j,:_      I   i : -;        ~       ~ ~
                                                                                                                                                                                      __ ""'"".":"'" ~-·~.....
                                                                                                                                                                   :; 'Al'ICHJ1'Ec:TUP.AL' l:NGINEERS                                         ',    !'
                                        [__ _Ji'---JI1._~_,' _'_-_J~_..__'c'-"------~•·e'"C"C,••d                                                                   ,... ,~.,;,,...,.,               •u1r,.,ruu1nn - •u-c••                         \_ _ _




•-------
•
                                                                                                .--·--




•                                                       ·-·. ·-'
                                                                 i              .,,'
                                                                                                   i
                                                                                                 .·'


                                                 -,=./{-'-C
                                                  j,        I"

                                                  l
                                                                          t;
                                                                          l_i

                               I
                               I
                       '   ;
                  :/       /                      ·''
            ,.----'--J-J..
                   ~~..,_                                                        .
                                                                         _,_,,, ~·     ~····.

                                   US. HWY 290
                                                                     I




·:._·
    ~~---
•                                  NOTICE OF PUBLIC HEARING


         Mailing Date: December 30, 2008
                                          REZONING

                                                                                    Case Number: C14-2008-0152

         Este aviso le informa de una audiencia publica tratando un cambio de zonificaci6n dentro de una
         distancia de 500 pies de su propiedad. Si usted desea recibir una copia de este aviso en espaiiol, por
         favor llame al (512) 974-7668.

         Please be advised that the City of.Austin has received an application for a zoning change.
               Owner: Tejas Land & Commerce (Charles Draper)                     Telephone: 512-358-7191
               Agent: Thrower Design (Ron Thrower)                               Telephone: 512-476-4456
           Address and/or Legal Description:
           6300 US Hwy 290 West
           Proposed Zoning Change
            From CS-CO-NP - General Commercial Services district is intended predominately for
                   commercial and industrial activities of a service nature having operating characteristics or
                   traffic service requirements generally incompatible with residential environments. CO-
                 . Conditional Overlay combining district may be applied in combination with any base
                   district. The district is intended to provide flexible and adaptable use or site development
                   regulations by requiring standards tailored to individual properties. NP - Neighborhood



•                  Plan district denotes a tract located within the boundaries ofan adopted Neighborhood
                   Plan.
               To CS-CO-NP - General Commercial Services district is intended predominately for
                   commercial and industrial activities of a service nature having operating characteristics or
                   traffic service requirements generally incompatible with residential environments. CO-
                   Conditional Overlay combining district may be applied in combination v.ith any base
                   district. The district is intended to provide flexible and adaptable use or site development
                   regulations by requiring standards tailored to individual properties. NP - Neighborhood
                   Plan district denutes a lrncl located within the bounq.aries of an adopted Neighborhood
                   Plan.

        This application is scheduled to be heard by the. City Council on January 15, 2009. The meeting will .be
        held at City Hall Council Chambers, 301 Wesi 2"' Street beginning at 4:00pm.
         You are being notified because City Ordinance requires that all property owners within 500 feet, those who
         have a City utility service address within 500 feet and registered environmental or neighborhood
         organizations whose declared boundaries are v.ithin 500 feet be notified when an application is scheduled for
       . a public hearing.
        If you have any questions concerning this application, please contact Stephen Rye, of the Neighborhood
        Planning and Zoning Department at 512-974-7604 an.d refer to the Case Number at the top right of ihis
        notice. However, you may also. find information on this case at our web site:
        https://v,·ww.ci.austin.tx.us/de,•review/index.jsp.
        For additional information on the. City of Austin's land development process, please visit our
        W\\w.ci.alistin.tx.us/development.                                                               "====--~

·-·-
                                                                                                                                                                          •


•
                                                                                                                          I               ,
                                                                                                                      I               i
                                                                                                                  I               I
                                                                                                              I               I
                                                                                                          I               I
                                                                                                      /           I
                                                                                                                      /
                                                                                                              I




                                                                                                                                                      'l./ 'JS ~J '-f',•)i E2




•
                                                                                                                                                 .,.. us~ 1 "'··' s·.1s~ e.e
                                                                                                                                                        -          -Jr!




                                                                                                                                              SF,:




                                                             =.c::
                                                                '"~"""'


     I                               I
    ''
                                     y
                                                                                   ZONING
                    l'.,:1/. j SUBJECT TRACT
          N                                                      ZONING CASE#: C14-2008-0152
                    ,: : : ZONING BOUNDARY                           ADDRESS: 6300 W US 290 HWY WB


         A
         1"=400'"
                    D      PENDING CASE

                    OPERATORS MEEKS
                                                                 SUBJECT AREA 2.357 ACRES
                                                                         GRID C19
                                                                     MANAGER C. PATIERSON
                                                  T·smJ:·.Hti.r~i.eot::br:;· ~ S..,,,;a":.-lt.i.::.itptr;a:St=!~......,.,~,.,·rc•
                                                  r-.c...,n:.~ srn:,.:,i !PJ~.,,c·:,,"7 "-itn~?7-; 1:te•: z::ax',•cra:rn:,p;r'"''




·---                           .   _______   ,.   ------
                                                                                               -                    Page 1 of 3




•       Kleeman, Robert

        From:
        Sent:
        To:
                           Murphy, Pat [pat.murphy@ci.austin.tx.us]
                           Wednesday, February 20, 2008 10:22 AM
                           Kleeman, Robert; Hollon, Matt
        Subject:           RE: info on property
        Follow Up Flag: Follow up
        Flag Status:       Red

      Robert,


      This is a pretty complicated question that you are asking. l would suggest that we sit down at some point and go
      through the regulations that might apply to this project.


      Pat




      From: Kleeman, Robert [mailto:rkleeman@munsch.com]
      Sent: Tuesday, Februa_ry 19, 2008 12:06 PM
      To: Hollon, Matt
      Cc: Murphy, Pat
      Subject: RE: info on property



•     Guys:

      I need some guidance. The property in question has an original plat that goes back to a plat called the "Town of Oak Hill"
      recorded in Volume X, Page 242, Deed Records of Travis County. 1 am working on getting a copy of this plat but 1 feel
      comfortable in guessing that this plat goes back to at least the 1960s if not earlier. The plat was amended in 1991 by moving
      lot lines. The current property description is Town of Oak Hill, Amended Lots 10 and 11, according to the plat recorded in
      Volume 90, Page 61, Travis County Plat Records. The amended plat was administratively approved by the City of Austin.

      The Williamson Creek Ordinance, Ord No.810319-M, states in Section !Ol.2 that the requirement for a site development
      permit does apply to development within a recorded subdivision which was finally approved by the Planning Commission
      prior to December 18, 1980. I strongly suspect that the orlginal plat pre-dates December 18, t 980.

      W'dS there a Williamson Creek Ordinance prior to Ord. No. 810319-M? Was there another Williamson Creek Ordinance
      between 1981 and the CWO?

      Wa.s there some other, earlier City Ordinance that would have required a site development permit or site plan in the
      Williamson Creek Watershed? Ordinance No. 801218-W appears to only address subdividing. which isn't an issue here.

      If there are other, earlier ordinances, can you send me a copy of those earlier ordinances?

      Now going Back to the Future, I am thinking that under 13-2-502(d), May l 8, I 991 would be the first date that a site
      development pennit requirement would apply to this property. Under 13-2-502(b), this platted property would have been
      exempt from the Comprehensive Watersheds Ord. Under 13-2-502(g), development of the property would have been
      governed by the applicable watershed ordinance, if any, in effect on May 18, J986. Unless there is a pre-I98 I ordinance. l
      believe that there was not a site development permit requirement applicable to this property on May 18, 1986.




·--   2/25/2008
                   ··--· -···-------·"··-----·.      -"--- · - - -
                                                                                                                                     Page 2 of3




•
      Thanks

      ·Robert Kleeman
      MUNSCH HARDT
      KOPF & HARR, P.C.
      DALLASjHOUSTONjAUSTIN

      One American Center
      600 Congress Avenue, Suite 2900
      Austin, Texas 78701-3057
      Direct (512)391-6115
      Fax:    (512) 482-8932
      rkleeman@munsch.com
      munsch.com
      NOTICE: This e-mail message ls for the sole use of the intended recipient(s) and may contain confidential and privileged infonnation. Any
      unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e.
      mail. Please virus check all attachments to prevent widespread contamination and corruption of files and operating systems. Nothing
      contained in this message or in any attachment shall constitute a contract or electronic signature under the Electronic Signatures in Global and
      National Commerce Act, any version-of the Uniform Electronic Transactions Act or any other statute goveming electronic transactions.


      IRS Circular 230 Notice: To ensure compliance with requirements imposed by the IRS, we inform you that any
      U.S. tax advice contained in this communication (including any attachments) is not intended or written to be used,
      and cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting,
      marketing or recommending to another party any transaction or matter addressed herein.




              From: Hollon, Matt [mallto:Matt.Hollon@ci.austin.tx.us]




•
              Sent: Friday, January 18, 2008 3:40 PM
              To: Kleeman, Robert
              Cc: Murphy, Pat
              Subject: info on property

              Robert,
              OK, I made a couple of quick maps of Charles Draper's properties along 290 (6300 & 6302 Hwy 290 W)
              and am attaching them for your use. I noted that the area to the back is functionally impervious-looking, but
              am not certain as to its actual status. I talked with Pat Murphy and he said that you will need a
              determination of the legality of the impervious cover (i.e., whether it was permitted). We'll get into more of a
              grey area if it was put in illegally. Anyway, the smaller 6300 property WAS included in our analysis of
              properties for the BSZ Redevelopment Ordinance. We didn't pick up the other property because it was
              listed as "undeveloped" in our coverage. Obviously it IS developed, and now we just need to confirm its
              status.
              Definitely feel free to call us back to talk more about it if you have questions. Pat Murphy (974-2821) will
              likely be your best contact in terms of interpretation of the rules.
              Matt




             Matt Hollon
             Env. Program Manager, Planning & GIS
             Watershed Protection & Development Review
             City of Austin
             505 Barton Springs Rd. I Ith Floor; Austin, Texas 78704
             512.974.2212 voice/ 512.974.2846 fax




    ·---
      2/25/2008
•
        AITORNEYS & COUNSELORS

     DALLAS I HOUSTON I AUSTIN


                                                                                              ROBERT J. KLEEMAN
                                                                                     Write(sDirectDiaJ: 512.391,6115
                                                                                      E-Mail rkteeman@munsch oom
                                                                                             Direct Fax: 512.482 8932



                                                 July 22, 2008



    Ms. Victoria Li, P.E.
    Director
    Watershed Protection and
        Development Review Department
    City of Austin
    P.O. Box 1088
    Austin, Texas 78767

            Re:      6300 & 6302 U.S. Hwy. 290 West; Applicability of Redevelopment Ord.

    Dear Ms. Li:




•           This firm represents Charles Draper, the owner of an approximately 2.36 acre tract of land
    located at the above-referenced address ("Property"), with regard to the applicability of the
    Redevelopment Ordinance, codified as Section 25-8-27, to the Property. The Property is also
    described as Lots 10A and 11A, Block 1, Town of Oak Hill Amended Plat, according to the plat
    recorded in Volume 90,. Page 61, Plat Records of Travis County, Texas. At this time, the owner of the
    property requests confirmation that the Property has "existing commercial development" for purposes
    of Section 25--8-27. The area of "existing commercial development" is discussed below.

            The original plat of the Property dates back to the 1870s. As shown on the enclosed aerial
    photographs, the Property has been under constant development and redevelopment since at least the
    mid 1960s. Each photograph has the year written on it and the Property is circled to assist you. As
    you will see, buildings have occupied various locations throughout the Property.

         · The Property is located in the Barton Creek Watershed. The City annexed the PropE!rty for full
    purposes in late December 1985. Prior to its annexation, the Property was subject to the City's water
    quality regulations found in Chapter 9-10, Division 4, Sections 301 through 355. According to Section
    9-10-303(b), the Property was exempt from the requirements of the_ Barton Creek Watershed
    Ordinance due to the fact that the Property was lawfully subdivided prior to April 17, 1980. Due to the
    Property's exempt status under the Barton Creek Watershed Ordinance, development on the Property
    prior to the full annexation of the Property was legal without having to obtain an· approved site
    development or waterway development permit from the City ofAustin. The City granted CS zoning for
    the Property in 1991 pursuant to Ordinance No 911010-8. According to staff comments to the zoning
    case in 1991, retail and commercial uses already existed on the Property.

         Unfortunately, there is no aerial photograph of the property .taken in the time frame of
    December 1985. Enclosed are photographs taken in 1984 and another in 1987. Based on




•   MHDocs 1639277_1 10047.1
    Ms. Victoria Li, P.E.



•
    July 22, 2008
    Page2




    discussions with City staff, my client proposes the north line of the development shown on the 1987
    aerial pnotograph as the northern boundary of the "existing commercial development" for purposes of
    Section 25-8-27. The "existing commercial development" would encompass the Property south of the
    line all the way to the US 290 West right of way on the south, Patton Ranch road to the west and the
    Austin Piz;a Garden tract to the east. Exact dimensions based on a survey would be provided in
    conjunction with a site plan application for the Property.

           Please provide me a written confirmation that the area of the Property described in the previous
    paragraph is the amount and location of the "existing commercial development' for Section 25-8-27.

            Please let me know if you have any questions.

                                                       Very truly yours,




                                                       Robert J. Kleeman




•
    RJK:akm

    Enclosures

    cc:      Mr. Charlie Draper (w/o enclosures)
             Ms. Mitzi Cotton (w/o enclosures)
             Mr. Pat Murphy (w/o enclosures)
             Mr. Bob Ray, Assistant Director (w/o enclosures)
             Mr. Matt Hollon (w/o enclosures)




•   MHDocs 1639277_110047.1
•    August 28, 2008

     Mr. Robert J. Kleeman
     Munsch Hardt
     Kopf & Harr PC
     One American Center
     600 Congress Avenue - Suite 2900
     Austin, Texas 78701-3057

    Dear Mr. Kleeman:

    I am writing you in response to your request to verify your client's entitlements for
    a redevelopment project in the Barton Springs Zone located at the intersection of
    U.S. Hwy. 290/71 West and Patton Ranch Road. I agree that a successful
    redevelopment project under 25-8-27 would be a benefit to the City and your
    client.

    As you know, City Code Section 25-8-27 provides an exception to compliance with
    the City's water quality regulations in the Barton Springs Zone under limited



•   circumstances. Applicable to your client's situation is the requirement that only
    existing commercial development that does not increase non-compliance with code
    requirements qualifies. My understanding is that your client wishes to redevelop
    commercial property in the Barton Springs Zone, but at least some of the existing
    development on the property was not built in compliance with City Code
    requirements.

    The development on the site has occurred in several phases as you have evidenced
    by comparing the City's aerial photographs from different dates. The site is located
    within the Barton Creek watershed and the first watershed regulations limiting
    impervious cover that would have applied to your client's property was the 1980
    Barton Creek Ordinance. Because of the lack of City records documenting any
    permits or construction dates, I agree that it is reasonable for you to document
    through aerial photographs or other credible evidence the portion of the commercial
    development that was built in compliance with City regulations in existence at that
    time.

     You are required to provide documentation and impervious cover calculations
    .based on this agreed upon methodology at the time that your client files a
     development permit application requesting the redevelopment exception under City
    Code section 25-8-27. To clarify, this means that any impervious cover placed on
    the site not in compliance with City regulations at the time it was constructed must
    be removed. The remaining impervious cover, i.e., the portion that was built in




•
                                                                                                                   -
•                      ...
                              .~..
                              :   it··    "t   ..... ......
                                                      ,.,.u--+-..    .
                              ~ -"·-'-)-~ ~--'-- .1_,.,_,,,,.,;:,"-"u="
                                                                        ., = - - - - - · - - - - - - - -
                                                                       .u
                       · .(,·,, ~,·. ,( :. { ,-n.~n:.":::.. .H..tpublicnfTes.:as, lR:if)
                         \; ·1', r-.1,, -~ t I ,n:cti1Jt, ,md l".lt"'("d,,p1nt·r:r R1.:\-i1...,\.· l kJ•arrmt:nt
                         : r~ !::>i,;- ., ..• .,:.·.\u... :u~ T:.:.\:., .. -;-;,,-:-r,~

                              August28.2008

                              Mr. RoberU. Kleeman
                              Munsch Hardt
                              Kopf & !!arr PC
                              One American Ccriter
                              600 Congress Avenu,, - Suite 2900
                              Austin, Texas 78701-3057

                              IJear Mr. Kiecman:

                               I am ~tiling yriu in response tp your request to verify your client"'s entitlements for
                             · a redevelopment project in the Barton Springs Zone located at the intersection of
                               C;.S. Hwy. 290m West and Patton Ranch Road.. I agree that a suecessful
                               redevelopment project under 25-8-27 would be a benefit to the City and your
                               cli.in the Bart.on Creek watershed and the first watetshed regulations limiting
                             im!)crvious co\·er that would have applied to your cl.ienCs property was the 1980
                             Ran:on Creek O,~inance Because cf the ia,:k of City records documenting any
                             pormits or consh-uction dates, i ag= that it is reasonable for you to document
                             through aerial photographs orother credible evidence the portion of the commercial
                             development that was built in compliance with City regulations in existence at that
                             time.

                             Ycu are required to provide documentation and impervious cover calculations
                             based on this agreed upon methodology at 1he time that your client files a
                             development permit application requesting the redevelopment exception uruler City
                             Code section 25-8-27. To clarify. this means that any impervious cover placed on
                             the site not in compliance ?t'ith CitJ regulations at the time it was cocstructed must
                             be rcrrhwed. The reroatrring imperi.:'ious rover. i.e., the portion that v.-as built in




•----.   --·-·-------~~----------- ---------------·- --- - - - - - - - -
•   compliance with City regulations., may remain in accordance with 25-8-27 as long
    as the redevelopment otherwise fully complies with 25-8-27.

    My staff and I look forward to working with you on this project.


    o/~J:_Q~
    ~,J_Li_,~r
    Watershed Protection and Development Review Department




•
•   JC           J O N E S & C A R T E R., .sc.
                 E~GINEERS•PLANNE~S•SURVEYORS
                                                                     1701 O!~to~s Bl-id., Suite .:irm
                                                                     A1.1:,fo;, T?~as 7E744-!024

                                                                                                 AUST!S

                                                                                               HOUSTO"I
                                                                                           S4N ANTO~~IO
                                                                                      ccL;.EGE ST,\TIOc'i
                                                                                                             TEL 512 ,;41 '1413
                                                                                                             FAX 512. 44:J 22%




         February 15, 201 l


        Ms. Susan Scallon
        Planning and Development Review
        505 Barton Springs Road
        Austin, Texas 78705

        Re:        Patton Lane Office Building
                   6302 West US H"'Y 290
                   Austin, Texas 78735

        Dear Susan:

        On behalfof the owner, Charles Draper, Jones & Carter, Inc. is submitting a Site Plan Fair Notice mid
        a H.B.1704 Chapter 245 Deteffi'iP.ation Application for the Patton Lane Office Building project. The
        project is localed on the northeast corner of West US H"'Y 290 and Patton Ranch Road in southwest
        Austin. A brief history of the project is that the building was designed, the project site was cleared
        and construction began hi 1985 v.ith the construction of 50 building piers. Due to the economic



•
        downturn of the mid l980's, the project was halted and the property became owned by the lending
        institute. At the time, the project was ou~jde the Austin city limits, so no permit was required for the
        project. Attached are site plan, floor plan and utility plan for the project, a copy of an aerial
        photograph from February 16, 1984 showrag the site, plus a copy of"" aerial photograph from April
        23, I986 showing the site bad been cleared, the houses and other building had been demolished and
        construction activity had conunenced. There are current1y fifty building piers that were constructed
        for the building foundation prior to the project being hal led.

        On December 30, 1985, the property was annexed into the City. Based on the famhat the proj~ct had
        commenced prior to annexation by the City, the project should be grandfathered to the regulations al
        tl1e time construction began and can continue construction.

        We appreciate your favorable review of the H.B. 1704 Chapter 245 determination. If there is
        additional information that you require, please contact me at (S 12) 441-9493.

        Very truly yours,

      .f::::::/1//.-~
        James}/[. Schissler, P.E.

        Cc:        Charles Draper, Tejas Land Compc..r1y
        Nprojcctir.63i,OOl!genernliletter/l 7C4 l~tter 02011 ! doc




    Smari: Engineering. Snurl: Solutions."'                                                                 •.1,ww.jon~scarter.t.ilm




•
                                             Exhibit D



•
                      PROJECT APPLICATION H.B. 1704/Chapter 245 DETERMINATION
                                                (Chapter 245, Texas Local Government Code)
                                         (This completed fOlm musl accompany all $Ubcfrvfsion and site plan appfoations)




      Proposed Project Name:        Patton Lane Office Building
      Address I Location: 6302 West US Hwy 290, Austin TX 78735

      Legal Description: Lots 1Qand 11 Town ofQak Hill
     A        The ro         da   ftealion is for a New Pro ect and is submitted under ra ulations curren             in effect.

     B. [    ] The proposed application is for an ongoing pn:iject not requesting House Bilt 1704 consideration The choice of this option
               does   f\9' constitute a waiver of any rights under Chapter 245.
     C. [    ] The proposed application is for a project requesting review under regiJJations other than those currently In effect, but not
                on_the basis of House Biil 1704'. All ;ippropriate supporting documentation must be attached to this request. Provide

     D. (
                a brief description of the basis for this reques_l here:--~-~-----~--~~-~~~~=--=
             J ,The proposed application is for a projei::t requesting review under a specific agreement. not on the basis Of House BIii
               1704_ AU appropriate supporting doc:umenf.atiOn must be attached to this request. Provide a brier description of the
              basis fur this iequest h_~re: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

     E. [ X ] Original Application Filing Date: Not required at time construction began·                   File#: _ _ _ _ _ _ _ _ _ _ __

     The propo_sed application is submitted as a Pr0Ject In Progress under Chapter 245 (HB 1704) ·and should be reviewed under the
     appUcable regulations pursuant to state law. The detennination will be based on information submitted on and with this
     fonn.
     The following information is required for Chapter 245 Review:



•   Attach supporting documentation, including a summary letter with a complete project history/rom the Original Applica.tlon to
    the ~sent, with a copy of the original_ subcflVfsion or site plan approvsl by the City and subsequent application approvals.
    Specify project ,ntormation for date claiming 1704 grandfathering; Include II copy of the relevant permit· upon which Chapter
    245 vesting is claimed.

    Project AppllcaUon History
               Annexation/zoning
                                                             File#

               Qf applicable to history) - - - - - ~ - - - - - - - -
                                                                                                 Appllcatfon Data                   Approvai Date



               Preliminary Subdivision _ _ _ _ _ _ _ _ _ _ _ _ __

              Final Subdivision Plat     ~VLol~u~m~•~X~P~a~g•~2~4~2~-------                                                        December 16. 1872

              Site Plan I Devel. Pennit Not required at !jme construdion began
    Proposed Project Application (check one):            Preliminary Subdivision,_ _ _ Final Plat._ _ __                      Site Plan _x__
    Proposed Project Land Use: Specify acreage in each of the following land use categories
           Sfngle Famlly / Duplex _ _ _ _ _Townhouse I Condo I Multi-family _ _ _ _ _ _Offioe _ _ _ _ __

              Commercial 2,1313             Industrial I R&O _ _ _ _OthGr (Specify} _ _ _ _ _ _ _ _ _ _ _ _ _ __

    Total acreage: 2.1313           Watershed Willlamson Creek                         Wat:enhed Classification ~rton Springs Zone

    This proposed project application wiU still be ·Tf;!viewed under those rules and regulations that are not subject to Chapter 245, such as
    those to prevent ;mm1nent destruction of property or injury to j,ersons, includinti regulations deallng With stormwarer detentton.
    fampora,y erosion and sedimentation controls, end regulations to protect critir:allsignincant recharge features,

    SignabJre •PropertyOWner or Agent          ,,-2_.    w$.e&.~ £                                                      Date:       Z- 14 ~//
    Printed Name Jam,eg M. Schissler P r                                             Phone I Fax 512441-9493 / 512.-445-2286 :
                                                                                                                                     Fo'!'l'TI Date 5/06/2005
                                                   Ctyot Austin I Planning and 0"'!9{0pmenl Review O&p;rtr'nen1
                                           505 Bartoo Springs ~cad. Austin. Te,cas 7870.S  Fh 974-26591 F~ 974-2934                              -~~·"'-!
                                                                                                                                                .lJt~i
                                                                                                                                                  .·~

~---------                                                - - - -----,------,-_J~t::=·=::L~-".'.:1_-




'
       Land Use Review



•
       Site Plan Completeness Check

      Before an application is accepted for formal review, City Staff conducts a completeness check to ensure the
      application packet contains the necessary components to complete a review.
      A completeness check application must be deemed complete before formal application can be submitted

      A formal application must be filed within 45 calendar days of the initial completeness
      check (by 04/02/2011) or the application will expire and a new completeness check
      application must be filed.

      Applicants must pick up the completeness check packet at the Intake office within 72 hours of receiving a
      response. The City is not responsible for lost or stolen packets. The applicant must schedule an appointment
      with the Intake office for formal application submittal. Please call 974-2681, 974-2350, or 974-7208 for
      more information.


     Completeness Check Results: Incomplete                I 45 Day Expiration date: 04/02/2011
     Tracking#: 10547374                  Revision#: 00                        I Watershed: Williamson Creek
     Project Name: Patton Lane Office Building
     Ch.245 Team Review Req'd: Yes        Orig. Submittal Date: 02/1612011     I Resubmittal Date:
     Date Sent to Ch.245:
                                          Current Results to Applicant 03/02/2011
     Date Rec'd.back in LUR:

     This application is incomplete for the reasons given below. The Applicant must address the noted
     deficief'lcles and resubmit it along with a comment response letter to the Intake Office, at One Texas
     Center, 505 Barton Springs Rd., 4th f'loor, Austin TX 78704.




•
    Checked for Completeness by the following reviewers:             Complete/Incomplete                 Initials
    Drainage Engineering Jay Baker                512-974-2636            Complete                          JB
    Transportation       Joe Almazan                  974-2674            Complete                          JA
    Site Plan            Lynda Courtney               974-2810           Incomplete                         LC
    Environmental        Ingrid McDonald              974-2711            Complete                          IM
    Water Quality Eng.   Jay Baker                    974-2636            Complete                          JB
    Env.Res.Mgmt         David Johns                  974-2781            Complete                          DJ
    Floodplain           Jameson Courtney             974-3399            Complete                          JC
    Row Mgmt.            Joan Caldwell                974-7024            Complete                          JC
    Utility Coard        Eva Moore                    974-7671            Complete                          EM
    Traffic Control      Javier Martinez              974-1584 -----=C-"o'-'m,.p le~te,,__ _ _ _ _J""M;:-_
                                                                                7
    AWU-DPR              Monty Lowell                 974-2882 ---~~C~o"-m~pc-;le;-cte~_ _ _ _ _M~L__
    AWU                  Neil Kepple                  972-0077 _ _ __;_lccnc"'o"'m'-'p"'l'-"et""e'------'-'N"K__
    UST                  SchuylerSchwarting           974-2715 _ _ _ _ _ _ _ _ _ __


    Staff Reviewers as follows                                     Case Manager:
    Team A                     TeamB                               Teamc                           Team D
    Nikki Hoelter (SP)           Donna Galati (SP)                 Sue Welch (SP)                  Sarah Graham (SP)
    Jennifer Groodv (DRf\NQ)     Leslie Daniel (DR/WO)             Kevin Selfridge (DRIWQ)         Jay Baker (DR/WO)
    Ron Czajkowski (DRM'Q)       Michael Duval (DRJWQ}             Beth Robinson (OR/WQ)           Benny Ho {DR/WQ)
    Jim r1vmkowski (EV)          Mike McOouQal {EV)                Joydeep Goswami (DRJ\'VQ)       Brad Jackson (EV)
    Candace Craig (TR)           Jeb Brown {EV)                    Michael Clay (EV)               Shandrian Jarvis (TR}
                                                                   Sangeeta Jain {TR)
                                                     Other Disciplines required:               '



    Mapping                      Traffic Conttol-No addn. review I WWW                             PARO
    Electric {3}               l Fire                             I Floodplain                     Industrial Waste




.',-·-----
•      RSMP:Yes/No

       Additional Copies to ERM/Other:

       Small Project: Yes/No

       Fees:
                                       Waiver:          Yes/No          Onsite Drainage:        Yes/No




       Total# of Plans_/ Engineering Reports_ required at formal

       The City of Austin encourages applicants to contact neighborhood organizations prior to formal submittal.To
       find out contact information for neighborhood associations visit our web page at
       http://www.ci.austin.tx.us/neiohborhoodseivices/ or contact our Neighborhood Liaisons for more information:
       Carol Gibbs@ 974-7219 or Jody Zemel@ 974-7117.

       Comments:
       Please respond to each comment in letter form.


       TR: ·   OK for HB 1704 determination only

       AWU: Plan is for 1704 only, No Site Plan to review.

       SP:     Submit new project Site Plan Packet

       ERM: FYI, if 1704 is not granted, project will require an EA.




•



•---
                                       -
•
                May 13, 2011

                Mr. Charles Draper
                Tejasland and Commerce
                6300 Highway 290 West
                Austin, TX 78735


                RE:    6302 Highway 290 West, Lot 11 A, Block 1, Oak Hill Township
                       1704 Application/Chapter 245 City Admin Code; Tracking 10547874

                Dear Mr. Draper:

               Thank you for your letter of April 6, 2011 regarding the above referenced property. In
               response to your request to reconsider the Chapter 245 determination for the site plan at
               the referenced property, It is my decision to uphold the original decision that the site plan
               would be subject to current code as of the date of submittal. This decision was reached
               after reviewing information submitted with your original determination request, aerial
               photography and your most recent letter and its attachment. If you have questions
               regarding the terms of this letter, please call me at 974-2387.




•
               Sincerely,



               !lli£~1::i
               Planning and Development Review Department



               CC: Susan Scallon, PORO
                   Brent Lloyd, Law Department




·---   ·-·-·-···-·-·-··-   ----------------------------- ----
•
      September 23, 2011

      Mr. Charles Draper
      Tejasland and Commerce
      6300 Highway 290 West
      Austin, TX 78735


      RE:    6302 Highway 290 West, Lot 11 A, Block 1, Oak Hill Township
             1704 Application/Chapter 245 City Admin Code; Tracking 10547874


      Dear Mr. Draper:

      Thank you for your email of August 17, 2011 regarding your reconsideration request of
      my previous Chapter 245 determination on the referenced property. In light of the
      attachments to your email, I requested and obtained additional permtt information from
      Travis County. Based on this additional information, the information you submitted and
      the previous information from your original Chapter 245 determination request; I have
      decided to uphold my original decision that the site plan would be subject to current code
      as of the date of submittal. If you have questions regarding the terms of this letter,




•
      please call me at 974-2387 .

      Sincerely,




                      ·H
      Grego I. Guernsey, AICP, Director
      Planning and Development Review Department



      CC: Susan Scallon, PDRD
          Brent Lloyd, Law Department
          Mitzi Cotton, Law Department




·--
•           City of Austin
            Founded by Congress, Republic of Texas, 1839
            Planning and Development Review Department
            P.O. Box 1088. Austin. Texas 78767


    September 21, 2012

    Mr. Carl McClendon, AICP
    McClendon & Associates Development Consulting, LLC
    4808 Canyonwood Drive
    Austin, TX 78735


    RE:    Reconsideration of 1704/245 Application of Lots 10A and 11A, Block 1,
           Town of Oak Hill at 6300 and 6302 U.S. Highway 290 West, Tracking 10547874


    Dear Mr. McClendon:

    Thank you for your correspondence of July 25, 2012 and meeting with me on August 16,
    2012 regarding your reconsideration request of my previous Chapter 245 determination
    on the referenced property. I have reviewed your addition information and considered
    the points you expressed at our meeting. Based on this information I have decided to




•
    uphold my original decision that the site plan would be subject to current code as of the
    date of submittal.

    If you have questions regarding the terms of this letter, please call me at 974-2387.

    Sincerely,




    CC: Susan Scallon, PDRD
        Brent Lloyd, Law Department
        Mitzi Cotton, Law Department .




•
                                             Tejasland & Commerce
                                                  6300 Highway 290 West




•
                                                     Austin, TX 78735
               Phone: 512.699.2199                                                  Email: cdr7c.itejasland.com

         September 29, 2011

         Mr. Greg Guernsey, AICP Director
         City of Austin
         Planning and Review Department
         PO Box 1088
         Austin, TX 78767

         RE: Freedom of Information Act, and request for meeting:
         6302 Highway 290 West, lot /IA, Block 1, Oak Hill Tm.-nship
         1704 Application/Chapter 245 City Admin Code; Tracking# 10547

         Dear Mr. Guernsey,

         I appreciated your letter, you submitted on September 23, 20 I I. The letter states;'' .. ./11 light of the
         attachments to your email, I requested and obtained addilional permit info_rmation from Travis
         County .... / have decided to uphold my original decision that the site plan would be subject to
         current code ... ··.

         Regrettably, your letter does not respond to my letter of August 17, 2011. I wil I repeat the
         question: ""Again_. I appeal to your judgmenl; on what 'legal basis' are you denying the
         application?"




•
         I request. You furnish~ through the Freedom ofinfornmtio11Act all copi,es of correspondences the
         City of Austin., and Travis County have on record for Lots/ IA, and Lot JOA Block I of1he Oak
         Hill Township; as well as those which your decision was moored.

         It is my understanding; you are not an attorney, Mr. Guernsey. Given the City recent rescission in
         Harper Park Two, LLCvs. City of Austin, I believe, I am entitled tO more than; ··._../ have
         decided In uphold my original decision ... ".

         I~ formally, request a meeting with you, the City Attorney, my engineer, my attorney, and myself;
         so \ve may ascertain the ' Jegal basis" of your decision.
                                    4




         As a consequence of your un-relented position, I have experienced economic hardship. economic
         Joss, and inability to rent my private property, or generate economic rent from my investment. I
         believe. the law affords me a reason for the basis of your decision.

         I look fonvard to meeting with you in the next couple of weeks.

         Sincere regards,


         ~::::~
         Tejasland & Commerce, President

         CC:      Susan Scallon
                  City Manager, Marc Ott
                  Honorable Mayor Lee Luffingwell
                  Greg Anderson, Chief-of-Staff, Ma,or Pro Tern Sherly Cole
                  Honorable Representative Paul Workman




•-----
                  Jim Schissler, Jones & Carter
                                                                          -
•           Phone: S 12.699.2199
                                        Tejasland & Commerce
                                              6300 Highway 290 West
                                                 Austin, TX 78735
                                                                             Email: c    E/
•   I
    I
          ~ 9 1 - 0FJIC£. 0~ THE ATTOl.t:EY GENU.AL. STATE Of Ttx.U

          "'       JOHN CORNYN
                                                                                                                                     t




    I                                                          October 19, 2001


    I          The Honorable FI1ll1k Madla                               Opinion No. JC-0425
               Chair, Committee on
    I             Intcrgovcnnncntal Relations
               Texas State Senate
                                                                         Re: Whether real property for which an original
                                                                         application for a first permit bas been filed
               P. 0. Box 12068                                           remains subject to the orders, regulations,
    I          Austin, Texas 78711-2068                                  ordinances, IU!es, expiration dates, or ·other
                                                                         requirements that were effective at the timeofthat
                                                                         filing although the property bas been conveyed to
    I                                                                    a different owner (RQ-0386-JC)

               Dear Senator Madia:
    I                   Section 245.002 of the Local Govemrncnt Code locks in, for the ~on of a real-property
               ''project," the development rcgulatioos in effect when the original application for the first necessary
    I          permit is filed. See TEX. Loe. Gov'TCODE.ANN. § 245.002(a), (b) (Vernon Supp. 2001); see abo
               Quickv. City ofAustin, 1 S.W.3d 109, 131 (Tex. 1998). Under the statutmydclinition of the term




•
               "project," it.is irrelevant whether the owner who files the original application for the first pcnnit
               retaios th~ property for the duration of the project or conveys the property. See TEX. Loe. Gov'T
               CODE ANN.§ 245.001(3) (Vernon Supp: 2001). You ask a question regarding a tract oflarul for
               which an o~er has filed an original application for the lint necessary permit I If another person
               purchases that tract of land. you inquire, is the purchaser "entitled to the rights and benefits" that
               chapter 245 provides to the owner who filed the original application for the firatpennit, see Request
               Leiter, note l, at l, !'I'd WC thus undc;stand you to ask Whether the property rcDUJins subject to the
               development regulatioos in effect whcri ihe original application for th• firat permit was filed despite
               the conveyance: We conclude that the propeny remains subject to the dcve)opment regulatioos in
               effect at the time the original application for the firstpcnnil was filed, butonlyiftheprojcclrcmains
               the same. Whether a project remains the same is a fact question. and this ~flice cannot resolve it.
               See, e.g., Tex. Att'y Gen. Op. Nos. IC-0032 (1999) at 4 (slating that question offact is beyond
               purview of this office); JG-0027 (1999) at 3 (stating the questions offact cannot be addressed in



                       1See Letter from Honorable Fract. Madia, Cliair, Committee on. Intcrgovcmmc::alal Relations. Teus Sc:oate:,

               tn Honorabl, John Corayn, To,w Aaomey General (May 24, 2001) (on Iii, with Opimon Committee) [llm,ma!kr
               Roqu"1 L•       The HODOrab!e Frank Madia - Page 2                (JC-0425)




    '
        attorney general opinion); JC-0020 (1999) at 2 (stating that investigation and resolution of fact
        questions cannot be done in opinion process).

    I           Section 245.002 of the Local Govenunent Code specifies that a real-property ''project" will
        be subject to the development regulations in effect when the original application for the first permit
        required for the project is filed:
    I                          (a) Each regulatory agency shall consider. the approval,

    I                  disapproval, or conditional approval of an application for a pcnnit
                       solely on the basis of any orders, regulations, ordinances, rules,
                       expiration d~, or other properly adopted requirements in effect at

    I                  the time the original application for the permit is filed.

                                (b) If a series of permits is required for a project, the orders,

    I                  regulations. ordinances, rules, expiration dates, or other properly
                       adopted requirements in effect at the time the original application for
                       the. first pennit in. that series is filed shall be the sole basis for
                       consideration of all subsequent pcnnits required for the completion
    I                  of the project. All permits required for the ·project are .considered to
                       be a single series of permits. Prelimmary plans and related

    I                  subdivision plats. site plans, and all other development permits for
                       land covered by the preliminary plans or subdivision plats are
                       considered collectively to be one series of permits for a project.




•   I
        TEx. Loe. Gov'TCODE ANN.§ 245.002(a), (b) (Vernon Supp. 2001 ). The terms "pcnnit," ''project,"
        and "regulatory agency" arc defined in section 245.001:

                              {I) "Permit'' means a license, certificate, approval,
                      registration, consent, permit, or other form of authori2ation required
                      by law, rule, regulation, order, or ordinance that a person must obtain
                      to perfonn an action or initiate, continue, or complete a project for
                      which the permit is sought.



                             (3) "Project'' means an endeavor over which a regulatory
                      agency ex.eris its jmisdiction and for which one or more permits are
                      required to initiate, continue, or complete the endeavor.
•            The Honorable Frank Madia - Page 3                (JC-0425)




                                      (4) "Regulatory agency" means the governing body of, or a
                             bureau, dcparbnent, division, board, commission, or other agency of,
                             a political subdivision acting in its capacity of processing, approving,
     I                       or issuing a permit.

             Id. § 245.001. Chapter 245 applies only to a project "in progress on or commenced after
     I       September I, 1997," see id. § 245.003, and certain permits and regulations are exempt from the
             chapter, see id. § 245.004. In addition, a rcgula.toi:y agency may, by ordinance or regulation, place
             an expiration dale on dormant projects, after which date the project would be subject to current
     I
     i
             development regulations. See id. § 245.005. We understand that the property about which you are
             concerned is not exempt from cbapter245 and is not dormant. See generally Request Letter, supra

    ii       note I.

                      With respect to property for which an original application for a first pennit bas been filed,
             the property is subject to the development regulations that arc effective al the time of the filing (with
    /1       the exceptions listed in chapter 245 of the Local Government Code) for the duration of the project
    ''       regardless of any conveyances that may occur during the project. Nothing in chapter 245 suggests
             that the development regulations to which a property is subject, locked in at the time of filing the
    11       original application for the first permit, no longer apply to the property solely because the property
             bas been conveyed to another owner. Section 245.002 facially directs that a property is, for the
    '        duration of a project, subject to the development regulations in effect when the original application
    ii       for the first permit was filed, without mentioning the possibility of a conveyance. Cf Quick, 7




•
             S.W3d at 131 (examining prior statute, whicb "provides that if a series of permits is for a project,

    :I       the ordinances in effect at the time the original application for the first permit is filed shall be the
             sole basis for consideration of all subsequent permits required for the completion of a project").
             Additionally, the teem "project," as defined in section 245.001(3), do!'5 not indicate that a project
             is specific to a person or terminates each time the property is sold. See'l'EX.Loc.GoV'TCOoEANN.
     I       §245.001(3)(VernonSupp. 2001). A project is an"endeavor," see id., wbicbiscommonlydefined
             as "the action of endeavouring; effort, or pains, directed to attain an object." V OXFORD ENGUSH
             DICTIONARY 226 (2d ed. I 989); see Tux. GoV'T CCDE ANN. § 3 l 1.0ll(a) (Vernon 1998) (requiring
     I       us to read statutory words and phrases in context and to constroe them according to rules ofgrammar
             and common usage); Thompson v. Corbin, 137 S.W.2d 157, 159 (Tex. Civ, App.-Tcxarkana 1940,
             no writ) (defining vem "endeavor" as "to exert physical and intellectual strength toward the
             attainment ofan object; a systematic or continuous e1Tort'1 (quoting Webster's New International
             Dictionary).

                     Nevertheless, neither a purchaser nor an owner may alter a project without the possibility of
             a consequence. If a project is altered by a purchaser, for example, the development regulations arc
         I   no longer locked in lln•        The Honorable Frank Madia - Page 4               (JC-0425)




     '
         ''regulatory agency" as "the governing body of, or a bureau, department, division, board,
         commission, or other agency of, a political subdivision acting in its capacity of processing,
         approving, or issuing a permit." TEX. Loe. Gov'T CODE ANN. § 245.001 (4) (Vernon Supp. 200 I).
     I   Nothing in cbapll:r 245 provides any other body jurisdiction to decide such a question. Cf id.
         § 245.005 (authorizing regulatory agency to adopt rules placing expiration date on dormant projects).
         Furthermore, this agency cannot determine whether a project has changed, as the question cannot
     I   be resolved without considering fact questions. Fact questions are not amenable to the opinion
         process. See, e.g., Tex. Att'y Gen, Op. Nos. JC,-0032 (1999) al 4 (stating that question of fact is
         beyond purview of this office); JC-0027 (1999) at 3 (stating the questions of fact cannot be
     I   addressed in attorney general opinion); JC-0020 (1999) at 2 (stating that investigation and resolution
         of fact questions cannot be done in opinion process).

     I
     I
     I
     I

•    I




·-·"--
     a


•    I
         The Honorable Frank Madia - Page 5




                                               SUMMARY
                                                        (JC-0425)




                               Under section 245,002 of the Local Government Code,
     I                 property for which an original application for the firn development
                       permit has been filed remains subject to the onlers, regulations,
                       ordinances, rulesi expiration dates, or other requirements that were
     I                 effective at the time the application was filed for the duration of a
                       project, reganllcss of any changes in ownership thatmayoccur before
                       the project is completed. See TEx. Loe. Gov'T CODE ANN. §
     I                 245.002(a), (b) (Vernon Supp. 2001). If a project changes, however,
                       the project becomes subject to currentdevelopmontregulations. See
                       id. § 245.001(3) (defining "project"). Whether a particular project
     I                 has changed so as to Jose the protections granted by chapter 245 is a
                       question that must be resolved by the local regulato,y agency with
                       jurisdiction in the matter. See id. § 245.001(4) {defining "regulatory
     I                 agency").


     I
     I                                              ¥I~
                                                      Attorney General ofTexas




•    I   HOWARD G. BALDWIN, JR.
         First Assistant Attorney General

         NANCY FULLER
         Deputy Attorney General - General Counsel

         SUSAN D. GUSKY
         Chair, Opinion Committee

         Kymberly K. Oltrogge
         Assistant Attorney General, Opinion Committee




·~
 F----       ---- - - - - - - ·        --··----···----·----·--.   ---
                                                        (j
•                                   ATTORNEY GENERAL OF TEXAS
                                                  GREG        ABBOTT




                                                     December 10, 20 l2



    The Honorable Rene 0. Oliveira                            Opinion No. GA-0980
    Chair, Committee on Land and Resource
      Management                                              Re: Whether a "project duration ordinance" adopted
    Texas House of Representatives                            by the City of Austin contravenes section 245.005 of
    Post Office Box 2910                                      the Local Government Code (RQ-1070-GA)
    Austin, Texas 78768-2910

    Dear Representative Oliveira:

           You inquire about a potenual conflict between the City of Austin's Project Duration
    Ordinance ("Ordinance'') and chapter 245 of the Local Government Code.' You contend that the
    Ordinance violates chapter 245 by establishing expiration criteria for building projects that differ
    from the expiration criteria specified in chapter 245. Request Letter at 3-4. The Ordinance
    provisions about which you ask are contained in the Austin City Code as sections 25-1-533(8),



•
    25-l-535(B)(4), and 25-1-535(C)(3). 2 See Request Letter at 3. Section 25-!-533(B) provides that:

                      (i]f a building permit for a building shown on a site plan or a notice
                      of construction expires before construction begins, the project,
                      including the preliminary subdivision plan. expires. If all building
                      permits are not obtained or a notice of construction is not filed within
                      the time periods contained in ... [section] 25-1-535 ... , the project,
                      including the preliminary subdivision, expires.

    AUSTIN CITY CODE § 25-1-533(8). Section 25-l -535(B)(4) applies in the City's "Drinking Water
    Protection Zone" and provides that:



             1See Letter from Honorable Rene Oliveirn, Chair, House Comm. on_Land & Res. Mgmt., to Honorable Greg

    Abbott, Tex.. Alt'y Gen. al l (June 22, 2012), http://www.texasattorneygencral.gov/opin ("Request Letter").

             ~The City of Austra inform;; us that it docs norcnforccccrtain provisions of the Ordinnnce. Su Brief from Brent
    D. (Joyd, Assistant City Act·y, City of Austin Law Ocp't at 2 (July 30, 2012) (attaching .affidavit of Greg Guemi.-ey, Dir.
    of Planning & Dev. Review, which identifies provisions no longer cnforcec.l) ("'City of Austin Brief"). The provisions
    the City ass~rts it still enforces arc Jhe same provisions that you specificaUy cite to in your request letter. Thus, we
    assume that you are concerned about only sedion.s 25-1-533(B), 25-l-535(B)t4), am.125-l-535(C)(3) of{he Austin Ci Ly
    Cod•
            The Honorable Rene 0. Oliveira • Page 2                     (GA-0980)




                              [a]n application for a project for which the first application was filed
                              on or after September 6, 1997, may comply with original regulations
                              if all building permits are approved and a notice of construction is
                              filed within three years of the date the first application is filed.

            Id.§ 25-1-535(B)(4). Section 25-l-535(C)(3) applies in the City's "Desired Development Zone"
            and provides that:

                              [a]n application for a project for which the first application is filed on
                              or after September 6, 1997, may comply with original regulations if
                              all building permits are approved and a notice of construction is filed
                              within five years of the date the first application is filed.

            See id. § 25- l-535(C)(3 ).'

                     Home-rule cities, such as Austin, derive their powers from the Texas Constitution. TE.x.
            CONST. art. XI,§ 5; TEX. Loe. GoV'T CODE ANN.§ 51.072 (West 2008). They possess "the full
            power of self government and look to the Legislature not for grants of power, but only for limitations
            on their power." Dallas Merchant's & Concessionaire's Ass'n v. City of Dallas, 852 S.W.2d 489,
            490-91 (Tex. 1993).

                    The Texas Constitution prohibits a city ordinance from containing "any prov1Ston




•
            inconsistent with ... the general laws enacted by the Legislature of this State." TEX. CONST. art. XI,
            § 5(a); see also City of Fart Worth,.. Atlas Enters., 31 l S.W.2d 922, 924 (Tex. Civ. App.-Fort
            Worth 1958, writ ref d n.r.c.) (discussing severability of municipal ordinances and stating that "[a)
            municipal ordinance may be void as to some of its provisions and valid as to others"). A court
            would not invalidate an ordinance as inconsistent with a statute unless the court can reach no
            reasonable construction that leaves both the ordinance and the statute in effect. In re Sanchez, 81
            S.W.3d 794, 796 (Tex. 2002). Nevertheless, "an ordinance which conflicts or is inconsistent with
            state legislation is impermissible." City of Brookside Vil/. v. Comeau, 633 S.W.2Id. § 25-1-21(26).




-
,;...----
•
       The Honorable Rene 0. Oliveira - Page 3                     (GA-0980)




       ordinances, rules, expiration dates, or other properly adopted requirements in effect at the time tbe
       original application for the first permit in that series is filed shall be the sole basis for consideration
       of all subsequent permits required for the completion of the project." TEX. Loe. GQV'T CODE ANN.
       § 245.002(b) (West 2005). The effect of the statute is that "once an application for the first pennit
       required to complete a property-development 'project' is filed with the municipality or other agency
       that regulates such use of the property, the agency's regulations applicable to the 'project' are
       effectively 'frozen' in their then-current state and the agency is prohibited from enforcing subsequent
       regulatory changes to further restrict the property's use." Harper Park Two, LP, 359 S.W.3d at
       248-49.

               Section 245.005, entitled ..Dormant Projects," autborizes cities to enact ordinances that
       expire projects when "no progress has been made towards completion of the project." TEX. Loe.
       Gov'TCODE ANN.§ 245.00S(b) (West 2005); see frl § 245.005(c) (providing a list of factors used
       to determine whether progress is being made toward the completion of a project). A project's
       "expiration" necessarily results in the project losing the "frozen" rights granted by chapter 245.
       Although the Legislature has pem1itted cities to expire projects that meet the statutory criteria for
       dormancy, it has not provided any further authority under which cities may cause a project to Jose
       the rights granted by chapter 245. As a result, any project expiration ordinance that does not comport
       with section 245.00S's dormancy criteria conflicts with chapter 245.

                Section 245.005 provides:




•
                         Notwithstanding any other provision of this chapter, any ordinance,
                         rule, or regulation enacted pursuant to this section shall place an
                         expiration date on a project of no earlier than the fifth anniversary of
                         the date the first permit application was filed for the project if no
                         progress has been made towards completion of the project.

       Id.§ 245.00S(b). Under the Ordinance, a project's expiration date could be sooner than five years
       after the filing of the first permit application. AUSTIN CITY CODE§ 25- l-533(B). Under the statute.
       howeve-r, a project's expiration date must be no earlier than five years after the filing of the first
       permit application. TEx. Loe. Gov'TCODEANN. § 245.00S(b) (West2005). Thus, the Ordinance's
       expiration periods conflict with those of the statute. Similarly, under the Ordinance, a project would
       expire if"all building pem1i_ts are not obtained or a notice of construction is not filed within the time
       periods" established by the city. AUS'flN CITY CODE§ 25-1-533(B). However, under the statute, a
       project may not expire unless it meets the dormancy criteria contained in section 245.005. TEX.Loe.
       GOV'T CODE A~. § 245.005(c)(2) (West 2005). The failure to obtain all building permits or file
       a notice of construction within a time period set by the city is not one of the criteria set forth in
       section 245.005. Thus; the Ordinance's criteria for expiring a project conflicts with that of the
       statute. See In re Sanchec, 81 S.W.3d at 796.'


                JBrtcfmg we received in coMcction with·your request argues that subsection 245.002(a)'s r~ference to
       ..expiration dates'' implicitly authorizes a regulatory agency to impose expiration dates on pennits. See City of Austin
                                                                                                                 (continued ... \




•---
•
          The Honorable Rene 0. Oliveira - Page 4                       (GA-0980)




                  Accordingly, a court would likely conclude that the Ordinance is void to the extent it causes
          a project to expire sooner than it would under the provisions of section 245.005 of the Local
          Government Code. Likewise, a court would likely conclude that the Ordinance is void to the. extent
          it causes a project to expire regardless of whether the project meeLs the section 245.005 criteria for
          progress towards completion of the project.'




•
                    ~(... continued)
          Brief at 3; Brief from Scotl N. Houston, General Counscil, Texas Municipal League at 2 (Aug. 9, 2012). No TexGs court
          bas addressed this issui:, and we need not address it here. The argument is unavailing to our consitlera.tion because the
          Ordinance results in the expiration of projecis, not permil'i. 'The right,. guaranteed to projects by cbapter 245 continui::
          lo apply regardless of Lho expiration of individual permits within a project.
                  1Jt has ~n suggested in briefing submitted to this office !hat,- been.use the Ordinance becnme effCctive on

          September 6, 1997. it is in viblati~m of sections 2 und 3(a) ofHous:e_BiU 1704 enacl.ed in 1999. Se~ Brief from Andrew
          Weber, Kelly Hart & Hallman, on behalf of the Real Est;:itc Council of Austin at2-4 (June 29, 2012). See also Act of
          Apr. 29, 1999, 76th Leg., R.S., ch. 73, H l(a), 2, 1999 Tex. Gen. Laws 431,432,434 (off. MayH. t999)(findingthat
          former subchapLer I, chapter 481 of the Government Code "wns inndvcrtenlly repealed" and adding chapter 245), House
          Bdl 1704 provides that chapter 245 applies retroactively to a "project in progress on or commenc:cd after September 1,
          1997" .i.nd thnt ."any actions taken by a regulatory agency for the issuance of a permit, as thoSC tcnris afe defined _by
          Sec1ioo 245.00 I, Local Government Code, ... after that repeal and before the effective date of this Acr. shall not cause
          or require the c,cpiratiotl or tcnninal1on of a project, permit, or series of permits to which ·section 2 of this Acl applies."
          Id, §§ 2, 3(a). We do no I address thequcstio~ because we have concluded that the Ordinance conflicts wilhchapter 245.




~"'-'·- - - - - · - - · - - - · - - - - - - - - - - - - - - ·


 I
    '   .


•
            The Honorable Rene 0. Oliveira - Page 5         (GA-0980)




                                                 SUMMARY

                                  A court would likely conclude that the Ordinance provisions
                          about which you ask are void because they conflict with chapter 245
                          of the Local Government Code,

                                                        Very truly yours,

                                                        /4,,/;J~~
                                                  /oC:.E~BOTT
                                                    Attorney General of Texas


            DANIEL T. HODGE
            First Assistant Attorney General

            JAMES D. BLACKLOCK
            Deputy Attorney General for Legal Counsel

            JASON BOATRIG!IT
            Chairman, Opinion Committee




•           Charlotte M. Harper
            Assistant Attorney General, Opinion Committee




                               -------------'---·------,----
•   ,-                  City of Austin

                        Law Department
                        City Hall. JOI West 2nd Sueer. P.O. Box 1546
                        Austm. Texas 78767-1546
                        {512} 974-2268


                   Writer's Direct Line                                        Writer's Fax Line
                    (512) 974-2925                                              (512) 974-1311


         May 3, 2013

         Charles Draper                                          Via e-mail only to: cd@teiasland.com
         4609 Trail Crest Circle
         Austin, TX 78735

         Re:    Cause No. D-l-GN-13-000778, Charles N. Draper, prose, v. Greg Guernsey, In His
                Capacity as Director of Planning and Development Watershed Protection Review
                Department, and City of Austin in the 419th District Court for Travis County, Texas

         Dear Mr. Draper:




•        Pursuant to Rule 11 of the Texas Rules of Civil Procedure, the parties have agreed to reset
         Plaintiff's Original Petition, Declaratory Judgment, Injunctive Relief and Supplement to the
         Record from its current setting of May 20, 2013, at 2:00 pm to June 10, 2013, at 2:00 pm. Please
         indicate your agreement by signing where indicated below and returning the signed letter to me
         for filing with the court.

         If you have any questions or concerns, please do not hesitate to let me know.

         Thank you,


          ,Ja,'\plvA,--i..
         Sandra F. Kim
         Assistant City Attorney


         AGREED:



         Charles Draper, Plaintiff                       Date




•
                     City of Austin

                     Law Department
                     City Hall. 301 West 2nd Streec. P.O. Box I 546
                     Austin.Texas 78767-1546
                     (512 l 974-2268


               Writer's Direct Line                                            Writer's Fax Line
                (512) 974-2691                                                  (512) 974-1311


      May 30, 2013


      Charles N. Draper                                                          via USPS first-class mail &
      4609 Trail Crest Circle                                   USPS certified mail. return receipt requested:
      Austin, TX 78735                                                       #91 7199 9991 7030 3940 9201



    . Re:    Cause No. D-1-GN-13-000778, Charles N. Draper, pro se, v. Greg Guernsey, In His
             Capacity as Director of Planning and Development Watershed Protection Review



•
             Department, and City of Austin in the 419th District Court for Travis County, Texas

      Dear Mr. Draper:

      Enclosed please find a file-stamped copy of the Order on Defendants Greg Guernsey and City of
      Austin's Motion for Continuance of Plaintiff's Hearing on Plaintiff's Original Petition,
      Declaratory Judgment, fujunctive Relief and Supplement to the Record.


      Sincerely,


      ~l':ll~:to
      Christopher Coppola
      Assistant City Attorney




      Enclosure




•
I
                                             CAUSE NO. D-I-GN-13-000778.

           CHARLES N. DRAPER.                              §                  IN THE DISTRICT COURT
               Plaintiff, Pro Se,                          §
                                                           §
           V.                                              §
                                                           §
           GREG GUERNSEY.                                  §                  TRAVIS COUNTY, TEXAS
           IN HIS CAPACITY AS DIRECTOR OF                  §
           PLANNING AND DEVELOPMENT                        §
           WATERSHED PROTECTION                            §
           REVIEW DEPARTMENT,                              §
           AND CITY OF AUSTIN.                             §
                 Defendants.                               §                  419th JUDICIAL DISTRICT

                          AFFIDAVIT IN SUPPORT OF MOTION FOR CONTINUANCE

           STATE OF TEXAS                §
                                         §
           TRA VISC COUNTY               §


                    BEFORE ME, the undersigned notary, on this day personally appeared Sandra F. Kim,
    ·""'   the affiant, a person whose identify is known to me. After I administered an oath to affiant,




•
           affiant testified:
           .. I.   My name is Sandra Kim, and I represent Defendants Greg Guernsey and City Of Austin

           in this lawsuit filed by Plaintiff Charles Draper. I am over 18 years of age, of sound mind, and

           capable of making this affidavit.     The fact., stated in this affidavit are within my personal

           knowledge and are true and correct.

           2.      Plaintiff is Charles Draper; Defendants are City of Austin and Greg Guernsey.


           3.      On March 4, 2013, Plaintiff filed an Original Petition. On March 29, 2013, Defendants

           filed an Original Answer.


           4.      On May 3, 2013, Defendants received a Notice of Hearing set for May 20, 2013

           regarding Plaintiff's Original Petition, Declaratory Judgment, Injunctive Relief, and Supplement

           to the Record. Counsel for Defendants was not contacted prior to scheduling this hearing date

                                                           1




•
'
1---
    and unavaih,blc lo allend bec .. usc she will he in South Korea from May 18, 2013 to June I, 2013.

    As a result, Counsel for Defendants contacted Plaintiff lo attempt to reset the hearing for a later

    date, and June 10, 20 I 3 was the new ,1greed upon date.


    5.       Plaintiff seeks to develop certain land located al 6300-02 Highway 290 West, Austin.

    Texas 78735 and requests approval of a previously denied Project Application H.B.

    1704/Chapter 245 Determination (referring to Chapter 245 of the Texas. Local Government

    Code).


    6.       On May 3, 2013, Defendant first received notice of Plaintiffs hearing, now set for June

    10, 2013, which is essentially a trial on the merits, thereby constituting thirty-eight days' notice

    of trial. The abbreviated notice was unreasonable, does not provide Defendants' adequate time

    to prepare for trial; will prevent Defendants' attorney from preparing available defenses, and

    violates Defendants' right of due process and the mandate in Rule 245 of the Texas Rules of



•   Civil Procedure.


    7.       Plaintiffs Petition does not provide fair notice of his allegations regarding

    grandfathering, his vested rights to develop the subject land, how the development on the subject

    land does not constitute a completed project, how his land was legally subdivided, the basis for a

    declaratory judgment, and the type and forrn of injunctive relief he desires. Defendants filed

    Special Exceptions addressing such deficiency on May 16, 2013.


    8.       Plaintiff has failed to allege whether discovery is intended to be conducted under Level l,

    2, or 3 pursuant to Rule 190. l of the Texas Rules of Civil Procedure. Defendants filed a Special

    Exception addressing such deficiency on May 16, 2013.




                                                      2




•                      ----··-·-------------------------------
         9.      Any request for injunc\ivc r~lid allowing Plaintiff t.o develop his property would upset
•   r-
         the status quo ilnd constitute a hearing on the merits of l'lafotiffs case and be tilntamount to

         adjudicating both parties' respective rights without the benefit of a trial, which is an improper

         oasis for gfariling a temporary injunction.

         IO.     No discovery has been completed.       Defendants served Interrogatories, Requests for

         Disclosure, Requests for Production, and Requests for Admissions to Plaintiff on May 13, 2013

         so as to investigate the case and elicit information regarding Defendant's disagreement with a

         finding of "project complete" by Defendants, the reasons Plaintiff believes he is entitled to

         grandfathering, facts surrounding the vesting of his rights to develop the subject land, and facts

         surrounding the subdivision of his land. Such information is material to the case and cannot be

         obtained by another source, as Plaintiff is the only witness possessing documents regarding

         developments to his land. Defendants served the discovery a month and a half after filing its




•        Answer, thereby establishing due diligence in seeking out such information. The response to

         such discovery is due on June 17, 2013 and Defendants require additional time to review the

         response to such discovery before any hearing on the merits of Plaintiff's claims. Defendants

         attempted to secure a continuance by agreement but Plaintiff refused.


         I I.   This case is set for hearing on June 10, 2013.


         12.    I have read Defendants Greg Guernsey and City Of Austin's Motion for Continuance of

         Plaintiff's Hearing on Plaintiff's Original Petition, Declaratory Judgment, Injunctive Relief, and

         Supplement to the Record. The facts stated in it are within my personal knowledge and are true

         and correct under penalty of perjury.




                                                         3
     13.     This is Dcfond:mt's first motion for continuance, and thus, it is not required lo show it

    cunnol obtain the information sought from this additionul discovery from any other source. Tex.

    R. Civ. P. 252.

    14.    This request fur continuance is not for delay only, but so that justice may be done."




                                                       tt.d-tf--1{
                                           SANDRA F. KIM
                                           Date of Birth: {Jl-0/-7'i•
                                           Assistant City Attorney
                                           State Bar No. 24046212
                                           City of Austin Law Depanment
                                           P.O. Box 1546
                                           Austin, Texas 78767-1546
                                           (512) 974-2925
                                           (512) 974-131 I [FAX]




•   Sworn to and subscribed before me by Sandra F Kim on May      /1{ 1;2013.


                                                                                                     /
                                                                                       tate    of Texas




                                                   4




•                                                                                       .,.,
                                                                                             filed iQ ine U1Strltl \;OUlt
                                                                                              ofTravis County, Texas

                                                                                            LM MAY 3 0 2013


•   ,-....
             CHARLES N. DRAPER,


             ~
                 Plaintiff, Pro Se,
                                            CAUSE NO. D-l-GN-13-000778

                                                            §
                                                            §
                                                            §
                                                            §
                                                                                             At    /t?,/9,1
                                                                               IN THE DIS1RICT COURT
                                                                                                                           M.
                                                                                             .a.mar.a Rodriguez-Mendou, Clerk




                                                            §
             GREG GUERNSEY,                                 §                  1RAVIS COUNTY, TEXAS
             1N ms CAPACTIY AS DIRECTOR OF                  §
             PLANNING AND DEVELOPMENT                       §
             WA1ERSHEDPROTECTION                            §
             REVIEW DEPARTMENT,                             §
             AND CTIY OF AUSTIN,                            §
                   Defendants.                              §                  419th JUDICIAL DISTRICT


                         ORDER ON DEFENDANTS GREG GUERNSEY AND CITY OF
                    AUSTll'J'S MOTION FOR CONTINUANCE OJ!PLAlNTIFF'S HEARING
                    ON PLAINTIFF'S ORIGJNAL PETITION, DECLARATORY .JUDGMENT,
                        Illl.TUNCTIVE RELIEF, AND SUPPLEMENT TO THE RECORD
             TO THE HONORABLE JUDGE OF THE DISTRICT COURT:

                    On the 30th day of _May, 2013, came to be heard the City of Austin's Motion for




•
             Continuance of Plaintiff's Hearing on Plaintiff's Original Petition, Declaratory Judgment,
             Injunctive Relief, and Supplement to the Record. The Court, after having considered such
             motion and response, other pleadings on file with the Court, and argument of counsel and pro se
             Plaintiff, finds the City of Austin's Motion to be meritorious.

                    IT IS HERBY ORDERED, ADJUDGED, AND DECREED that the City of Austin's
             Motion for Continuance of Plaintiff's Hearing 011 Plaintiff's Original Petition, Declaratory
             Judgment, Injunctive Relief, and Supplement to the Record is hereby GRANTED"a,,d tire
             heariBg wiJl be reset wi!:bio 180 days efthe sigmng efthis Onfor-rr.pi'

                    SIGNED this 30\!!dayofMay, 2013 .




•
I




I
•       CHARLES N. DRAPER.
            Plaintirt'. I'm Se,
                                       CAUSE NO. D-1-CiN-13-000778

                                                                           IN TIIE DISTRICT COURT


        V.

        GREG GUERNSEY,                                                     TRAVIS COUNTY, TEXAS
        IN HIS CAPACITY AS DIRECTOR OF
        PLANNING AND DEVELOPMENT
        WATERSHED PROTECTION
        REVIEW DEPARTMENT,
        AND CITY OF AUSTIN,
              Defendants.                                                  4l9thJUD1CIAL DISTRICT

                    NOTICE OF HEARING ON DEFENDANTS GREG GUERNSEY
                        AND CITY OF AUSTIN'S SPECIAL EXCEPTIONS

               Please be advised that a hearing has been set on Defendants Greg Guernsey and City of

        Austin's Special Exceptions in the District Court of Travis County, Travis County Courthouse,

        1000 Guadalupe, Austin, Texas, on the 6th day of June, 2013, at 9:00 a.m.




•
                                             RESPECTFULLY SUBMITTED,

                                             KAREN M. KENNARD, CITY ATTORNEY
                                             MEGHAN L. RILEY, CHIEF, LITIGATION DIVISION

                                             Isl Sandra Kim
                                            SANDRA F. KIM
                                            Assistant City Attorney
                                            State Bar No. 24046212
                                            City of Austin Law Department
                                            P.O. Box 1546
                                            Austin, Texas 78767-1546
                                            (512) 974-2925
                                            (512)974-1311 [FAX]

                                            ATTORNEYS FOR CITY OF AUSTIN




                                                  Page 1 of 2



•F··_
 I
.. ,,.


                                                                                                          8/11/201612:57:32 PM
                                                                                                                                   Velva L. Price




•
                                                                                                                                  District Clerk
                                                                                                                                  Travis County
                                                      CAUSE NO. D-1-GN-13-000778                                              D-1-GN-13-000778
                                                                                                                                        Terri Juarez

                CHARLES N. DRAPER,                                        §                  IN THE DISTRICT COURT
                    Plaintiff, Pro Se,                                    §
                                                                          §
                                  v.                                      §
                                                                          §
                GREG GUERNSEY,                                            §                  TRAVISCOUNTY,TEXAS
                IN HIS CAPACITY AS DIRECTOR OF                            §
                PLANNING AND DEVELOPMENT                                  §
                WATERSHED PROTECTION                                      §
                REVIEW DEPARTMENT,                                        §
                AND CITY OF AUSTIN,                                       §
                      Defendants.                                         §                 419th JUDICIAL DISTRICT

                                       DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
                                            MOTION FOR SUMMARY JUDGMENT

                         COMES NOW, Defendants City of Austin and Greg Guernsey 1 (collectively referred to

                as "Defendants" and respectively referred to as the "City" or "Guernsey") file their Motion for




•               Summary Judgment and respectfully show the Court the following:


                                         Sc.
                                                                                                                                               6-
                                                                                                                                                    J~
                                                                                                                                                    -«h
                                                                                                                                                         It




                (Plaintiffs Final Amended Petition). What is clear, however, is the City denied Plaintiffs

                application for vested rights, codified at Chapter 245 of the Local Government Code ("Chapter

               245"), to develop property at 6300-02 Highway 290, requesting an exemption from current City

                regulations based on a plat recorded in 1872 and/or an expired permit issued by Travis County

               on August 9, 1985. 2 Plaintiff's lawsuit challenges Defendants' denial of his vested rights

               application and asserts that various City employees made fraudulent misrepresentations,




         )IQ-I> 1 Greg Guernsey has been dismissed from this suit for all claims other than Plaintiff's ultra vires claim as ruled by
               the Third Court of Appeals in Memorandum Opinion No. 03-14-00265-CV.




•
               2
                 The City's application for vested rights is titled "'Project Application H.B. 1704/Chapter 245 Determination", but
               for ease of reference is referred to herein as a "vested rights application."
    .'


•        committed perjury, and breached a contract in connection with the denial of his vested rights

         application and the handling of the current lawsuit.

                In general, Chapter 245 provides that all permits required to complete a development

         project are "locked-in" to the regulations in effect on the date that the first permit application,

         development plan or plat application for the project is filed which "gives the regulatory agency

         fair notice of the project and the nature of the permit sought." TEX. LOCAL Gov'T CODE §

         245.002. Contrary to Plaintiffs Final Amended Petition, the rights conferred by Chapter 245 are

         not so broad that any permit application filed for the development of property with one

         regulatory agency is sufficient to exempt it from current regulations with respect to a different

         regulatory agency. The evidence presented by Plaintiff in this case-a plat from I 872 and a

         lapsed Travis County permit issued in 1985-is legally insufficient in establishing vested rights




•
         from current City regulations. As for the remainder of Plaintiffs claims (fraudulent

         misrepresentation, perjury, and breach of contract), these claims are confusing, unsubstantiated

         and conclusory. Plaintiffs claims-must be dismissed and Defendants are entitled to summary

         judgment as a matter oflaw.

                                                         II.
                                         SUMMARY JUDGMENT EVIDENCE

                To support the facts in this response, Defendants offer the following summary-judgment

         evidence and incorporates them by reference.

                Exhibit A:     Plaintiffs Final Amended Petition.

                Exhibit B:     Supplemental Affidavit of Susan Scallon with attachments.

                Exhibit C:     Affidavit of Stacey Scheffel.

                Exhibit D:     Affidavit of Christopher Johnson.

                               Rule I I Agreement dated May 3, 2013 regarding rescheduling a hearing.



•
                Exhibit E:


         DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
         MOTION FOR SUMMARY JUDGMENT                                                 PAGE 2 OF 16
•          Exhibit F:      Affidavit dated May 17, 2013 signed by Defense counsel in support of
                           Defendants' Motion for Continuance.

           Exhibit G:      Order dated May 30, 2013 granting Defendants' Motion for Continuance.

                                                    III.
                                          STANDARD OF REVIEW

           Under Rule 166a (c), a court must grant summary judgment if the movant presents

    sufficient evidence to show that there are no issues of material fact and that it is entitled to

    summary judgment as a matter of law. Park Place Hospital v. Estate of Milo, 909 S.W.2d 508

    510 (Tex. 1995); TEX. R. Crv. P. 166a (c). A defendant whose summary judgment evidence

    conclusively negates at least one of the elements of plaintiffs cause of action, or whose evidence

    conclusively proves all of the elements of an affinnative defense, is entitled to summary

    judgment as a matter oflaw. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995) .



•          Under a no-evidence motion, a defendant asserts that there is no evidence of one or more

    essential elements of a plaintiffs claim(s) upon which the plaintiff would have the burden of

    proof at trial. TEX. R. CIV. P. 166a (i). The defendant, as movant, does not bear the burden of

    establishing each element to its own claim or defense. General Mills Restaurants v. Texas Wings,

    Inc., 12 S.W.3d 827, 832 (Tex. App.-Dallas 2000, no pet.); Lampasas v. Spring Ctr., Inc., 988

    S.W.2d 428, 432-33 (Tex. App.-Houston [14th Dist.] 1999, no pet.). Rather, the movant lists

    the elements for which the party lacks evidentiary support. The burden then shifts to the plaintiff

    to present enough evidence to be entitled to a trial, i.e., evidence that raises a genuine fact issue

    on the challenged elements. TEX. R. Civ. P. 166a (i).

           A plaintiff must produce evidence of probative force to raise a fact issue on the material

    questions presented. General Mills, 12 S.W.3d at 833. If plaintiff is unable to provide more than




•
    a scintilla of probative evidence to raise a genuine issue of material fact as to an essential


    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                  PAGE3 OF 16
•   element of plaintiffs claim, the trial judge must grant the motion. Id. at 832-33; Lampases, 988

    S.W.2d at 433. More than a scintilla of evidence exists when the evidence "rises to a level that

    would enable reasonable and fair-minded people to differ in their conclusions." Merrell Dow

    Pharmaceuticals, Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997). Less than a scintilla of

    evidence occurs "when the evidence offered to prove a vital fact is so weak so as to do no more

    than create a mere surmise or suspi_cion of its existence and in legal effect is no evidence."

    Coastal Conduit & Ditching v. Noram Energy, 29 S,W.3d 282, 284-85 (Tex. App.-Houston

    [14th Dist.] 2000, no pet.) (citing Kindredv. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).

                                                    IV.
                                               ARGUMENT

    A.     Plaintiff is not entitled to vested rights under Chapter 245.

           Under Plaintiffs interpretation of Chapter 245, a property would remain forever exempt

•   from current City development regulations based on nothing more than a plat recorded for the

    property in the year of 1872 and/or an expired permit issued by another regulatory agency in

    1985. Plaintiffs arguments are inconsistent with controlling precedent and fail as a matter of law

    to establish vested rights under Chapter 245.

           i.      A permit application. submitted to one regnlatory agency does not establish
                   vested rights for purposes of another agency's regulations.

           "Generally, the right to develop property is subject to intervening regulatory changes."

    Shumaker Enterprises, Inc. v. City of Austin, 325 S.W.3d 812, 814 {Tex. App.-Austin 2010, no

    pet.); Harper Park Two, L.P. v. City of Austin, 359 S.W.3d 247, 256 (Tex. App.-Austin 2011,

    pet denied); Quick v. City of Austin, 7 S.W.3d 109, 124 (Tex. 1998). Chapter 245 creates a

    "narrow exception to this rule." Id. (emphasis added). Under Chapter 245, once an individual

    files a development application or plan with a regulatory agency, that agency may not enforce



•   DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                PAGE 4 OF 16
..



•    any subsequent changes to its land-use regulations to the detriment of the applicant. Shumaker,

     325 S.W.3d at 814; see also TEX. LOCAL Gov'T CODE § 245.002(a). These vested rights may

     only accrue against a regulatory agency, however, if the application under Chapter 245 "gives

     the regulatory agency fair notice of the project and the nature of the permit sought." TEX. LOCAL

     Gov'T CODE § 245.002(a-l) (emphasis added); see also Shumaker, 325 S.W.3d at 815.

     Accordingly, an application filed with one agency does not provide "fair notice" to another

     agency and is thus not sufficient to establish vested rights from that agency's regulations.

     Shumaker, 325 S.W.3d at 815.

            The present case is almost identical to the Shumaker case. In Shumaker, a landowner was

     required to obtain a city permit after. the city's extraterritorial jurisdiction ("ETJ") expanded to

     include the landowner's property. Shumaker, 325 S.W.3d at 815. The landowner argued that it




•    was not required to obtain a city permit for its intended sand-and-gravel mining operations

     because it had already applied for an application with the county before the expansion of the

     city's ETJ included the property in question. Id. at 812-13. In rejecting that argument, the

     Shumaker court held the reference to "permits" as opposed to a "project" or "property," in

     Section 245.002(a)(l) of the Local Government Code meant a landowner can only establish

     vested rights with an agency's regulations if he or she filed a permit application with that same

     agency. Id. at 814-15. The landowner in Shumaker was required to file an application with the

     city after the city's ETJ expanded to include the landowner's property in order to establish vested

     rights with the city, and the previous filing with the county could not accomplish this result. Id.

     at 815; TEX. LOCALGOV'TCODE § 245.002(a)(J).

            Similar to the landowner in Shumaker,' ~Iliintiff requests this Court recognize vested

     rights under City regulations following the filing of an 1872 plat of unknown origin or a 1985




•    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
     MOTION FOR SUMMARY JUDGMENT                                                  PAGE 5 OF 16
    Travis County development permit. Ex. A. Neither was filed with the City, and in accordance

    with Shumaker, vested rights with the City was not established on either date. Ex. B (Affidavit of

    Susan Scallon). In fact, Plaintiff's claims are even weaker than those rejected by the court in

    Shumaker because the subject property came within the City's ETJ on July 19, 1951, prior to the

    issuance of the 1985 Travis County development permit, and would therefore have required a

    City permit in 1985. Ex. B.

            Since no application giving the City "fair notice" of a development project was ever filed

    with the City, Plaintiff's argument that development of the subject property is vested to City

    regulations in effect on August 9, 1985, or in the year 1872, directly contradicts Shumaker and

    fails as a matter of law. Ex. B. Only an application filed with the City in 1985 could possibly

    afford Plaintiff vested rights to City regulations in effect in 1985. Accordingly, Plaintiff is not




•   entitled to vested rights .

            ii.     A permit does not entitle a project to vested rights if the original project has
                    changed, been completed, abandoned, or become dormant.

            Even if this Court could find that the City was somehow given fair notice of the subject

    property development and thus Plaintiff entitled to vested rights, the overall project was

    completed, abandoned, or dormant well before Plaintiff submitted his request for vested rights to

    the City on February 14, 201 I. Accordingly, any proposed development on the subject property

    as of201 l or thereafter constitutes a new project subject to current regulations.

                    1.      The scope of a "project" under Chapter 245 is defined by the original
                            permit.

            The rationale for Chapter 245 protections only works with the assumption that the same

    "project" is being pursued by the developer-as rights are vested in a particular project not the

    property. Seguido, 227 S.W.3d at 242, 250. For purposes of Chapter 245, a "project" is "an




•   DEFENDANTS' TRADITIONAL AND No-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                  .PAGE 6 OF 16
                                                                                                              I
                                                                                                              i.




,.   endeavor over which a regulatory agency exerts its jurisdiction and for which one or more

     permits are required to initiate, continue, or complete the endeavor." TEX. LOCAL Gov'T CODE §

     245.001(3). A project is the single endeavor reflected in the original application for the first

     permit in the series of permits connected to a project. Harper Park Two, L.P., 359 S.W.3d at

     256. The term "endeavor" is not defined in the statute, but the common definition is "the action

     of endeavoring; effort, or pains, directed to attain an object." City of San Antonio v. En Seguido,

     Ltd, 227 S.W.3d 237, 243 (Tex. App.-San Antonio 2007, no pet.) (citing Op. Tex. Att'y Gen.

     No. JC-0425, 3).

                     2.     Plaintiff's project was completed or changed subsequent to the 1872
                            plat and 1985 Travis County development permit, and is therefore
                            subject to current regulations.

             A development is no longer entitled to vested rights if it constitutes a new or different




•    "project" from the one sought in the initial permit application. Harper Park Two, L.P., 359

     S.W.3d at 249-50; Seguido, 227 S.W.3d at 242-43 (holding that property owner could not

     develop property more than thirty years after a previous owner filed a subdivision plat because a

     permit is for a specific project, rights vest in a particular project, and rights are no longer vested

     when a project changes); Op. Tex. Att'y Gen. No. JC-0425, I (opining "property remains subject

     to the development regulations in effect at the time the original application for the first permit

     was filed, but only if the project remains the same").

            If the 1872 plat is regarded as the first permit application for the "project," there is no

     evidence construction was intended on the lot in question after issuance of the permit See Exs.

     A-B. Certainly the 1872 plat does not evidence a specific "endeavor" or plan for development of

     this lot or any other lot included in the plat. Id. The plat itself does nothing more than evidence a

     transfer in ownership. Even if the plat had been filed with the City, which it was not, it would not



•    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
     MOTION FOR SUMMARY JUDGMENT                                                   PAGE 7 OF 16
•   have provided notice of the intent to develop the subject lot for purposes of vested rights accrual.

    See Ex. B; see also TEX. LOCAL Gov'T CODE § 245.002.

           If the 1985 Travis County development permit is regarded as the first permit application

    for the project, based on evidence provided to the City in Plaintiffs vested rights application

    dated February 14, 2011 and additional research conducted by City staff, it appears that the

    development began on the property in I 985 and that any "project" contemplated by the 1985

    Travis County development permit was completed by 2006. Ex. B. The permit was issued for the

    construction of an office building. Ex. B. Geographic information system (GIS) aerial maps of

    the subject property show that a structure was completed in 1987. Ex. B. The last structure to be

    built on the property was in 2006, making a total of nine structures constructed on the subject

    property over a twenty-one year period. Ex. B. Clearly, any development contemplated by the




•   1985 permit was completed well before Plaintiff submitted his 2011 vested rights application .

                   3.      A dormant project is no longer entitled to vested rights protections.

           A project becomes dormant if no progress has been made towards completion of the

    project. TEX. LOCAL Gov'T CODE § 245.005; Seguido, 227 S.W.3d at 244. Even if the 1985

    Travis County development permit could have conferred vested rights with the City, vested

    rights do not continue in perpetuity and Plaintiffs project became dormant pursuant to Section

    245.005 long before Plaintiff submitted his vested rights application in 2011. TEX. LOCAL Gov'T

    CODE§ 245.005.

           Chapter 245's dormancy rules first went into effect on May 11, 1999. 1999 Tex. Sess.

    Serv. Ch. 73 (H.B. 1704). The 1999 version of this subsection reads as follows:

           Notwithstanding any other provision of this chapter, after the first anniversary of
           the effective date of this chapter, a regulatory agency may enact an ordinance,
           rule, or regulation that places an expiration date on a permit if as of the first



•
           anniversary of the effective date of this chapter: (i) the permit does not have an


    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                  PAGE 8 OF 16
•            expiration date; and (ii) no progress has been made towards completion of the
             project. Any ordinance, rule, or regulation enacted pursuant to this section shall
             place an expiration date of no earlier than the fifth anniversary of the effective
             date of this chapter. Progress towards completion of the project shaJl include any
             one or more of the following:

                     (I) an application for a final plat or plan is submitted to a regulatory
                         agency;

                     (2) a good-faith attempt is made to file with a regulatory agency an
                         application for a permit necessary to begin or continue towards
                         completion of the project;

                     (3) costs have been incurred for developing the project including, without
                         limitation, costs associated with roadway, utility, and other
                         infrastructure facilities designed to serve, in whole or in part, the
                         project (but exclusive of land acquisition) in the aggregate amount of
                         five percent of the most recent appraised market value of the real
                         property on which the project is located;

                     (4) fiscal security is posted with a regulatory agency to ensure
                         performance of an obligation required by the regulatory agency; or



•                    (5) utility connection fees or impact fees for the project have been paid to
                         a regulatory agency.

    1999 Tex. Sess. Serv. Ch. 73 (H.B. 1704).

            In 1985, a Travis County "land development permit expire[d] after (I) 180 days

    from the date of issuance if no work commenced on the subject property or (2) work

    authorized under the permit is suspended or abandoned for a period of at least 180

    days." 3 Ex. C (Affidavit of Stacey Scheffel). Accordingly, reading Travis County's rules

    in harmony with Section 245.005, at the latest possible date, Plaintiff's project became

    dormant and his 1985 Travis County permit expired on May 11, 2004, five years after the

    enactment of the dormancy provisions. The only continued progress alleged by Plaintiff

    which occurred after the enactment of Section 245.005 occurred in 2008, Ex. A at pp. 3-




•
    3
      This appears to have been amended in 2008 to comply v. ith Chapter 245 five years expiration requirement. See
                                                             1


    Travis County Code§ 64.06l(d).

    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                              PAGE 9 OF 16
    '   '




•           4, well after Plaintiff's permit expired and the project became dormant. Accordingly,

            Plaintiff's project was dormant long before he requested vested rights in 2011.

                     iii.     Amnesty was requested and granted, further evincing the absence of the
                              proper filings with the City of Austin that would constitute notice of legal
                              development of the subject property.

                     On December 2, 2011 and January 10, 2012, Plaintiff requested an Amnesty Certificate

            of Occupancy (ACO) in regards .to two existing structures on the subject property. Ex. D

            (Affidavit of Christopher Johnson). An ACO establishes the continued use of property from 1986

            until the present and is typically granted to properties without an existing certificate of

            occupancy. Ex. D. An ACO does not authorize the development of property. See Ex. D. In other

            words, amnesty is often granted to structures not otherwise known to exist by the City.

                     ACO's for the two structures on the subject property were granted because the applicant




•           presented evidence of the continuing use of one structure as an office and the other as a nursery .

            Ex. D. This fact further supports the lack of filings with the City by Plaintiff that would

            otherwise notify the City of development on the subject property. Ex. D. Any development

            commenced between 1986 and the present would only evince illegal development, proving

            vested rights never accrued in connection with Plaintiff's property. Further, for the reasons

            addressed above, any project commenced between 1986 and 2006 is now complete and cannot

            support the grant of vested rights for the new project currently under dispute.

                     iv.      Ultra Vires Claim 4

                     "Governmental immunity protects political subdivisions of the state, such as cities and

            their officers, from liability." Houston Belt & Terminal Railway Co. v. City of Houston, 487

            S.W.3d 154, 157 (Tex. April 1, 2016). An ultra vires claim, however, does not "waive"

            4
             Plaintiff did not explicitly plead an ultra vires claim. The Third Court of Appeals, however, interpreted Plaintiff's




•
            pleadings as an ultra vires claim. See Third Court of Appeals in Memorandum Opinion No. 03-14-00265-CV .


            DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
            MOTION FOR SUMMARY JUDGMENT                                                               PAGE 10 OF 16
•   immunity, as "it is the Legislature's sole province to waive or abrogate sovereign immunity." See

    Id at 158, fu. 1 (citing Tex. Nat. Res. Conservation Comm'n v. IT-Davy, 74 S.W.3d 849, 853

    (Tex. 2002). Instead, when an official performs an act that is without legal authority or fails to

    perform a ministerial act-an ultra vires act-governmental immunity does not apply from the

    outset. Id. This is because an official derives his immunity from the State, and when an official

    performs acts that are not lawfully authorized, they are not considered acts of the State. E.g.

    Texas Dept. of Ins. v. Reconveyance Services, Inc., 306 S.W.3d 256,258 (Tex. 2010); City of El

    Paso v. Heinrich, 284 S.W.3d 366, 373 (Tex. 2009). Thus, the Texas Supreme Court has long

    recognized "that suits complaining of ultra vires action may not be brought against a

    governmental unit possessed of sovereign immunity, but must be brought against the allegedly

    responsible government actor in his official capacity." Texas Dept. of Ins. v. Reconveyance




•   Services, Inc., 306 S.W.3d 256,258 (Tex. 2010) .

           Accordingly, any ultra vires claim that could be read from Plaintiffs pleadings would

    have to be that Guernsey, in the process of reviewing Plaintiff's vested rights application, failed

    to perform a ministerial act or acted without legal authority. Southwestern Bell Telephone, L.P. v.

    Emmett, 459 S.W.3d 578, 587 (Tex. 2015). Ministerial acts are those required and defined under

    law with such specificity that the state actor cannot exercise any discretion or judgment. Id.

    Conversely, discretionary acts are those requiring judgment and personal deliberation. Id.

           Any allegation by Plaintiff that Guernsey failed to perform a ministerial task or acted

    without legal authority while in his official capacity when denying Plaintiff's vested rights

    applications is unfounded. At all times, Guernsey was performing the ministerial task of

    determining whether Plaintiff's application met the requirements of Chapter 245, and in finding

    it did not, he was acting within the confines of his official capacity. Plaintiff, however, has no



•   DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                 PAGE 11 OF 16
•   evidence that Guernsey failed to perform a ministerial task or that he acted without legal

    authority in denying Plaintiff's vested rights application for the same reasons addressed above

    for why Plaintiff was not entitled to vested rights. Accordingly, no ultra vires claim applies to

    the facts of this case and Plaintiff's allegations regarding such are baseless and fail as a matter of

    Jaw.

    C.        Fraudulent Misrepresentation

              Municipalities enjoy governmental immunity for claims "arising out of assault, battery,

    false imprisonment, or any other intentional tort." TEX. CIV. PRAC. & REM. CODE § 101.057

    (emphasis added). Fraudulent misrepresentation is an intentional tort for which the City, as a

    municipality, is entitled to governmental immunity. See e.g. LTTS Charter School, Inc. v.

    Palasota, 362 S.W.3d 202,209 {Tex. App.-Dallas, no pet.). Furthermore, a civil action against




•   a municipal employee acting in his official capacity is essentially an action against the

    municipality itself. Morris v. Copeland, 944 S.W.2d 696, 698 (Tex. App.-Corpus Christi 1997,

    no writ); see also Aguilar v. Frias, 366 S.W.3d 271, 273 {Tex. App.-El Paso 2012, pet. denied).

    Accordingly, Greg Guernsey, who is only being sued in his official capacity, is entitled to the

    same immunities as the City. 5 Both are immune from suit and liability and this claim must be

    dismissed in its entirety.

              Moreover, Plaintiff has no evidence that the City or any of its employees made fraudulent

    misrepresentations. The elements of fraudulent misrepresentation are (I) defendant made a

    material representation to the plaintiff; (2) the representation was false; (3) when the

    representation was made, the defendant knew it was false; (4) the defendant made the


    5It appears, based on the pleadings filed in this case, that Appellant is also alleging fraudulent misrepresentations
    made by Susan Scallon and the rest of the Chapter 245 completeness check team, none of whom are defendants in




•
    this case .


    DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
    MOTION FOR SUMMARY JUDGMENT                                                               PAGE 12 OF 16
    ..


•        representation with the intent that the plaintiff act on it; (5) the plaintiff detrimentally relied on

         the defendant's misrepresentation. Baribeau v. Gustafson, 107 S.W.3d 52, 58 (Tex. App.-San

         Antonio, pet. denied (citing T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 222

         (Tex. 1992)).

                 Plaintiff alleges that Greg Guernsey and Susan Scallon, both City employees, made false

         misrepresentations, acted in malice, and ignored and misconstrued Chapters 43, 245, and Section

         312.005 of the Local Government Code, when denying Plaintiff's vested rights application. Ex.

         A. Every City employee involved in determining the denial of Plaintiffs application merely

         carried out their job duties in good faith by making a Chapter 245 Determination as requested by

         Plaintiff. Ex. B. Plaintiff's dissatisfaction with the denial of this request does not falsify the

         premise for such denial. Plaintiff has no evidence that Defendants made a knowingly false




•        representation to Plaintiff.

                 Further, there is no evidence of intent to induce Plaintiff's reliance. Any action by

         Plaintiff as a result of this determination was outside the control of the City. The denial of

         Plaintiff's vested rights application simply meant Plaintiffs rights were not vested because

         documents were issued by regulatory agencies other than the City, including the 1872 plat of

         unknown origin and the 1985 Travis County development permit. Plaintiff was free to develop

         his property and pursue a project under the current land development rules and regulations at any

         time after receiving the denial of his vested rights application.

         D.     Perjury

                Plaintiff alleges that former defense counsel Assistant City Attorney Sandra Kim

         committed perjury when she signed an affidavit in support of Defendants' Motion for

         Continuance filed May 17, 2013. See Exs. A, F (Affidavit of Sandra Kim). A claim of perjury




•        DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
         MOTION FOR SUMMARY JUDGMENT                                                   PAGE 13 OF 16
    '   ..


•            relates to criminal matters, the venue for which would take place in the criminal courts. Tex.

             Penal Code §§37.02 & 38.16(a) (Vernon 2011). Such allegations are not properly before this

             civil proceeding and must be dismissed. Tex. Educ. Agency v. Leeper, 893 S.W.2d 432, 441

             (Tex. 1994) ("a party cannot seek to construe or enjoin enforcement of a criminal statute in a

             civil proceeding unless it challenges the constitutionality of the provision and proves an

             irreparable injury to its vested property rights .... "); State v. Morales, 869 S.W.2d 941,944 (Tex.

             1994).

                      To the extent this Court can construe Plaintiffs claim to be some sort of fraud claim,

             Defendants retain immunity for the reasons already outlined above. Furthermore, Ms. Kim is not

             a defendant to this action and Plaintiff has no evidence that any of the statements made in Ms.

             Kim's affidavit were false or that such false statements were made with any intent to deceive




•            Plaintiff or the Court. This claim is meritless and must be dismissed .

             E.       Breach of Contract and Preventing the Execution of Civil Process

                      Plaintiff also alleges a breach of contract preventing the execution of the civil process.

             The basis of this allegation appears to be a Rule 11 Agreement entered into by Plaintiff and Ms.

             Kim to reschedule a hearing for which Ms. Kim had a conflict. See Exs. A, E (May 3, 2013 Rule

             11 Agreement). Plaintiff had set the hearing without conferring with Ms. Kim. Ex. F. After

             entering into the Rule 11 Agreement, Ms. Kim realized that the hearing date was not feasible in

             light of Plaintiff requesting a trial on the merits without providing the requisite notice, and

             requested injunctive relief tantamount to an adjudication of the merits of the underlying case. Ex.

             F. After Plaintiff refused to move the hearing date, Ms. Kim filed a Motion for Continuance

             showing sufficient cause. See TEX. R. C!v. P. 247, 251, and 252. This motion was granted by

             Judge Wisser. Ex. G (May 30, 2013 Order) .



•            DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
             MOTION FOR SUMMARY JUDGMENT                                                  PAGE 14 OF 16
    ' i   I




•                      No case or rule holds that a Rule 11 Agreement regarding a rescheduling of a hearing

              constitutes a contract. Any allegation of a breach of contract in connection with the Rule 11

              Agreement is therefore misplaced and irrelevant. Furthermore, the underlying issue of the

              rescheduling of the hearing was addressed in Judge Wisser's order. Ex. G. A court is within its

              sound discretion to grant a motion for continuance and will not be disturbed unless the record

              reveals a clear abuse of discretion. Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986).

              Therefore, the Court has already addressed the issue regarding the Rule 11 Agreement and made

              its ruling. Ex. G.

                      Lastly, the Rule 11 Agreement did not prevent the execution of the civil process but

              merely reset the date for a hearing, which was later continued by court order on May 30, 2013, as

              discussed above. Exs. F, G. This claim is also baseless and must be disregarded.




•             F.      Damages

                      Plaintiff seeks ten million in damages. Ex. A. Defendants are immunity from monetary

              damages for the types of claims alleged by Plaintiff-a Chapter 245 determination and an ultra

              vires claim. See TEX. LOCAL Gov'T CODE § 245.006; City of El Paso v. Heinrich, 284 S.W.3d

              366, 374-77 (Tex. 2009); City of Houston v. Williams, 216 S.W.827, 828 (Tex. 2007).

              Accordingly, should Plaintiff prevail at trial, he is entitled to nothing more than a declaration that

              he is entitled to vested rights ..

                                                               V.
                                                         CONCLUSION


                      For the reasons cited above, Defendants request this Court grant Defendants' Motion for

              Summary Judgment because Plaintiff's claims fail as a matter oflaw .




•             DEFENDANTS' TRADITIONAL AND NO-EVIDENCE
              MOTION FOR SUMMARY JUDGMENT                                                   PAGE 15 OF 16
                                                                                     Filed in The District Court
                                                                                      of Travis County, Texas



•
                                      IN THE DISTRICT COURT OF
                                       TRAVIS COUNTY, TEXAS                                SEP O2 2016 tJ/0 Q_
                                       419 th JUDICIAL DISTRICT                     At        /;2-/ ~ M.
                                                                                    Velva L. Price, District Clerk

    CHARLES N. DRAPER,                                    §
    Plaintiff, Pro Se                                     §
                                                          §
    v.                                                    § CAUSE NO. D-lGN-13-000778
                                                          §
    GREG GUERNSEY,                                        §
    IN.HIS CAPACITY AS DIRECTOR OF                        §
    PLANNING AND DEVELOPMENT                             §
    WATERSHED PROTECTION                                 §
    REVIEW DEPARTMENT,                                   §
    AND CITY OF AUSTIN                                   §
    Defendants.


                  PLAINTIFF'S RESPONSE TO DEFENDANT"S NO-EVIDENCE
                          MOTION FOR SUMMARY JUDGMENT
                     AND COUNTERCLAIM FOR SUMMARY JUDGMENT


            Plaintiff, Charles N. Draper, ask the court to DENY, Defendant's Greg Guernsey in his

    capacity as Director ofPlanning, and Watershed Protection, and the City ofAustin, No-

    Evidence Motion for Summary Judgment, and Plaintiff's Counter-Claim for Summa,y Judgment,

    files the following response:

            Defendant's lack of evidence, perjury, misrepresentations, and legal theories are a fe~ble

    effort to obfuscate the facts enshrined in statue, the Constitution, and the courts. Simply pu,;,

             Tex. LGC §43.002- Continuation of Land Use-(a) "A municipality may not, after.
    annexing an area, prohibit a person from: (]) continuing to use the land in the area in the manner
    that was being used on the date the annexation proceedings were instituted if the land use was
    legal at that time".

           Travis County issued the first development permit; Patton Lane Office Building #85-

    2558 on August 9, 1985. The City of Austin annexed subject property on January 1, 1986.

    Travis County was the 'regulatory agency' at time of application.

           No ambiguity, the law is resolute.
•
                                                INTRODUCTION

             The nature of the case concerns damages the City of Austin, and their governmental

     employee, Greg Guernsey, a city director, who is liable for fraudulent misrepresentations, while

     acting in his capacity as Director ofPlanning and Development Watershed Protection Review

    Department in charge of the 'coordinated branch of government'. Guernsey engaged in

     'occupational discretion', utilized his 'proprietary' function to intentionally, and knowingly aid

    and abet the subversion of State law; Texas LGC§43.002- Continuation of Land Use, and Texas

    LGC§245.00- Project, Torts §876, Tex. CRPC Rule §101.0215(29)- Municipal Liability,

    Planning and Zoning; by denying plaintiffs valid Travis County Flood Hazard Permit, thereby,

    adversely condemning plaintiffs 'vested-rights' without adequate compensation; thereby,

    violating Article I, §17(a) of the Texas Constitution - Taking, Damaging, or Destroying

    Property for Public Use, as set out in Plaintiff's Final Amended Petition.

                                           I.     ARUGUMENT

    A.      LDC §245 v. LGC §43.002 - CONTROLING QUESTION OF LAW

            "A trial court must identify the 'controlling question oflaw' as to which there is substantial

    ground for difference of opinion" (Gulf Coast Asphalt Co. v. Lloyd).

            Defendants' claim LDC Chapter §245 authorizes defendants' capacity to deny 'vested-

    rights'; granted by a prior 'regulatory agency'. Tex. LGC §43.002 diminishes defendant's claims.

    A controlling question oflaw arises:

            Does LDC §245 negate LGC §43.002? Is LGC §43.002 subordinate to LDC §245?

            Defendant's No-Evidence Motton for Summary Judgment fails to address LGC §43.002-

    Continuation ofLand Use. LGC §43.002 was originally presented in Plaintiff's Final Amended

    Petition (Defendant's Exhibit A, p.6). Defendants failed to mention ofLGC §43,002 in any

    pleading; submitted, under Defendant's No-Evidence Motion for Summary Judgment.

                                                     2
                         Defendants' refusal to acknowledge LGC §43.002 is because; the statue does not grant

It            defendants authority to deny plaintiffs vested-rights.



         ..
         ~

         ' B. ..         STACEY SCHEFFEL IMPEACHABLE HEARSAY, AND SHAM-AFFIDAVIT

                         Defendants' feeble defenses attempt to negate LGC §43.002; rely on the impeachable

              hearsay and perjured sham-affidavit from Stacey Scheffel, Travis County Permit Program

              Manager. While Ms. Scheffell short-tenure at Travis County did not extend back to 1985, Ms.

              Scheffel Affidavit states;

                             "3. In I 985, the applicable rules and regulations for a land development permit,
                     including Class "B" Travis County Flood Hazard Area Development Permit, provided
                     that a land development permit expires after (I) 180 days from the date of issuance if no
                     work commenced on the subject property or (2) work authorized under the permit is
                     suspended or abandon for a period of at least 180 days".


                 1. Ms. Scheffel has produced an opinion; which the witness has no documentation or first

             hand knowledge. Ms. Scheffel has only been a Travis County employee for 19 years (1997). Ms.

             Scheffel testimony is hearsay. She was not an employee of Travis County in 1985 at the time of

             permit issuance. The doctrine of hearsay excludes consideration of evidence whlch does not

             derive its value solely from the witness rather the veracity and competence of some other person

             whom the witness received the information. Ms. Scheffel has no documentation in support of her

             affidavit, against conflicting evidence. Therefore, Ms. Stacey Scheffel prejudice affidavit must

             be dismissed; under Article VIII, Rule 802.

                 2. Furthermore, to file an affidavit of fact without requisite knowledge is perjury.

                     § 85. Knowledge of False Statement- The evidence may be sufficient even if it does not
             show that the accused knew the statement was false because a person may commit perjury by
             swearing to a matter about which he or she has no knowledge or swears falsely to a belief in the
             existence of a fact whlch he or she knows does not exist. Gauthier v. State, 496 S. W. 2d, 584
             (Tex. Crim. App. 1973); Butler v. State, 429 S.W. 2d, 497 (Tex Crim. App. 1968); Hardy v.
             State, 246 S.W.3d 290 (Tex. App. Houston 14tl' Dist. 2008).


                                                                                 3


.•··=,   ~~-~       n,    -~--.,~_._.~,    -,-,._·---~,,·,~~...,--,~--"",\~-~'.J'              3. Contradicting Ms. Scheffel Affidavit is, Carl McClendon letter to Greg Guernsey on July
t   16, 2012 (PL Exhibit A); supported by Carl McClendon Affidavit, February 12'1\ 2014. On page

    1, Mr. McClendon attests; "Site Development Permit: Although construction was initiated and

    later paused due to economic conditions, the floodplain permit does not expire".

              4. Furthermore, Mr. McClendon affidavit elaborates; "The Travis County Engineer's Office

    issued a letter in 1987, indicating that a floodplain elevation certificate verifying the finished

    floor elevation of the building (to be constructed) had not been filed within one year of the

    issuance of the permit and therefore is a violation (not expiration of the permit). "

              5. On April 10, 1987 (605 days; after permit issuance), Travis County Floodplain engineer,

    Mark Kronkosky sent a letter to Pattoii Lane Office Building J. V. stating: "This office has not

    received an elevation certificate ... contact Melba Archer of our office so that we may complete

    Section I". Why would Mr. Kronkosky contact Patton Lane Office Building JV. if the project

    permit had expired; as attested by Stacey Scheffel? (PL Exhibit B)


            Sham Affidavit. §9.4 Affidavit lO(i) Under the sham-affidavit doctrine, the
    contradictory affidavit should be disregarded, and thus cannot raise a fact issue when there is a
    clear contradiction on a material point without explanation Pando v. Southwest Convenience
    Stores, 242, S.W.3d 76, 79 (Tex. App.-Eastland 2007, no pet)


    C.           PLAINTIFF IS ENTITLED TO VESTED RIGHTS, LDC Chapter §245
         1.      LGC § 245.002. Uniformity of Requirements
              (a) Each regulatory agency shall consider the approval, disapproval, or conditional approval
                  of an application for a permit solely on the basis of any orders, regulations, ordinances,
                  rules, expiration dates, or other properly adopted requirements in effect at the time;
              (I) the original application for the permit is filed for review for any purpose, including
                  review for ad!ninistrative completeness; or (2) a plan for development of real property or
                  plat. application is filed with a regulatory agency.
              (a-I) Rights to 'Nhicha permit applicant is entitled under this chapter accrue on the fili~g of
              an oriajnalapplication or pfan for development dr plat application that gives the regulatory
              agency fair notice of the project artd the nature of the permit sought.                    '




                                                           4
            As previously stated, the 'regulatory agency' at the time was Travis County. Travis County

t    issued Patton Lane Office Building 'original application' permit #85-2558 on August 9, 1985, in

     accordance with City of Austin ordinance and site development standards per Sec. 9-10-303(b).

     11.       No-Evidence, Defendants engaged as a Regulatory Agency.
           The burden of proof is for the defendant's to produce evidence; defendants had regulatory

     authority and were entitled to fair notice.

           Carl McCiendon's letter, July 2012, attests;

               "In 1982, the City adopted the Barton Creek Watershed Ordinance, however, legally
           subdivided land was exempt from the ordinance and site development standards per Sec. 9-
           10-303 (b). in short, a site development, or waterway development permit from the City of
           Austin was not required."


           The defendants' lack of evidence exposes lack of authority. Today, City of Austin building

    permits requires; structural blue-prints, plumbing blue-prints, gas and electrical blue-prints, TIA,

    FARs, parking, drainage, water quality retention, etc. And yet, the defendants have produced no-

    evidence; they have regulatory building permits in their possession.

           Which begs the question. Why, in August of 1985, did the defendants not red-tag

    construction? No-evidence exists, the defendants engaged in any supervisory capacity. Even

    more suspect, the City annexed the subject property four months, after construction commenced.

    A simple permit process requires six to nine months to be processed. Yet, the City annexed the

    subject property in less time. Apparently, the City was aware of the "project"; but did not

    engaged in active restraint on the project's development. Defendants have no-evidence of

    regulatory authority; under LDC Chapter §245.

    111.      CASE LAW: Shumaker Enterprises vs. City ofAustin
           Shumaker Enterprises vs. City ofAustin was a case based on a mining permit for commercial

    extraction. Patton Lane Office Building permit #85-2558 would have required a higher standard

    of review; which is noticeably absent.
                                                          5
     The distinction between Schmaker and plaintiff are;
t          •   Schumacher had a permit for tract A; which did not require city approval. Schumacher

               made a new application for a permit on Tract B; to which the city objected.

           •   Plaintiff had a "project" 'original application for development and/or plat application that

               had gives[n] the regulatory authority fair notice of the project and nature of the permit

               sought' in 1985.

           •   Plaintiff's vested-rights are frozen on "project" first permit application in 1985.

           "Under chapter 245 of the local government code, once an application for the first permit
     required to complete a property-development "project" is filed with the municipality or other
    . agency that regulates such use of the property, the agency's regulation applicable to the "project"
     are effectively "frozen" in their then-current state and the agency is prohibited from enforcing
     subsequent regulatory changes to further restrict the property use". See TEX. GOV'T CODE
     Ann.§§ 245.001-.007 (West 20005) Shumaker Enters, Inc. v. City ofAustin, 325, S.W 3d 812,
     814-15 & n.5 (Tex. App-Austin 2010, no pet.)


    .1v.       Defendant's misrepresentations, project has not changed.
    Defendants continue to make misrepresentations project has changed.

    Plaintiff's "project" has not changed. Fair notice was given towards project completion.

                       o        "The landowner has continued progress toward permitting by filing and
                       recording an amended plat on October 10, 1991, which did not change or alter
                       any of the previous restrictions or provisions of the original subdivision. On
                       October 10, 1991, the City rezoned the property to Commercial Services-
                       Conditional Overlay (CS-CO), (Ord. #: 911010-B).




    "See Act of May 11, 1999, 76"' Leg., R.S. Chp73 § 2, 1999 Tex. Gen. Laws 432, codified as amended, Tex. Loe
    Gov't Code Ann.§ 245.002(a)-(b). The effect of these requirements is to "freeze" most of the regulatory authority's
    land-use regulations as they existed at the time the first permit application is filed through completion of the
    "project"." Harper Parkl!v. City ofAustin, S.W. 3d (App. 3 Dist. 201 !), 359, S. W. 3d 247.



                                                                6
•                   0       Again on June 14, 1997, the landowner filed a related zoning request;
                    which did not alter or change previous restrictions or provisions to the CS-CO
                    zoning, (Cl4-91-0027). It was approved a super-majority 7-0 vote by city
                    Council.
                    o       In 2008, Draper filed for rezoning of the property to Commercial Services-
                    Conditional Overlay- Neighborhood Plan (CS-CO-NP), (Ord.#: 20090115-092),
                    which amended the site development restrictions and permitted uses on the
                    property to be consistent with those of the originally submitted permit. (Pl.
                    Exhibit D).
                    o       The Affidavit of Chris Johnson is subordinate to LGC §43.002. The
                    Amnesty Certificate of Occupancy (ACO) requested in 2012 only ": (I)
                    continuing to use the land in the area in the manner that was being used on the
                    date the annexation ... ", and did not change the use of the property.


            On page 6 of 16, Defendant's No-Evidence Motion for Summary Judgment, defendants

    assert; " .... thus Plaintiff entitled to vested rights, the overall project as completed, abandoned,

    or dormant well before Plaintiff submitted his request for vested rights to the City on February

    14, 2011". Malarkey!

            Plaintiffs Chapter 245 application on February 14, 2011 was to notify the City, plaintiff

    was moving towards project completion by submitting structural blue-prints of the original

    project (Pl. Exhibit G); without change, or modification.

           Plaintiff first brought forth his plans for project completion in January 2008. Victoria Li,

    Director of Watershed Protection and Development Review Department opines; "Because of the

    lack of City records documenting any permits or construction dates". (Pl. Exhibit F)

       Why, because either, the City was not the regulatory agency responsible to receive fair notice

    of the 'original application' according City of Austin site development per Sec. 9-10-303(b), or

    the City destroyed documents relating to project completion.

                                                      7
              Director Li knew, the City lacked regulatory authority. Greg Guernsey knew it. The City

t    and Greg Guernsey in his Capacity as Director of Planning and Development Watershed

    Protection Review Department from 2008 through 2016; knew it, when plaintiff filed D-lGN-

     13-000778 causes of actions documenting the defendants' history of fraudulent

    misrepresentations, malice, perjury breach of contract and the prevention of civil process.

         D. Ultra Vires Claims, Fraudulent Misrepresentations, Malice
             On February 25, 2015, Texas Third Court of Appeals ruled on the matter. The Third

    Court reversed the District Court decision to acquit Greg Guernsey in his Capacity as Director of

    Planning and Development Watershed Protection Review Department; because it " ... awards

    relief beyond properly authorized subsections (a) or (e) of Section 101.106 of the Civil Practices

    and Remedies Codes as they apply to in this case". (Reference; Third Court ofAppeals 03-14-

    00265-CV). Defendant's claims, plaintiff did not specifically plead and ulta vires claims are

t   malarkey. Please read INTRODUCTION.

        E. Perjury, Breach of Contract, and Prevention of Civil Process
             To further discuss defendants' perjury, breach of contract, and prevention of the

    execution of civil process arguments; would distract, and aid defendants, further attempts to

    obfuscate the facts. Because, plaintiffs primary claims are associated with denied vested-rights

    entitlements, wonton fraudulent misrepresentation, and acts of malice; perpetrated by defendants.

    Plaintiff concedes. Defendants' recital's fall painfully short of their mark. Plaintiff will not

    sustain defendant's feeble distractions with a retort.



    "See Act of May 11, 1999, 76th Leg., R.S. Chp73 § 2, 1999 Tex. Gen. Laws 432; see Quick v. City ofAustin 7 S.W.
    3d I 09 (Tex 1998) at 128n (purpose of the chapter 245's statutory predecessor, former chapter 481 oftbe
    government code, was to" establish requirement, relating to the processing and issuance of permits and approvals
    by the government regu1atory ag'encies in order to aI1eviate bureaucratic obstacles to economic development")".
    Harper Parkllv. City ofAustin, S.W. 3d (App. 3 Dist. 201 I), 359, S. W. 3d 247.




                                                             8
•
     F.       Defendants' Municipal Liability-

              CPRC Rule §101.0215(29), Liability of a Municipality, whereby, Greg Guernsey in his

     capacity as Director of Planning and Development, habitually made fraudulent

    misrepresentations. Four times, Guernsey denied plaintiff requests (Exhibits F,H, I, J). Guernsey

    intentionally misconstrued the Legislative intent, taking a 'narrow' view of Chapters §245, while

    ignoring § 43.002 at his 'occupational discretion'. "The primary objective in construing statue is

    to give effect to Legislature intent. (Mitchell Energy Corp. v. Ashworth (Sup.1997) 943 S.W. 2nd

    436). Guernsey failed to comply with State law. Guernsey engaged in his 'proprietary' special-

    authority, 'intentionally' destroyed, or denied Plaintiff's 'vested rights'.

          Under CPRC Rule §101.0215(29) Liability of a Municipality, a municipality is liable under

    this chapter for damages arising from it's governmental functions (29) zoning and planning. "A

    governmental employee is entitled to official immunity for good-faith performance of the

    discretionary duties within the scope of the employee's authority. [I]fthe duty is imposed by

    law, then the performance of the duty is a ministerial act, and there is no immunity for failure to

    perform it." City ofHouston v. Jenkins, 363 S.W.3d 808,814 (Tex. App.-Houston [14th Dist.]

    2012 pet. filed 4-30-12). Greg Guernsey failed to perform his duty in approval of Plaintiff

    'vested-rights' Chp. 245 Fair-Notice Application. (Exhibit F). Thereby, violating Article I,

    §17(a) of the Texas Constitution - Taking, Damaging, or Destroying Property for Public Use.

                                        STANDARD OF REVIEW

    A.       Defendant's no-evidence motion is conclusory-

    A no-evidence motion must be specific in challenging the evidentiary support of the elements of

    a claim. TRCP. 166a (i). The rule does not authorize conclusory motions for general no-

    evidence challenges to opponent's case, Timpte Indus. Inc. Gish, 286 S.W. 3d 306,310 (Tex.

    2009). Defendants failed to address LGC §43.002.


                                                      9
     B. ·       Plaintiff has sufficient evidence to raise fact issue on his cause of action

t           When a no-evidence motion for summary judgment does not challenge specific elements, it

     should be treated as a traditional motion for summery judgme~J.!I)der TRCP 166a(c). Because

     defendant's motion does not challenge specific elements of the plaintiff's cause of action, LGC

    §43.002, the court must treat the defendant's motion as a traditional motion for summary

    judgment.

            To succeed on a traditional motion for summary judgment, the defendant must show there is

    no genuine issue of material fact and that it is entitled to summary judgment as a matter oflaw.

    TRCP l 66a(c); Mann Frankfort Stein & Lipp Advisors, Inc. Fielding, 289 S.W.3d 844, 848

    (Tex. 2009). To meet the burden, defendants must conclusively prove all essential elements of

    the claim. MMP, Ltd v. Jones, 710 S.W.3d 802, 816 (Tex. 2005).

    C.         Defendants have not proven their affirmative defense as a matter of law.

    The defendants are not entitled to summary judgment on the plaintiff's causes of action because

    the undisputed facts in this case and defendant's summary-judgment evidence does not

    conclusively establish each element ofLGC§43.002, LGC§245.00 Torts §876, CRPC Rule

    §101.0215(29). Defendants denied plaintiff's valid Travis County Flood Hazard Permit,

    thereby, adversely condemning plaintiff's 'vested-rights' without adequate compensation;

    thereby, violating Article I, §17(a) of the Texas Constitution.

                                                 DAMAGES

         Given the egregious, and contemptuous conduct of Greg Guernsey's and the City of Austin.

    Defendants wanton disregard of State Jaw. Given the defendants practices are not an isolated

    event. Given defendants' actions were committed, knowingly and intentionally. Therefore,

    plaintiff seeks to recover actual economic damages, and compensatory damages; he has suffered.




                                                       10
         Plaintiff is entitled to relief. Under, Texas Constitution, Article 1, 17 (161)-An inverse

t    condemnation, for which a owner is entitled to compensation under the Texas Constitution, may

     occur when the government physically appropriated or invades the property or when

     unreasonably interferes with the landowner's right to use and enjoy the property, such as by

    restricting access or denying a permit for development. (Weingarten Realty Investors v.

    Albertson's, (S.D. Tex. 1999) 66 F.Supp.2d, 825).

            Plaintiff prays the Court will grant plaintiffs compensatory, economic loss, and

    exemplary damages for the aggravated, reprehensible conduct of the defendants. To the extent,

    defendants have 'undermined the public trust'.

                                          Compensatory Damages

            Plaintiff has been denied 'vest-rights' entitlements to 6300 Hwy 290 West; since January

    2008 to the present.

            As affirmed in Affidavit by Mr. Draper, and in accordance with Cushman Wakefield/

    Oxford Commercial Austin Office Market Report, the Southwest rental rate for 2013 was $31.81

    p.s.f. The 1985 Travis County permitted Patton Lane J. V. office project, gross square footage

    was 43,510 sq. ft. (Exhibit C, and Affidavit 3)

            Therefore, from January 2008 until October 2016 equates to 105 months; times the

    southwest market rate of$31.81, times 43,510 sq. ft., equals $12,110,465.00 in compensatory

    damages.

                                           Exemplary Damages

           Additionally, Draper is entitled to exemplary damages. Given the aggravated conduct,

    duration of wanton fraud, perjury, sham-affidavits, misrepresentations, degree of culpability,

    malice, physical threats, and sense of justice, as well as defendants' net worth, plaintiff seeks an

    additional $12,110,465.00 in exemplary damages.


                                                      11
•
            Under Rule §4I.Oll(a)(5), Exemplary damages are designed to penalize and deter

    conduct that is outrageous, malicious, or morally culpable. ( Owen-Fiberglass Corp. v. Malone,

    972 S.W.2d 35, 40 (Tex. 1998)) To the extent the nature of the offenses offends the public

    interest, the City of Austin should be held accountable.

                                              Total Damages

           Plaintiff requests, Total Damages as of October 2016, for $24,220,930.00; penalties,

    interests, court cost, and recovery associated with plaintiffs claims.

                                             CONCLUSION

        Defendants have not met the standard of review to be awarded, no-evidence summary

    judgment. They are sufficient facts, and questions raised with sham-affidavits, and conflicting

    testimony. They are 'controlling question oflaw' to be determined.

        Does LDC § 245.002 negate LGC §43.002? Are the statutes mutually exclusive?

        Defendants' arguments are conclusory, and can only defeat LGC §43.002 with perjured

    hearsay, sham-affidavit. Stacey Scheffel sham-affidavit must be dismissed under Article VIII,

    Rule §802 and the doctrine of sham-affidavits §9.4 10(2)

        Plaintiff request the court grant Plaintiff's Motion for Counterclaim Summary Judgment.

           Vested-rights are 'frozen' from time the first permit application is filed through

    completion of the "project". The City of Austin was not the regulatory agency responsible for ·

    submission of the first permit application per LGC § 245.002 (a)(l)(la). The City of Austin

    ordinance and site development standards affirm, their lack of authority, per Sec. 9-10-303(b).

           Regardless on the defendants interpretation of LDC Chapter §245;

            LGC §43.002 confirms "a municipality may not, after annexing an area, prohibit a
    person from: (1) continuing to use the land in the area in the manner that was being used on the
    date the annexation".




                                                     12
          As a consequence of the defendants' malicious misrepresentations, plaintiff has sustained

injuries to which plaintiff is entitled to just compensation, in accordance with the Texas

Constitution, Article 1, 17 (161).

                                                   PRAYER

          For these reasons, plaintiff prays, the Court will resolve and grant plaintiffs

counterclaims, award vested-rights entitlements, damages, and establish the 'controlling question

oflaw' necessary for the resolution ofthis case; in accordance with state statues and legislative

intent.




                                                                     Respectfully submitted,


                                                                      0,·-ks~
                                                                     Charles N. Draper
                                                                     160 Maeves Way
                                                                     Austin, Texas 78737
                                                                     Phone: 512.699.2199
                                                                     Email: cd@tejasland.com




                                                                          JLY-
CERTIFICATE OF SERVICE: I HEREBY CERTIFY that on Septemberk, 2016, a true and correct copy of the
foregoing Plaintiff's Response to Defendant's Motion/or No-Evidence Summa,,• Judgment, was sent by certified
mail, return receipt request to Andralee Cain Lloyd, Austin Law Department, City Hall, 301 West 2nd Street. P.O.
Box 1088, Austin, Texas 78767-1088

                                                            Andralee Cain Lloyd,
                                                            Assistant City Attorney
                                                            Law Department, City of Austin
                                                            City Hall, 301 West 2nd Street
                                                            P.O. Box 1088
                                                            Austin, Texas 78767-1088
                                                            Tel.(512) 974-2918 _
                                                            Fax:(512) 974-2918


                                                       13
                                       CAUSE NO. D-l-GN-13-000778

    CHARLES N .. DRAPER,                                   §                  IN THE DISTRICT COURT
        Plaintiff, Pro Se,                                 §
                                                           §
                   v.                                      §
                                                           §
    GREG GUERNSEY,                                         §                  TRAVIS COUNTY, TEXAS
    IN HIS CAPACITY AS DIRECTOR OF                         §
    PLANNING AND DEVELOPMENT                               §
    WATERSHED PROTECTION                                   §
    REVIEW DEPARTMENT,                                     §
    AND CITY OF AUSTIN,                                    §
          Defendants.                                      §                 419th JUDICIAL DISTRICT

     DEFENDANTS' REPLY IN SUPPORT OF ITS TRADITIONAL AND NO-EVIDENCE
       MOTION FOR SUMMARY JUDGMENT AND RESPONSE TO PLAINTIFF'S
                 COUNTERCLAIM FOR SUMMARY JUDGMENT

          COMES NOW, Defendants City of Austin and Greg Guernsey' (collectively referred to

as "Defendants" and respectively referred to as the "City" or "Guernsey") file this reply in

support of their motion for summary judgment and in response to Plaintiffs counterclaim for

summary judgment. In support thereof, Defendants respectfully show the following:

                                                          I.
                                                 INTRODUCTION

         Plaintiffs response improperly tries to shift the burden of proof to the Defendants. The

burden remains with Plaintiff to present enough evidence to raise a genuine fact issue. Plaintiff

doesn't even attempt to provide any evidence to support his claims of perjury, breach of contract,

and prevention of civil process. Alleging, instead, that any argument in support of these claims

would detract from his primary claims for vested rights, fraud, and misrepresentations. Plaintiff

failed to meet his burden for these claims and they must be dismissed. Plaintiff further fails to

present any competent summary judgment evidence to support his claims of fraud and


1
  Greg Guernsey has been dismissed from this suit for all claims other than Plaintiff's ultra vires claim as ruled by
the Third Court of Appeals in Memorandum Opinion No. 03-14-00265-CV.
    misrepresentations. Instead, Plaintiff alleges fraud and misrepresentations any time he disagrees

    with a statement made presenting no evidence except his own subjective belief. Subjective belief

    is not competent summary judgment evidence and Plaintiff's claims of fraud and

    misrepresentations must also be dismissed. Finally, Plaintiff's only argument to support his claim

    for vested rights is that the City was not the regulatory agency as of 1985 - relying on hearsay

    statements made by his own representation during the Chapter 245 application process. For the

    reasons addressed below and in Defendants' motion for summary judgment, Plaintiff has not met

    his burden that he is entitled to vested rights. 2 Defendants' motion for summary judgment should

    be granted and Plaintiff's lawsuit dismissed.

                                                           II.
                                                     ARGUMENT

A.          Texas Local Government Code § 43.002.

            Generally, once property is annexed, the municipality's ordinances and regulations apply

to the property. See e.g. Shumaker Enterprises, Inc. v. City of Austin, 325 S.W.3d 812,814 (Tex.

App.-Austin 2010, no pet.). Subsection 43.002(a), however, provides that even a valid zoning

ordinance or land use regula~n may not prohibit a person in a newly annexed area from:

           (1) continuing to use l~d in the area in a manner in which the land was being used on the
               date the annexztionroceedings were instituted if the land use was legal at that time;
               or

           (2) b~!~t~se land in the area in a manner that was planned for the land before the
               9 ~ , o r e the effective date of the annexation if:

                     (A)      one or more licenses, certificates, permits, approvals, or other forms of
                           authorization by a governmental entity were required by law for the planned
                           land use; and



2
    Plaintiff has twice filed a motion for summary judgment. Both times his motion has been denied. Plaintiff has not
amended his pleadings, presented any new evidence, or cited new legal authority to support his motion.
Accordingly, this court should deny Plaintiff's counterclaim for summary judgment.

DEFENDANTS' REPLY IN Sl1PPORT OF ITS TRADITIONAi, AND
NO-EVIDENCE MOTION FOR SUMMARY JlJDGMENT AND
RESPONSE TO PLAINTIFF'S COUNTERCLAltVI FOR SUMMARV Jl.lDG!\'lENT                                   PAGE 2 OF 8
                 (B)      a completed application for the initial authorization was filed with the
                       governmental entity before the date the annexation proceedings were
                       instituted.

TEX. LOCAL Gov'T CODE        §   43.002. Plaintiff cites subsection (a)(!) to support his position that

he is entitled to Chapter 245 vested rights. Plaintiffs Response at p. I. Plaintiff seems to be

under the assumption that subsection (a)(!) gives him unfettered rights to develop his property

under the City's regulations as of 1985. This argument must fail for two reasons: (!) Plaintiffs

property was annexed prior to the enactment of Section 43.002; and (2) there is no evidence that

Plaintiff complied with the requirements of subsection (a).

        When Plaintiffs property was annexed into the City's full-purpose jurisdiction, Section

43.002 had not yet been enacted. Plaintiffs property was annexed in 1985, Defendants' MSJ,

Ex. B at ,r 12, while Section 43.002 was first enacted in 1999. Act of May 30, 1999, 76th Leg.,

R.S., ch. 1167, § 17, 1999 Tex. Gen. Laws 4074, 4090. The City looked and could not find any

precedent to support the proposition that Section 43.002 applies retroactively. In fact, the only

case the City could find touching on this.issue is a Texas Supreme Court case that suggests that

the statute does not apply retroactively. See Board of Adjustment of City of San Antonio v.

Wende, 92 S.W.3d 424, 427 (Tex. 2002) (stating that the parties concede that Section 43.002

does not apply because the provision did not become effective until 1999, after the 1998

annexation of the property at issue in the case). Furthermore, the plain language of the statute

suggests that the Legislature did not intend for retroactive application. Accordingly, Plaintiffs

property is not entitled to nonconforming use under Section 43.002.

       Assuming, arguendo, that Section 43.002 could be applied retroactively, Plaintiff has

failed to produce competent summary judgment evidence that he met the requirements of the

statute. As Defendants understand Plaintiffs position, Plaintiff has alleged that he has a permit

issued by Travis County in 1985 to develop a commercial building on his property. He alleges
DEFENDANTS' REPLY IN SUPPORT OF ITS TRADITIONAL AND
NO-EVlDENCE MOTION FOR SUMMARY JUDG!\.'1ENT AND
RESPONSE TO PLAI'.\ITTFF'S COUNTERCLAIM FOR SUMJ\'lARY JLIDGNIENT                      PAGE3 OF8
that the building was never colnpleted and that he would like to complete the building pursuant

to the original project plans. Plaintiff does not want to continue using the land as it existed when

it was annexed. He, instead, wants to build something new based on a permit that was issued in

1985. Accordingly, Defendants believes that this would fall under subsection (a)(2), which

would have required a completed application to be filed with the City. There are no records that

the City ever received notice of Plaintiffs 1985 permit or his project in 1985 when the property

was annexed or in 1999 when this statute was enacted. See Defendants' MSJ at Ex. B.

Accordingly, Plaintiff has not shown that he is entitled to nonconforming use rights under

Section 42.002.

B.       Ms. Scheffel is competent to testify on Travis County's permit regulations.

         Plaintiff alleges that Ms. Scheffel' s affidavit is inadmissible because its "impeachable

hearsay" and Ms. Scheffel does not have personal knowledge of Travis County permits in 1985.

Plaintiffs MSJ Response at pp. 3-4. Plaintiffs argument must fail for the reasons addressed

below.

         "To constitute competent summary judgment evidence, affidavits must be made on

personal knowledge, set forth facts as would be admissible in evidence and show affirmatively

that the affiant is competent to testify to matters stated therein." Krishnan v. Law Offices of

Preston Henrichson, P.C., 83 S.W.3d 295, 299 (Tex. App.-Corpus Christi, 2002) (citing Tex.

R. Civ. P. 166a(f)). Ms. Scheffel testified that she is the Permit Program Manager for Travis

County. As such, she "possess knowledge regarding rules and regulations pertaining to land

development permits issued by Travis County." Defendants' MSJ, Ex. C at ,i 2. Ms. Sheffel's

position at Travis County and her job responsibilities as the Permit Program Manager qualify her

to testify on Travis County regulations.



DEFENDANTS' REPLY IN SUPPORT OF JTS TRADJTIONAL AND
No-EvlDENCE l\10TIOL\ FORSUMJ\:lARY JUDGMENT AND
RESPONSE TO PLAlNTIFf'S COUNTERCLAIM FOR SUMMARY JtJDGME:\T                         PAGE 4 OF8
         Furthermore, Ms. Scheffel' s testimony is not hearsay because she is not testifying to an

out of court statement. A "statement" for purposes of hearsay means "a person's oral or written

verbal expression, or nonverbal conduct that a person intended as a substitute for verbal

expression." Tex. R. Evid. 80l(a). Ms. Scheffel's testimony is limited to what Travis County

policy was in 1985 with regards to the expiration of the Flood Hazard Area Development permit.

Accordingly, this Court should find Ms. Scheffel competent to testify and that her testimony is

admissible.

C.       Plaintiff's property was not exempt from a City permit in 1985.

         Plaintiff argues that the City was not a regulatory agency 3 entitled to fair notice because

his property was located in the area of the Barton Creek Watershed Ordinance of 1982, which

exempted certain properties from requiring a development permit from the City. See Plaintiffs

Response at pp. 4-5. Plaintiffs property, however, was not part of the Barton Creek Watershed

in 1985. See Defendants MSJ, Ex.Bat ,i 14. Instead, Plaintiffs property in 1985 was part of the

Aquifer-Related Williamson Creek Watershed. Id. at ,i 14. Plaintiffs property came into the

Barton Creek Watershed in 2007. Id.                The City requires a site development permit before

development can commence on a property located in the Aquifer-Related Williamson Creek

Watershed. Id. at ,i 15. Accordingly, the City was entitled to fair notice and notice in 2011 is

insufficient to entitle Plaintiff to vested rights as of 1985.

                                                        III.
                      DEFENDANTS' MOTION TO STRIKE PLAINTIFF'S EVIDENCE

         Defendants object to the below listed evidence for being unauthenticated. Further,

Defendants object as the evidence contain inadmissible hearsay. Plaintiff offers the below


3
  Chapter 245 defines tegulatory agency as "the governing body of, or a bureau, department, division, board,
comrniSsion, or other agency of, a political subdivision acting in its capacity of processing, approving, or issuing a
permit." TEX. LOCAL Gov'T CODE§ 245.001(4). The City was a regulatory agency as defined by Chapter 245.

DEFENDANTS' REPLY IN SUPPORT OF ITS TRADITIONAL AND
No-EVIDENCE MonoN FORSUi\lMARY JLJDG:\"1ENT AND
RESPONSE TO PLAINTIFF'S COUNTERCLAll\1 FOR SUMMAR\' JUDGNIENT                                       PAGE 5 OF 8
evidence for the truth of the matters asse1ted. This is incompetent summary judgment evidence

and Defendants respectfully request that they be struck.

        I.     July 25,    2012    Letter Carl    McClendon to       Greg    Guernsey regarding

"Reconsideration of 1704/Chapter 245 Application for Lots JOA and I IA, Block I, Town of Oak

Hill at 6300 and 6302 U.S. 290 West (Tracking#; I 0547874)."

       2.      July 16, 2012 letter From Carl McClendon to Greg Guernsey regarding

"Reconsideration of 1704/Chapter 245 Application for Lots !OA and I IA, Block 1, Town of Oak

Hill at 6300 and 6302 U.S. 290 West (Tracking#; I 0547874)."

       3.      February 20, 2008 email from Pat Murphy to Robert Kleeman and Matt Holton

regarding "info on prope1ty" and the entire chain of conversation.

       4.      February 15, 2011 letter from James Schissler to Susan Scallon regarding "Patton

Lane Office Building 6302 West US Hwy 290 Austin, Texas 78735."

       5.      September 29, 2011 letter from Plaintiff to Guernsey regarding "Freedom of

Information Act, and request for meeting: 6302 Highway 290 West, Lot l lA, Block 1, Oak Hill

Township 1704 Application/Chapter 245 City Adrnin Code; Tracking #10547."

       6.      August 17, 2011 letter from Plaintiff to Guernsey regarding "6302 Highway 290

West, Lot l JA, Block 1, Oak Hill Township 1704 Application/ Chapter 245 City Admin Code;

Tracking #10547."

       The City fu1ther objects to Mr. Draper's affidavit and the attached documents from the

2013 Oxford C01mnercial Marketbeat Office Snapshot. Defendants object to Plaintiff swearing

that the information contained in the publication is within his personal knowledge as Plaintiff has

failed to articulate with particularity how such information is within his personal knowledge.

Defendants do not believe that being a licensed real estate broker in Texas makes Plaintiff



DEFENDANTS' REPLY I:'\: SUPPORT OF ITS TRADITIONAL AND
NO-EVIDENCE 1\-lOTION FORSLiMJ\L\RY JCDG!\.lENT AND
RESPONSE TO PLAINTIFF'S COUNTERCLAIM FOR SUMMARY JUDG.,IEN"f                       PAGE 6 OF 8
competent to testify to all the information contained within the publication including all the

statistics regarding market rate, occupancy levels, etc.

                                                 IV.
                                                PRAYER

          For the reasons set forth herein and in Defendants' motion for summary judgment,

Defendants pray that its motion is granted and Plaintiffs counterclaim for summary judgment is

denied.

                                          RESPECTFULLY SUBMITTED,

                                          ANNE L. MORGAN, CITY ATTORNEY
                                          MEGHAN L. RILEY, CHIEF LITIGATION

                                          Isl    Andralee Cain Lloyd
                                          ANDRALEE CAIN LLOYD
                                          Assistant City Attorney
                                          State Bar No. 24071577
                                          andralee.lloyd@austintexas.gov
                                          City of Austin - Law Department
                                          P. 0. Box 1088
                                          Austin, Texas 78767-1088
                                          Telephone: (512) 974-2918
                                          Facsimile: (512) 974-1311

                                          ATTORNEYSFORDEFENDANTS




DEFENDANTS' REPLY JN SUPPORT OF ITS TR.ADITJONAL AND
No-EvmENCE l\JOTION FOR SUi\IMAR,- JUDGMENT AND
RESPONSE TO PL,\INTIFF'S COLNTERCLAIM FOR Sut\:l\1ARY JunGMEN"l                PAGE 7 OF8
                                 CERTIFICATE OF SERVICE

       I certify that on this Tuesday the 4th day of October 2016, I served a copy of Defendants'

Reply in Support of its Traditional and No-Evidence Motion for Summary Judgment and

Response to Plaintiff's Counterclaim for Summary Judgment on Pro Se Plaintiff Charles Draper

in compliance with the Texas Rules of Civil Procedure.

VIA CMRRR #91 7199 9991 7036 8500 8261,
Regular Mail & Electronic Mail

Charles N. Draper
160 Maeves Way
Austin, TX .78737
cd@tejasland.com

PRO SE PLAINTIFF

                                               /s/Andralee Cain Lloyd
                                               Andralee Cain Lloyd
                                               Assistant City Attorney




DEFENDANTS' REPLY IN SLTPPORT OF ITS TRADITIONAL AND
NO-EYIDENCE MOTION FOR SUMMARY JUDGMENT AND
RESPONSE TO PLAINTlFF'S COUNTERCL\IM FOR SU'.\'1MARY JlJDGJ\:JENT                 PAGE 8 OF 8
    ..
                                                                                       Filed in The District Court
                                                                                        of Travis County, Texas

                                        IN THE DISTRICT COURT OF                            OCT 24 2016 •,rJl"l
I                                        TRAVIS COUNTY, TEXAS
                                          419 th JUDICIAL DISTRICT
                                                                                  At                  '-f>tf   f\J

                                                                                  Velva L. Price, District /er~·


          CHARLES N. DRAPER,                                  §
                                                              §
          Plaintiff, Pro Se                                   §
                                                              §
          V.                                                  §         CAUSE NO. D-lGN-13-000778
                                                              §
          GREG GUERNSEY,                                      §
          IN ms CAPACITY AS DIRECTOR OF                       §
          PLANNING AND DEVELOPMENT                            §
          WATERSHED PROTECTION                                §
          REVIEW DEPARTMENT,                                  §
          AND CITY OF AUSTIN                                  §
                                                              §
         Defendants.                                          §


                                    PLAINTIFF'S REQUEST FOR
                              FINDING OF FACT & CONCULSION OF LAW

               Plaintiff, Charles Draper, ask the Court to file findings of fact and conclusions oflaw.


                                                 INTRODUCTION

         1).   Plaintiff, Charles Draper, sued defendants, Greg Guernsey, et al, for fraudulent

               misrepresentations, violation plaintiff's constitutional-vested-rights, under Texas

               Constitution, Article 1, §17 (a), (160), (161), additional torts on March of 2013.

         2).   The honorable Justice Karin Crump's Court signed attached judgment on October 18th,

               2016.

                                                     REQUEST

         3).   Plaintiff ask the Court to file findings of fact and conclusions oflaw and require the court

               clerk to mail copies to all parties as requested by CRCP Rule §297.
    , .




I                                                                       Respectfully submitted,


                                                                          C-.r:~~7
                                                                        Charles N. Draper
                                                                        160 Maeves Way
                                                                        Austin, Texas 78737
                                                                        Phone: 512.699.2199
                                                                        Email: cd@tejasland.com


          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 24, 2016, a true and correct copy of the foregoing Plaintiff's
          Request for Finding of Fact & Conclusions ofLaw was sent by certified mail, return receipt request to
          Andralee Cain Lloyd, Austin Law Department, City Hall, 301 West 2"' Street. P.O. Box 1088; Austin,
          Texas 78767-1088

          Andralee Cain Lloyd, Assistant City Attorney
          Law Department
          City of Austin
          City Hall, 301 West 2"d Street
          P.O. Box 1088
          Austin, Texas 78767-1088
          (512) 974-2918
          Fax: (512) 974-2918
                                                                                  Filed in The District Court
                                                                                   of Travis County, Texas k



•     CHARLES N. DRAPER

                Plaintiff,
                                           NO. D-1-GN-13-000778

                                                     §
                                                     §
                                                     §
                                                                                 At
                                                                                       OCT 18 2016
                                                                                               ... 2--
                                                                                 Velva L. Price, District
                                                                IN THE DISTRICT COURT OF
                                                                                                            [If'




                                                     §
      v.                                             §          TRAVIS COUNTY, TEXAS
                                                     §
      GREG GUERNSEY, IN HIS CAPACITY                 §
      AS DIRECTOR OF PLANNING AND                    §
      DEVELOPMENT WATERSHED                          §
      PROTECTION REVIEW DEPARTMENT                   §
      AND CITY OF AUSTIN,            §
               Defendants,                           §          419TH JUDICIAL DISTRICT

                              ORDER ON MOTION FOR SUMMARY JUDGMENT

               On October 11, 2016, the Court considered Defendant's First Amended Traditional and

     No-Evidence Motion for Summary Judgment and Defendants' Motion to Strike Plaintiffs

     Evidence. Plaintiff appeared representing himself Pro Se and Defendants appeared through their

     counsel of record. After reviewing the pleadings on file, Defendants' motions and any responses

     thereto, the evidence presented, and arguments of the parties, the Court is of the opinion that

     Defendant's Motion to Strike Plaintiffs Evidence should be DENIED and Defendant's First

     Amended Traditional and No-Evidence Motion for Summary Judgment should be GRANTED.

              IT IS THEREFORE ORDERED that Defendants' Motion to Strike Plaintiffs Evidence is

    DENIED.

              IT IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

    Evidence Motion for Summary Judgment is GRANTED.               Accordingly, Plaintiffs lawsuit

    against Defendants is DISMISSED with prejudice to re-filing and all relief requested against

    Defendants is DEN1ED.




                                                                                             Page I ofl
    Order on Motion for Summary Judgment
                  This Order disposes of all art·            .
                                            p ies and all claims pending before the Court. It is, therefore
        a final and appealable judgment.                                                                                                         '


       SIGNED this October             /!{7:';016




                                                                          VELVA L. PRICE
                                                                     DISTRICT CLERK, TRAVIS COUN
                                                                            P.O. BOX 679003
                                                                           AUSTIN, TX 78767

                                               10/19/2016

                                                                  NOTICE OF ORDER
                                                                                                                         [;.1-GN-13-000778

                                                                  D-1-GN-13-000778
                                                                  CHARLES N. DRAPER
                                                                            vs                                     To:
                                                 GREG GUERNSEY, IN HIS CAPACITY AS DIRECTOR OF                           DRAPER CHARLES               Nl
                                                    PLANNING AND DEVELOPMENT WATERSHED                                   160 MAEVES WAY
                                               You a re hereby notified that an order has been signed                    AUSTIN, TX 78737

                                               and entered October 18, 2016 in the 419 JUDICIAL
                                               DISTRICT COURT of Travis County Texas in the above
                                               numbered and entitled cause. A copy of the Order is
                                               available at the office of the clerk of the court, located
Order on Motion for Summary Judgment           at 1000 Guadalupe Street, 1st floor, room 103,_ Austin,
                                               Texas 78701. THE ORDER MAY BE SUBJECT TO
                                               APPEAL.

                                                                                                                                  1          1
                                               VELVA L. PRICE, o;J,lr111 d1~~    \i \"••I \1l" ,II\' \i II \ll\i   \I' \\1 \I 1'1 I' \I" 11 • I II'
CHARLES N. DRAPER,                        §
                                          §
Appellant, Pro Se                         §   CAUSE NO.      03-16-00745-CV
                                          §
        V.                                §   IN THE TIDRD COURT
                                          §   OF APPEALS
GREG GUERNSEY,                            §
INHIS CAPACITY AS DIRECTOR OF             §   at Austin, Texas
                                          §
~~J~.rEtNfR:~~~6~NT                       §
REVIEW DEPARTMENT,                        §
ANDCITY OF AUSTIN                         §
                                          §
Appellee.                                 §
                                          §
                                          §




                       TRIAL COURT PAST-DUE NOTICE
                FINDING OF FACTS AND CONCULSION OFLAW, and
                        NOTICE OF APPELLANT'S BRIEF

Aj:,j:,ellant, Pro Se:                        Appellee:

CJi~~les N. Draper                            Greg Guernsey, in. his Capacity
16Q~.~eves Way                                Director ofPlil/Jff,i11g and
A.u'.stin, T~xas 78737                        Developmi!11t, JVaiefshed
Ilh:Ortt:!: (512) 699-2199                    Protection Review Department,
Efuaii: cd@tejasland.com                      and City ofAusitn

                                              Andralee Cain LJoyd,
                                              Law Depart,meliJ,
                                              Assis.fant.City4ttorney
                                              City Hall, 36iw,eit 2° d Street
                                              POBox 1088,Austin TX 78767-1088
                                              Phone: (512) 974-2918           ·
                 RECEIVE DJ
                                              Fax: (512) 974-1311
                 NOV 1 5 2016
                THIRD COURT. OF'.PPEALS
                      FFIHQ..lffiL
                              PAST-DUE NOTICE
                  FINDING OF FACTS AND CONCULSION OF LAW
        On November 15th, 2016, appellant notified the District Court of their failure to

timely comply with CPRC Rules §297, Finding of Facts and Conclusions of Law.

        Justice Karin Crump's letter dated October 18th, 2016 response was; "Finding of

Facts Conclusion of Law are neither required nor appropriate following summary judgment·

ruling; therefore, the Court respectfully denies Plaintiffs Request for Finding ofFact and

Conclusion ofLaw".

        Under TRCP § 299, Refusal of the Court to make a finding of fact requested shall

be reviewable on appeal. "Harm to the complaining party is presumed unless the contrary

appears in the face of the record when the party makes a proper and timely request for

findings, and the trial court fails to comply. Error is harmful if it prevents an appellant from

properly presenting a case to the appellant court." Tenery v. Tenery, 932 S.W.2d 29, 30

(Tex. 1996)

       Past-Due Notice ofFindings ofFacts and Conclusions ofLaw were filed November

15th, 2016 and recorded with Travis County District Court . A certified copy was sent to

Defendants.

                              JUSTICE CRUMP'S LETTER
                                                                            th
       On October 281\ 2016, Honorable Judge Karin Crump in the 419 District Court

issued a Jetter, denying appellant's request for finding of facts and conclusions oflaw.

       Justice Crump erred and should not have denied appellant's motion as a rule of law. The

result of Justice Crump refusal; the Courts forfeits their plenary powers, under TRCP § 329.b.

       Any order that interferes with or impairs the effectiveness of the relief sought may

be granted an appeal, TRAP Rule §24.4 . .
                                      NOTICE: APPEALLENT BRIEF

              Under TRAP §25.1 §26.1 §32.1, Appellant will submit Appellant's Brief a within

     90 days from Notice ofAppeal and Request for Findings ofFact and Conclusions ofLaw;

     pending any additional Court' findings of facts or conclusions oflaw.

                                                  CONCLUSION

           Charles Draper, appellant, asks the Appellate Court to amend the ord.ers to include

     permission to appeal the orders. Copies of the orders, and letters are attached as Exhibits.

           Notice ofAppeal and Requestfor Findings of Fact and Conclusions ofLaw were filed

     on October 24th, 2016. Under CPRC Rules §297, The Court has 40 days from the original

     request to respond to Plaintiff's Notice of Findings of Fact and Conclusions of Law.

                                                      PRAYER
           For these reasons, Appellant, Charles Draper asks the Court to sign an order granting

I)   Charles Draper permission to appeal orders, and letters issued October 18th, 2016 and

     October 28th, 2016 by Justice Karin Crump and review all pending maters.

                                                                    Respectfully su~ed,
                                                                     C""'-" ""-s ~......,.,___/..,___
                                                                    Charles N. Draper
                                                                    Appellant
                                                                    160 Maeves Way
                                                                    Austin, Texas 78737
                                                                    Phone: 512.699.2199
                                                                    Email: cd@tejasland.com
     CERTIFICATE OF SERVICE
     I HEREBY CERTIFY that on November 15th, 2016, a true and correct copy of the foregoing;
     Appellant's Past-Due Notice for Finding of Facts and Conclusions of Law, and Appellant's Brief was sent by
                                                                                                                 nd
     certified mail, return receipt request to Andralee Cain Lloyd, Austin Law Department, City Hall, 301 West 2
     Street. P.O. Box 1088, Austin, Texas 78767-1088
     Appellee:
     Andralee Cain Lloyd,
     Assistant City Attorney, Law Department, City of Austin
     City Hall, 301 West 2nd Street
     P.O. Box 1088
     Austin, Texas 78767-1088
     (512) 974-2918
Exhibits
                                                                                                  Filed in The District Court
                                                                                                   of Travis County, Texas c;;:

                                                                                                         OCT 2 8 2016         fft
                                                                                                  At       /4!Q1:J        g,M.
                                                                                                  Velva L. Price, District Jerk


                                                                                                  GRACEMCGEE
VASUBEHARA                               JUDGE KARIN CRUMP                                     Court Operations Officer
 Staff Attorney
 (512) 854-9903                         250TH DISTRICT COURT                                      (512) 854--4807
                                       HEMAN MARION SWEATI
JAMIEK. FOLEY                                                                                  IFRAIN "FINO" ALANIZ
                                     TRAVIS COUNTY COURTHOUSE                                        CourtOerk
Official Reporter
                                             P. 0. BOX 1748                                         (512) 854-5800
 (512) 854-9321
                                         AUSTIN, TEXAS 78767
                                             (512) 854-9312
                                             (512) 854-2469 (FAX)

                                                  October 28, 2016

  Mr. Charles N. Draper                                               Ms. Andralee Cain Lloyd
  160 Maeves Way                                                      Assistant City Attorney
  Austin, Texas 78737                                                 City of Austin-Law Department
  V1A ELECTRONIC MAIL:                                                P.O. Box 1088
  cd@teiasland.com                                                    Austin, Texas 78767-1088
                                                                      VlA ELECTRONIC MAIL
                                                                      andralee.llord@austintexas.gov


            Re:     Cause No. D-1-GN-13-000778; CHARLES N DRAPER V. GREG GUERNSEY,
                    IN HIS CAPACITY AS DIRECTOR OF PLANNING AND DEVELOPMENT
                                                                               th
                    WATERSHED PROTECTION REVIEW DEPARTMENT, ET AL.; in the 419
                    District, Travis County, Texas.

  Dear Mr. Draper:

         I have received Plaintiffs Request for Findings of Fact and Conclusions of Law relating
  to the Court's Order Granting Defendants' Traditional and No-Evidence Motion for Summary
  Judgment, signed by this Court on October 18, 2016 (the "Order") following a non-evidentiary
  hearing on October 11, 2016. Findings of Fact and Conclusions of Law are neither required nor
  appropriate following a summary judgment ruling; therefore, the Court respectfully denies
  Plaintiffs Request for Findings of Fact and Conclusions of Law.                ·




  Original: Velva L. Price, District Clerk

                             I004869584
                               llllll lllll llllllllllllllllllll lllll lllll l l l llll llll
..
 ,.,

                                                                                     Flied.in The _Di~trlct Court
                                                                                      of Travis County, Texas       U
                                                                                          OCT 18 2016               [ If'
                                              NO. D-1-GN-13-000778

         CHARLES N. DRAPER                              §
                                                        §
                   Plaintiff,                           §
                                                        §
         ¼                                              §          TRAVIS COUNTY, TEXAS
                                                        §
        GREG GUERNSEY, IN ms CAPACITY                   §
        AS DIRECTOR OF PLANNING AND                     §
        DEVELOPMENT WATERSHED                           §
        PROTEtion to Strike Plaintiff's Evidence is

       DENIED.

                 IT IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

       Evidence Motion for Summary Judgment is GRANTED.               Accordingly, Plaintiff's lawsuit

       against Defendants is DISMISSED with prejudice to re-filing and all relief requested against

       Defendants is DENIED.




                                                                                                Page I of2
       Order on Motion for Summary Judgment
..' .


                  This Order disposes of all parties and all claims pending before the Court. It is, therefore,

         a final and appealable judgment.


         SIGNED this October -1Lzo16




                                                                                                      Pagelofl
        Order on Motion for Summmy Judgment
ORDERS




  32
•
    .~.
                                                                                        Flied In The District Court
                                                                                         of Travis Cquilty, Tex;i$    z::;-
                                                                                              OCT 1.82016             rr-r-
                                                 NO. D-l-GN-13-000778
                                                                                        At           ...   £-
                                                                                        Velva L Prlci, t>l~tiict
            CHARLES N. DRAPER                              §           IN THE DISTRICT COURT OF .
                                                           §
                      Plaintiff,                           §
                                                           §
            v.                                             §          TRAVIS COUNTY, TEXAS
                                                           §
            GREG GUERNSEY, IN ms CAPACITY                  §
            AS DIRECTOI{ OF PLANNING AND                   §
            DEVELOP!\fENT WATERSHED                        §
            PROTECTION REVIEW DEPARTMENT                   §
            AND CITYOF A1JSTIN,                            §
                 Defendants.                               §          419™ JUDICIAL DISTRICT

                                    ORDER ON MOTION FOR SUMMARY JUDGMENT

                     On October II, 2016, the Court considered Defendant's First Amended Traditional and

           No-Evidence Motion for Summary Judgment and Defendants' Motion to Strike Plaintiff's

           Evidence. Plaintiff appeared representing himself Pro Se and Defendants appeared through their

           counsel of record. After reviewing the pleadings on file, Defendants' motions and any responses

           thereto, the evidence presented, and arguments of the parties, the Court is of the. opinion that

           Defendant's Motion to Strike Plaintiff's Evidence should be DENIED and Defendant's First

           Amended Traditional and No-Evidence Motion for Summary Judgment should be GRANTED.

                    IT JS THEREFORE ORDERED that Defendants' Motion to Strike Plaintiff's Evidence is

          DENIED.

                    ff IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

          Evidence Motion for Summary Judgment is GRANTED.                Accordingly, Plaintiff's lawsuit

          against Defendants is DISMISSED with prejudice to re-filing and all relief requested against

          Defendants is DENIED.




                                                                                                     Pagelofl
          Order on Motion for Summary Judgment
.   '   \




                       This Order disposes of all parties and all claims pending before the Court. It is, therefore,

             a final and appealable judgment.


             SIGNED this October            /g7:;,016




                                                                                                           Page 2 ofl
            Order on Motion for Summary Judgment
                                                                                              Filed in The District Court
                                                                                               ofTravis County, Texas

                                                                                                     OCT 2 8 2016           {if
                                                                                              AtVelva L.k{r?rJ           gM.
                                                                                                         Price, District Jerk


                                                                                              GRACEMCGEE
VASUBEHARA                              JUDGE KARIN CRUMP                                  Court Operations Officer
 Staff Attorney
 (512) 854-9903                        250TH DISTRICT COURT                                   (512) 854--4807
                                      HEMAN MARION SWEATI
JAMIE K. FOLEY                                                                             IFRAIN "FINO" ALANIZ
                                    TRAV(S COUNTY COURTHOUSE                                     Court Clerk
Official Reporter
                                            P. 0. BOX 1748                                      (512) 854-5800
  (512) 854-9321
                                        AUSTIN, TEXAS 78767
                                            (512) 854-9312
                                            (512) 854-2469 (FAX)

                                                October 28, 2016

  Mr. Charles N. Draper                                           Ms. Andralee Cain Lloyd
  160 Maeves Way                                                  Assistant City Attorney
  Austin, Texas 78737                                             City of Austin-Law Department
  VIA ELECTRONIC MAIL:                                            P.O. Box 1088
  cd@tdasland.com                                                 Austin, Texas 78767-1088
                                                                  VIA ELECTRONIC MAIL
                                                                  andralee.llo1•tl@µustintexas.gov


            Re:     Cause No. D-I-GN-13-000778; CHARLES N DRAPER V. GREG GUERNSEY,
                    IN HIS CAPACITY AS DIRECTOR OF PLANNING AND DEVELOPMENT
                                                                                th
                    WATERSHED PROTECTION REVIEW DEPARTMEN1'. ET AL.; in the 419
                    District, Travis County, Texas.

   Dear Mr. Draper:

          I have received Plaintiffs Request for Findings of Fact and Conclusions of Law relating
   to the Court's Order Granting Defendants' Traditional and No-Evidence Motion for Summary
   Judgment, signed by this Court on October 18, 2016 (the "Order") following a non-evidentiary
   hearing on October 11, 2016. Findings of Fact and Conclusions of Law are neither required nor
   appropriate following a summary judgment ruling; therefore, the Court respectfully denies
   Plaintiffs Request for Findings of Fact and Conclusions of Law.




   Original: Velva L. Price, District Clerk                                                                      .1Ht
                                                                                                                 . J}f.
                              1111111111111111111111111111111111111111111111111111111
                              004869584
EXHIBITS




   27
                                   •                                          •
     Mcclendon & Associates


     July 16, 2012


     Mr. Greg Guernsey, Director
     Planning and Development Review
     505 Barton Springs Road, Ste. 500
     Austin, TX. 78704

     Re: Reconsideration of 1704/Chapter 245 Application for Lots lOA and I IA, Block l, Town of
         Oak Hill at 6300 and 6302 U.S. 290 West (Tracking#; 10547874)

     Dear Mr. Guernsey;

     Thank you for your previous determination of the above referenced application. Susan Scallon,
     1704 Committee staff representative, was kind enough to visit with me regarding the application
     and share some basis for not approving the application. In response, it seems additional
     information, materials, and signed plans may provide clarification of the facts and additional
     documentation of the justification and "continuing progress" by which we would respectfully
     request for the 1704 Committee to reconsider the application.

     A site development summary follows providing a chronology of development permitting for the
     subject property in an effort to clarify and augment the facts of the application previously
     submitted.

     Subdivision

     The land was legally subdivided as Lots 10 and 11, Block 1, Town of Oak Hill, and recorded in
     the Travis County Deed Records on December 16, 1872, (copy attached). In 1982, the City
     adopted the Barton Creek Watershed Ordinance, however, legally subdivided land was exempted
     from the ordinance and site development standards per Sec. 9-10-303(b). In short, a site
     development, or waterway development permit from the City of Austin was not required.

     Site Development Permit

      Travis County approved a site development or floodplain permit on August 8, 1985 for the
      Patton Lane Office Building, a 3-story office development. Although the original subdivision
      was platted in 1872, the site development permit represents the first in a series of permits for the
      project. Two copies of the complete (11" x 17") plans are attached which show approvals from
      the Travis County Engineer's office. Although construction was initiated and later paused due to
    · economic conditions, the floodplain permit does not expire. The Travis County Engineer's
      Office issued a letter in 1987, indicating that a floodplain elevation certificate verifying the

     McClendon & Associates Development Consulting, LLC                 Phone: 512 363 8676
     4808 Canyonwood Dr.                                                Fax:    512 .382 1017
     Austin, Tx. 78735                                                  e-mail: carlmcclendon@austin.rr.com




l
i
{
    '

                                      •                                          •
         finished floor elevation of the building (to be constructed) had not been filed within one year of
         the issuance of the permit and, therefore, is a violation. (not expiration of the permit).

        Construction commenced in 1985, with removal of existing homes on the site and construction
        of drilled pier locations for the building's foundation, as evidenced by notes from a City of
        Austin environmental inspector and an aerial photo in 1986, (attached).

        The site included previously existing residential and commercial development from the 1950' s
        and l 970's, which did not require City or County permits when it was constructed. All of this
        development was outside the City and within the County's jurisdiction, prior to the adoption of
        the Barton Creek and Williamson Creek Ordinances.

        Annexation to City of Austin

        The Patton Lane Office Building was under construction when the City of Austin annexed the
        property for full purpose on December 30, 1985, and zoned the property Single-Farnily-2 (SF-2).

        Since the property was annexed in 1985, there have been no building permits approved or issued
        for the existing development. In late 2011 and early 2012, the City issued a certificate of non-
        compliance for existing commercial development, which is an exemption from compliance with
        the City's building permit process per LDC, Sec. 25-1-365.

        Continuing Progress

        The Local Government Code Chapter 245.00S(a) states for pem1its without an expiration date
        and for which there is no continuing progress towards completion, a local regulatory agency may
        enact an ordinance, rule, or regulation that places an expiration date on a project of no earlier
        than the fifth anniversary of the effective date of this chapter (Sept. I, 2005).

        The landowner has continued progress toward permitting by filing and recording an amended
        plat on October 10, 1991, which did not change or alter any of the previous restrictions or
        provisions of the original subdivision. On October 17, 1991, the City rezoned the property to
        Commercial Services-Conditional Overlay (CS-CO), (Case#: Cl4-91-0027).

        In 2008, the current owner filed for rezoning of the property to Commercial Services-Conditional
        Overlay-Neighborhood Plan (CS-CO-NP), (Case# C14-2008-0152), which amended the site
        development restrictions and permitted uses on the property to be consistent with those of the
        originally submitted permit.


        Pc~::zu,...r_e..,ar"-e_u_e_st-io-ns or further items for discussion.



        Carl Mcclendon, AICP

        cc: Charles Draper
        McClendon & Associates Development Consulting, LLC                Phone: 512 363 8676
        4808 Canyonwood Dr.                                               Fax:   512 382 1017
        Austin, Tx. 78735                                                 e-mail: carlmcclendon@austin.rr.coru-~ -e,,,-1$   -w~.
                                                                                                                t
                              •                                          •
                                     Development Summary
                                        Patton Lane Office Bldg


 12/16/1872      Legally platted subdivision recorded for Town of Oak Hill, Lots 10 and 11 (Vol.
 X, Pg. 242)

 7/19/1951       The subject property was annexed into the City's extra-territorial jurisdiction
 (ETJ).

11/18/1982 Barton Creek Ordinance passed by City Council (Ordinance No. 82-1118-N)
requiring site development standards for land within the Barton Creek Watershed. Subdivisions
legally platted prior to April 17, 1980, are exempted per Sec. 9-I0-303(b).

8/8/1985         Travis County approves site development (or floodplain) permit (Case#; 85-
2558) for Patton Lane Office Building and site construction commences. Foundation piers are
drilled, but construction pauses due to economic conditions; aerial photo from 4/23/86 showing
drilled piers is attached.

12/30/1985      City of Austin annexes property, and approves zoning for Single-Family-2 (SF-2).

10/10/1991     City of Austin approves rezoning from SF-2 to CS-CO for Lots 10 and 11, Town
of Oak Hill (Case No. Cl4-91-0027).

10/17/1991    Amended plat recorded for Town of Oak Hill, Lots 10 and 11 to create Lots JOA
and 1 lA, Town of Oak Hill, (Case#; C8-91-0039.0A).

1/15/2009      Based upon landowner's request for rezoning, the City of Austin revises the
zoning and conditional overlay for Lots JOA and llA, Block 1, Town of Oak Hill Amended
Subdivision from CS-CO-NP to CS-CO-NP, (Case#: C14-2008-0152). The conditional overlay
amendments revised the permitted uses and site restrictions on the property.

2/16/2011      Landowner files application for 3-story ofiice building (Patton Lane Office
Building) for Chapter 245 review and consideration.




McClendon & Associates Development Consulting, LLC                 Phone: 512 363 8676
4808 Canyonwood Dr.                                                Fax:    512 382 1017
Austin, Tx. 78735                                                  e~mail: carlmcclendon@austin.rr.com
  \
,, '.'-!•   ~\   ',
                                                    . •     NOTiCE OF CLARil'B"                                                                                       ti
.,,   ';   ,.,-'
                                                    TRAVIS COUNTY FLOOD li"f.:7,ARD AREA
  ,
                                                           DEVELOPMEN'I' PERlWIT
                                                                                                                                                                      i
•                              STATE OF TEXAS
                               t:(ll "iTY OF THA Vl:,
                               Thi, l\·rmil No. 85-2558_
                                                                              (
                                                                              )                                                                                       ~.




                                                                                                                                                                      t
                                                                                                                                                                      t
                               a11d is df,·llll(la! io11       J11,p,·,·I JOI!   (   i,.   i,i.j&x)   n•quirl'd.                                                               .I
                               '.\l,·,·ita:.i, ;i: a11d E!,•dri,.al l11-1wctio11                CU( is     not) requirnl.                                             J.
                   .f
                                                                                                                                                                      il
                   ·._;··_1.

                   •
                               :\ '-:1:tiiT of P1·r111it ha~ l11·t•n i~::-:.iwd \,itl1 ilii"' Jli'rmit 1.d1id1 :-:hoi!ld hr po...:t1·d in a
                        f      l:l('.1tinn \•.:~l!'l'I' it \vill !H' pro!1·1·tt>d frnrn \\Tatlwr and ~('C\lfP from Y.:rndaii:-:.m. ~rnd ,·:ill
                                                                                                                                                                      !
                         f     lTt11ai11        :ro...:!1·d UP!il tlw work i...: ,·ompll'lc.                                                                          ~

                               Tlw          jlt'l"!Jll!ltT   ~hail llotify tlw (:n11•:ty F11;.!,i1wcr ft1rty-t·ird1t (.1-:-n          lio11r...:   l1rfr)rC   roll·
                                                                                                                                                                      1
                   ·ll                                                                                      nwcliani('al and Pll'dr;cal i11sp1·1·'.io11. if
                               _--.11   !   ri.111 i-- n·ad\" for fo1111:L1tio11 ;rnd               ',1r
                                                                                                                                                                      !1
                                                                                                                           · './J
                        I                                                                                      81' .O'
                                                                                                                  ~~~:cT-~),q,    I
                                                                                                                                    .~/ . 1
                                                                                                                 for H.E. }:hitting~Tl~-·                 •                                                                                                     •                                                                                                   •                                     I



                                                   n,a,,....... .
          i,
                                                                                                                                                                                                                                              .          . i,      I
                                                                 ft1:N_.··
                                                   rM~::'1 -., :>.-v:; \
                                                                        6300 HIGHWAY 290 WEST
                                                                           AUSTIN TEXAS 78735
                                                                                                                                                      LANE
                                       SITE DEVELOPMENT PERMIT PLANS
                                                    ( NOT FOR CONSTRUCTION)
                                                                  OWNER: NEL/v1S/MCDONAU) PROPERTIES
                                                                         300 I LAKE AUSTIN BLVD.
                                                                         SUITE 402
                                                                         AUSTIN, TEXAS

                                                                       r· ,- ,

                                                                                                                ,         r        , . ·>,;~:
                                                                                                                                        Ii~,
                                                                           ·.)> ,',,/ - :·-.         ~Il';i;)       > I
                                                                                                                              ~·
                                                                           ~r-, . I, .•,. . <
                                                                                                                                               ,'~I



                                                                       ~
                                                                       ~? •. · ~'
                                                                       .f.~~--
                                                                                    I -.V,·>c:: 1-.c.
                                                                                -·~-=~,;;r-'7;·.                                                                       TL_...~-                  ,.,.La                           _s,,'d.s.L
                                                                            ~
                                                                                                                                                                                                          A_   _   •••   __

                                                                                       lL~                                                                             •••               •




    HWY. 290.




                    ..
                                                   •   •
•                                                                      -- .




    1:n
    112

    Ii"
     ,,"r
     z




            , ____ vi.

            ;'':__'~:__
     , rr. I!·                             .•.
     I :~~ i: t
     I ~ ~d~-u~       -
     ,~ ,:r=cl 1i----1:r-::i:
            ->,:'-'~       II          I
                                            IF=




              ,, d--1--.U             I            ;
              l·-1·'   ·!'1+-~1:.-d__ ;. "'' ,.,
                       .!-----·-·                          ---·----r
••                                       •        <
                                                  0
                                                  z
                                                  ::j
                                               -                                                                       •      •-!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!ii
                            NOTICE OF PUBLIC HEARING
                                   REZONING

 Mailing Date: December 30, 2008                                             Case Number: CI4-2008-0]52

 Este aviso le informa de una audiencia publica tratando un cambio de zonificacion dentro de una
 distancia de 500 pies de su propiedad. Si usted desea recibir una copia de este aviso en espafiol, por
 favor Harne al (512) 974-7668.

 Please be advised that the City of Austin has received an application for a zoning change.
       Owner: Tejas Land & Commerce (Charles Draper)                       Telephone: 512-358-7191
        Agent: Thrower Design (Ron Thrower)                                Telephone: 512-476-4456
    Address and/or Legal Description:
    6300 US Hwy 290 West
    Proposed Zoning Change
     From CS-CO-NP - General Commercial Services district is intended predominately for
           commercial and industrial activities of a service nature having operating characteristics or
           traffic service requirements generally incompatible with residential environments. CO -
           Conditional Overlay combining district may be applied in combination with any base
           district. The district is intended to provide flexible and adaptable use or site development
           regulations by requiring standards tailored to individual properties. NP - Neighborhood
           Plan district denotes a tract located within the boundaries of an adopted Neighborhood
           Plan.
        To CS-CO-NP - General Commercial Services district is intended predominately for
           commercial and industrial activities of a service nature having operating characteristics or
           traffic service requirements generally incompatible with residential environments. CO -
           Conditional Overlay combining district may be applied in combination with any base
           district. The district is intended to provide flexible and adaptable use or site development
           regulations by requiring standards tailored to individual properties. NP - Neighborhood
           Plan district denotes a tract located within the boundaries of an adopted Neighborhood
           Plan.

This application is scheduled to be heard by the City Council on January 15, 2009. The meeting will be
held at City Hall Council Chambers, 301 West 2nd Street beginning at 4:00pm.

You are being notified because City Ordinance requires that all property owners within 500 feet, those who
have a City utility service address within 500 feet and registered environmental or neighborhood
organizations whose declared boundaries are within 500 feet be notified when an application is scheduled for
a public hearing.

If you have any questions concerning this application, please contact Stephen Rye, of the Neighborhood
Planning and Zoning Department at 512-974-7604 and refer to the Case Number at the top right of this
notice. However, you may also find information on this case at our web site:
https://www.ci.austin.tx.us/devreview/index.jsp.

For additional information on the City of Austin's land development process, please visit our
www.ci.austin.tx.us/development.                                                                       I..••-•
                                                                                                                                                                                                                                   •   •   I
                                                 \                                            i                r----                                       uN:>fa'                               I

                                                          \                                   l
                                                      \             ,;.-',-;,f.~-~ FCC         I               \            UN:)}'";'                                    LP.                 /       /
                                                                                                               I                                                                        /        /
                                                  .,                           GR             1·               I                                                                            ,,11
                                                      \ \
                                                          .. \
                                                          ~ \
                                                                                          , ,
                                                                                          I                I
                                                                                                               j
                                                                                                                                                                                   1'
                                                                                                                                                                                        I
                                                               \\·, ,_,
                                                                    /. /                                                                                                    II
                                                                    \. . \1// ,./
                                                                               /
                                                                                                                                                     ...                    II I
                                                                                                                                                                            I
                                                                                                                                                    M-m~                           I
                                                                               I         ·;                                                                                    I


                                           , /,           /
                                                          •• , • '',,,
                                                                   I
                                                                                                                                                                         /I r----------J
                                                                                                                                                                          ; -------RD - - - --       SCHOOL


                                    /
                                                                                                                                                                     ; /
                               /                                                              \                                                                      j         J
                           /               • /                                                    \                                                                lo/
                                            , . -,_                                                   1                                                          'I/
                                                                                                                                                                ~
                                             1
                                   ,'             ',                                                  \,                                                       Ii{
           /
                      .··d
                             ··o~-                    t
                                                          \\
                                                                                                          \
                                                                                                              \\                         cs i,;,c
                                                                                                                                                               I/
                                                                                                                                                                >.:                     0.U:HIU
                   , • ~',· z-t:4E
                                                                                                                                                                                                                      ---- o~
                                                                                                                                                                                                                 W US 29C \1)/,'Y S'/R~




                                                                    ---- ---- --- --                                           ---                                                                            SF-~




                                                                                                                                                         ZONING
                           E2Z]          SUBJECT TRACT
               N                                                                                                            ZONING CASE#:                                C14·2008·0152
                                                                                                                                ADDRESS:                                 6300 W US 290 HWY WB


         A
                          ; : : : ZONING BOUNDARY
                                                                                                                            SUBJECT AREA:                                2.357 ACRES
                          D               PENDING CASE                                                                              GRID:
                                                                                                                                MANAGER:
                                                                                                                                                                         C19
                                                                                                                                                                         C. PATIERSON
                          OPERATOR: S. MEEKS
                                                                                         T11 ~ nu= l':,u be-en p·~i..::e;j by ~ ,i -~- Serv ce~ fo; !he sole p,rp:,se of ge-:.vaphic ,efe-?1ce.
         1' = 400'                                                                       !\c wa'T.!I"':'/ s rr.J>:t by :he c,:y r:I A..r:5tn ,~r-~ 1:ecf~ ac:;ur3cy er eornp·~~s.
                                          •                                                •
                                                                                                                    I   ......   ~   ....   '._,..,




•     Kleeman, Robert

      From:
      Sent:
      To:
                          Murphy, Pat [pat.murphy@ci.austin.tx.us]
                          Wednesday, February 20, 2008 10:22 AM
                          Kleeman, Robert; Hollon, Matt
      Subject:            RE: info on property
      Follow Up Flag: Follow up
      Flag Status:        Red

    Robert,


    This is a pretty complicated question that you are asking. I would suggest that we sit down at some point and go
    through the regulations that might apply to this project.


    Pat




    From: Kleeman, Robert [mailto:rkleeman@munsch.com]
    Sent: Tuesday, February 19, 2008 12:06 PM
    To: Hollon, Matt
    Cc: Murphy, Pat
    Subject: RE: info on property


    Guys:

    I need some guidance. The property in question has an original plat that goes back to a plat called the "Town of Oak Hill"
    recorded in Volume X, Page 242, Deed Records of Travis County. I am working on getting a copy of this plat but I feel
    comfortable in guessing that this plat goes back to at least the I 960s if not earlier. The plat was amended in 1991 by moving
    lot lines. The cunent property description is Town of Oak Hill, Amended Lots IO and 11, according to the plat recorded in
    Volume 90, Page 61, Travis County Plat Records. The amended plat was administratively approved by the City of Austin.

    The Williamson Creek Ordinance, Ord No. 810319-M, states in Section 101.2 that the requirement for a site development
    permit does apply to development within a recorded subdivision which was finally approved by the Planning Commission
    prior to December 18, 1980. I strongly suspectthat the original plat pre-dates December 18, 1980.

    Was there a Williamson Creek Ordinance prior to Ord. No. 810319-M? Was there another Williamson Creek Ordinance
    between 1981 and the CWO?

    Was there some other, earlier City Ordinance that would have required a site development permit or site plan in the
    Williamson Creek Watershed? Ordinance No. 801218-W appears to only address subdividing, which isn't an issue here.

    Tfthere are other, earlier ordinances, can you send me a copy of those earlier ordinances?

    Now going Back to the Future, I am thinking that under 13-2-502(d), May I 8, 1991 would be the first date that a site
    development permit requirement would apply to this property. Under 13-2-502(b), this platted property would have been
    exempt from the Comprehensive Watersheds Ord. Under 13-2-502(g), development of the property would have been
    governed by the applicable watershed ordinance, if any, in effect on May 18, 1986. Unless there is a pre-1981 ordinance, I
    believe that there was not a site development pennit requirement applicable to this property on May 18, 1986.




    2/25/2008
... '

  ;
        ·1·.
        Thanks
               ... '




        Robert Kleeman
                                                   •                                                       •                          . -v- - -· -




        MUNSCH HARDT
        KOPF & HARR, P.C.
        DALLAS I HOUSTON I AUSTIN

        One American Center
        600 Congress Avenue, Suite 2900
        Austin, Texas 78701-3057
        Direct: (512) 391-6115
        Fax:    (512) 482-8932
        rkleeman@munsch.com
        munsch.com

        NOTICE: This e-mail message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
        unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-
        mail. Please virus check all attachments to prevent widespread contamination and corruption of files and operating systems. Nothing
        contained in this message or in any attachment shall constitute a contract or electronic signature under the Electronic Signatures in Global and
        National Commerce Act, any version of the Uniform El~ctronic Transactions Act or any other statute governing electronic transactions.


        IRS Circular 230 Notice: To ensure compliance with requirements imposed by the IRS, we inform you that any
        U.S. tax advice contained in this communication (including any attachments) is not intended or written to be used,
        and cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting,
        marketing or recommending to another party any transaction or matter addressed herein.




                       From: Hollon, Matt [mailto:Matt.Hollon@ci.austin.tx.us]
                       Sent: Friday, January 18, 2008 3:40 PM
                       To: Kleeman, Robert
                       Cc: Murphy, Pat
                       Subject: info on property

                       Robert,
                       OK, I made a couple of quick maps of Charles Draper's properties along 290 (6300 & 6302 Hwy 290 W)
                       and am attaching them for your use. I noted that the area to the back is functionally impervious-looking, but
                       am not certain as to its actual status. I talked with Pat Murphy and he said that you will need a
                       determination of the legality of the impervious cover (i.e., whether it was permitted). We'll get into more of a
                       grey area if it was put in illegally. Anyway, the smaller 6300 property WAS included in our analysis of
                       properties for the BSZ Redevelopment Ordinance. We didn't pick up the other property because it was
                       listed as "undeveloped" in our coverage. Obviously it IS developed, and now we just need to confirm its
                       status.
                       Definitely feel free to call us back to talk more about it if you have questions. Pat Murphy (974-2821) will
                       likely be your best contact in terms of interpretation of the rules.
                       Matt




                       Matt Hollon
                       Env. Program Manager, Planning & GIS
                       Watershed Protection & Development Review
                       City of Austin
                       505 Barton Springs Rd. 11th Floor; Austin, Texas 78704
                       512.974.2212 voice/ 512.974.2846 fax



        2/25/2008
               •                                                •
 August 28, 2008

 Mr. RobertJ. Kleeman
 Munsch Hardt
 Kopf & Harr PC
 One American Center
 600 Congress Avenue - Suite 2900
 Austir., Texas 78701-3057

 Dear Mr. Kleeman:

 l am v11riting y            •                                              •
compliance with City regulations, may remain in accordance with 25-8-27 as long
as the redevelopment otherwise fully complies with 25-8-27.

My staff and I look forward to working with you on this project.




Zl!.!:-V
Watershed Protection and Development Review Department




                                                                                  •
Jt           J O N ES & C A RTE R, NC.
                                        •
             ENG!NEERS•PLANNERS•SURVEYORS
                                                                                       •
                                                                   1701 Directors Blvd., Suite 400
                                                                   Austin,Texas 78744·1024
                                                                                                            TEL 512 441 9493
                                                                                                            FAX 512 445 2286

                                                                                             AUSTIN                       DALLAS

                                                                                           HOUSTON                      BRENHAM

                                                                                        SAN ANTONIO                   ROSENBERG
                                                                                   COLLEGE STATION                THE WOODLANDS

                                                                       Texas Board ofProfessional Engineers Registration No. F-439 .
     Februruy 15, 2011
                                                                                                                                       I
     Ms. Susan Scallon
                                                                                                                                       I'
     Planning and Development Review
     505 Barton Springs Road
     Austin, Texas 78705

     Re:        Patton Lane Office Building
                6302 West US Hwy 290
                Austin, Texas 78735

     Dear Susan:

    On behalf of the owner, Charles Draper, Jones & Carter, Inc. is submitting a Site Plan Fair Notice and
    a H.B.1704 Chapter 245 Determination Application for the Patton Lane Office Building project. The
    project is located on the northeast corner of West US Hv.'Y 290 and Patton Ranch Road in southwest
    Austin. A briefhistocy of the project is that the building was designed, the project site was cleared
    and construction began in l 985 with the construction of SO building piers. Due to the economic
    downturn of the mid 1980's, the project was halted and the property became owned by the lending
    institute. At the time, the project was outside the Austin city limits, so no permit was required for the
    project. Attached are site plan, floor plan and utility plan for the project, a copy of an aerial
    photograph from February 16, 1984 showir1g the site, plus a copy of an aerial photograph from April
    23, 1986 showing the site had been cleared, the houses and other building had been demolished and
    construction activity had commenced. There are currently fifty building piers that were constructed
    for the building foundation prior to the project being halted.

    On December 30, I 985, the property was annexed into the City. Based on the factthattheproject had
    commenced prior to armexation by the City, the project should be grandfathered to the regulations at
    the time construction began and can continue construction.

    We appreciate your favorable review of the H.B. 1704 Chapter 245 determination. If there is
    additional information that you require, please contact me at (512) 441-9493.

    Vezy truly yours,

  ~/j?,~J
    James M. Schissler, P.E.

    Cc:        Charles Draper, Tejas Laud Company

    J:/projects/A633[00I/general/letter/1704 Jetter 0201 I !.doc




Smart Engineering. Smart Solutions.,...                                                                   www.jonescarter.com
•
                                      •   Exhibit D
                   PROJECT APPLICATION H.B. 1704/Chapter 245 DETERMINATION
                                              (Chapter 245, Texas Local Government Code)
                                                                                                          •
t                                     (This completed form must accompany all subdivision and site plan applications.)




     Proposed Project Name: Patton Lane Office Building

     Address I Location: 6302 West US Hwy 290. Austin • TX 78735

     Legal Description: Lots 10 and 11 Town of Oak Hill
     A      The ,      sed a licalion is for a New Pro ect and is submitted under re ulations currentl in effect
     NOTE: ff A is checked above, proceed to signature block below.
     B. [ J The proposed application is for an ongoing ·project not requesting House Bill 1704 consideration. The choice of this option
            does not constitute a waiver of any rights under Chapter 245.
     C. [ J The proposed application is for a project requesting review under regulations other than those currently in effect, but not
            on the basis of House Bill 1704. All appropriate supporting documentation must be attached to this request. Provide
            a brief description of the basis for this request here:          -----------------~--=--=
     D. [ J The proposed application is for a project requesfing review under a specific agreement, not on the basis of House Bill
            1704. All appropriate supporting documentation must be attached to this request. Provide a brief description of the
             basis for this request here: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
     E. [ X JOriginal Application Filing Date: Not required at time construction began                        File#: _ _ _ _ _ _ _ _ _ _ __

    The proposed application is submitted as a Project In Progress under Chapter 245 (HB 1704) and should be reviewed under the
    applicable regulations pursuant to state law. The determination will be based on information submitted on and with this
    form.
     The following information is required for Chapter 245 Review:
    Attach supporting documentation, including a summary letter with a complete project history from the Original Application to
    the presen~ with a copy of the original subdivision or site plan approval by the City and subsequent application approvals.
    Specify project information for date claiming 1704 grandfathering; include a copy of the relevant permit upon which Chapter
    245 vesting is claimed.

    Project Application History                                File#                                   Application Date            Approval Date
             Annexation/zoning
             (if applicable to history) _ _ _ _ _ _ _ _ _ _ _ __

             Preliminary Subdivision _ _ _ _ _ _ _ _ _ _ _ _ __

             Final Subdivision Plat   ,cV,,o,,,lu.,m,.ec,X,.,..,.P_.a"'g""e-"2"'42,,,___ _ _ _ _ __                               December 16. 1872

             Site Plan / Devel. Permit Not required at time construction began

    Proposed Project Application (check one):             Preliminary Subdivision._ _ _ Final Plat._ _ __ Site Plan ..,X,__

    Proposed Project Land Use: Specify acreage In each of the following land use categories:
           Single Family/ Duplex _ _ _ _ _ _Townhouse I Condo I Multi-family _ _ _ _ _ _Office _ _ _ _ _ __

             Commercial 2.1313            Industrial/ R&D _ _ _ _Other (Specify) _ _ _ _ _ _ _ _ _ _ _ _ _ __

    Total acreage: 2.1313         Watershed Williamson Creek                                   Watershed Classlflcatlon Barton Springs Zone

    This proposed project application will still be reviewed under those rules and regulations that are not subject to Chapter 245. such as
    those to prevent imminent destruction of property or injury to persons, including regulations dealing with stormwater detenlion,
    temporary erosion and sedimentation controls, and regulallons to protect criticaVsignificant recharge features.

    Signature· Property Owner or Agent        4, HQ~~ £. -                                                                Date:    2. - I 4 ~I/
    Printed Name James    M. Schissler. P{'                                                  Phone I Fax 512-441·9493 / 512-445-2286 .
                                                                                                                                Fonn Date 5106/2005
                                                 City of Austin/ Planning and Development Review Department
                                         505 Barton Springs Road, Austin, Texas 78704    Ph. 974-2659 / Fax 974-2934
    :. Land Use Review •
       Site Plan Completeness Check
                                                                                 ....     ,,,
                                                                                 ~{ilffil~~
                                                                                                    ~~.
                                                                                                .
                                                                                                    ~'.
                                                                                                      :   ;




t    Before an application is accepted for formal review, City Staff conducts a completeness check to ensure the
     application packet contains the necessary components to complete a review.
     A completeness check application must be deemed complete before formal application can be submitted.

     A formal application must be filed within 45 calendar days of the initial completeness
     check (by 04/02/2011) or the application will expire and a new completeness check
     application must be filed.

     Applicants must pick up the completeness check packet at the Intake office within 72 hours of receiving a
     response. The City is not responsible for lost or stolen packets. The applicant must schedule an appointment
     with the Intake office for formal application submittal. Please call 974-2681, 974-2350, or 974-7208 for
     more information.


     Completeness Check Results: Incomplete                       45 Day·Expiration date: 04/02/2011
     Tracking #: 10547374                    Revision #: 00                              Watershed: Williamson Creek
     Project Name: Patton Lane Office Building
     Ch 245 Team Review Req'd· Yes           Orig Submittal Datff 02/16/2011             Resubmittal Date:
     Date Sent to Ch.245:
                                             Current Results to Applicant: 03/02/2011
     Date Rec'd.back in LUR:

     This application is incomplete for the reasons given below. The Applicant must address the noted
     deficiencies and resubmit it along with a comment response letter to the Intake Office, at One Texas
     Center, 505 Barton Springs Rd., 4th Floor, Austin TX 78704.

    Checked for Completeness by the following reviewers:                           Complete/Incomplete                      Initials
    Drainage Engineering Jay Baker                512-974-2636                         Comelete                               JB
    Transportation       Joe Almazan                  974-2674                         Comelete                               JA
    Site Plan            Lynda Courtney               974-2810                        lnComelete                              LC
    Environmental        Ingrid McDonald              974-2711                         Comelete                                IM
    Water Quality Eng.   Jay Baker                    974-2636                         Comelete                               JB
    Env.Res.Mgmt.        David Johns                  974-2781                         Comelete                               DJ
    Floodplain           Jameson Courtney             974-3399                         Comelete                               JC
    Row Mgmt             Joan Caldwell                974-7024                         Comelete                               JC
    Utility Coord.       Eva Moore                    974-7671                         Comelete                               EM
    Traffic Control      Javier Martinez              974-1584                         Comelete                               JM
    AWU-DPR              Monty Lowell                 974-2882                         Comelete                               ML
    AWU                  Neil Kepple                  972-0077                        lncomelete                              NK
    UST                  Schuyler Schwarting          974-2715


    Staff Reviewers as follows                                  Case Manager:
    Team A                       Team B                             TeamC                           Team D
    Nikki Hoelter (SP)           Donna Galati (SP)                  Sue Welch (SP)                  Sarah Graham (SP)
    Jennifer Groody (DR/WQ)      Leslie Daniel (DR/WQ)              Kevin Selfridge (DR/WQ)         Jay Baker (DR/WQ)
    Ron Czajkowski (DR/WQ)       Michael Duval (DR/WQ)              Beth Robinson (DR/WQ)           Benny Ho (DR/WQ)
    Jim Dymkowski (EV)           Mike McDougal (EV)                 Joydeep Goswami (DR/WQ)         Brad Jackson (EV)
    Candace Craig (TR)           Jeb Brown (EV)                     Michael Clay (EV)               Shandrian Jarvis (TR)
                                                                    Sangeeta Jain (TR)
                                                     Other Disciplines required:

t   Mapping
    Electric (3)
                               I Traffic Control.No addn. review
                               I Fire
                                                                    WWW
                                                                    Floodplain
                                                                                                    PARO
                                                                                                    Industrial Waste



                                                                                                                                       '
t
     •

     RSMP:Yes/No
                                 •
    Additional Copies to ERM/Other:
                                     Waiver:         Yes/No
                                                                              •
                                                                     Onsite Drainage:         Yes/No



    Small Project: Yes/No

    Fees:

    Total# of Plans_/ Engineering Reports_ required at formal
                                                                                                                   I
    The City of Austin encourages applicants to contact neighborhood organizations prior to formal submittal. To
    find out contact information for neighborhood associations visit our web page at
    http://www.ci.austin.tx.us/neighborhoodservices/ or contact our Neighborhood Liaisons for more information:
    Carol Gibbs@ 974-7219 or Jody Zemel@ 974-7117.
                                                                                                                   I
    Comments:
    Please respond to each comment in letter form.


    TR:     OK for HB 1704 determination only

    AWU: Plan is for 1704 only, No Site Plan to review.

    SP:     Submit new project Site Plan Packet

    ERM: FYI, if 1704 is not granted, project will require an EA.
..
              City of Austin  •                                         •
•             Founded by Congress, Republic of Texas, 1839
              Planning and Development Review Department
              P.O. Box 1088. Austin. Texas 78767


      May 13, 2011

     Mr. Charles Draper
     Tejasland and Commerce
     6300 Highway 290 West
     Austin, TX 78735


     RE:     6302 Highway 290 West, Lot 11A, Block 1, Oak Hill Township
             1704 Application/Chapter 245 City Admin Code; Tracking 10547874

     Dear Mr. Draper:

     Thank you for your letter of April 6, 2011 regarding the above referenced property. In
     response to your request to reconsider the Chapter 245 determination for the site plan at
     the referenced property, it is my decision to uphold the original decision that the site plan
     would be subject to current code as of the date of submittal. This decision was reached
     after reviewing information submitted with your original determination request, aerial
     photography and your most recent letter and its attachment. If you have questions
     regarding the terms of this letter, please call me at 974-2387.

     Sincerely,



     !bi?.;,.,~
     Planning and Development Review Department



     CC: Susan Scallon, PORO
         Brent Lloyd, Law Department
,
             City of Austin•                                        •
I            Founded by Congress, Republic of Texas, 1839
             Planning and Development Review Department
             P.O. Box 1088. Austin. Texas 78767


    September 23, 2011

    Mr. Charles Draper
    Tejasland and Commerce
    6300 Highway 290 West
    Austin, TX 78735


    RE:     6302 Highway 290 West, Lot 11A, Block 1, Oak Hill Township
            1704 Application/Chapter 245 City Admin Code; Tracking 10547874


    Dear Mr. Draper:

    Thank you for your email of August 17, 2011 regarding your reconsideration request of
    my previous Chapter 245 determination on the referenced property. In light of the
    attachments to your email, I requested and obtained additional permit information from
    Travis County. Based on this additional information, the information you submitted and
    the previous information from your original Chapter 245 determination request; I have
    decided to uphold my original decision that the site plan would be subject to current code
    as of the date of submittal. If you have questions regarding the terms of this letter,
    please call me at 974-2387.

    Sincerely,



                    .~
    Grego I. Guernsey, AICP, Director
    Planning and Development Review Department



    CC: Susan Scallon, PORO
        Brent Lldyd, Law Department
        Mitzi Cotton, Law Department
                                ~•     Tejasland & Commerce
                                            6300 Highway 290 West
                                               Austin, TX 78735               •
•         Phone: 512.699.2199

     September 29, 2011

     Mr. Greg Guernsey, AICP Director
     City of Austin
                                                                            Email: cd@tejasland.com




     Planning and Review Department
     PO Box 1088
     Austin, TX 78767

     RE: Freedom ofInformation Act, and request for meeting:
     6302 Highway 290 West, Lot l JA, Block 1, Oak Hill Township
     1704 Application/Chapter 245 City Admin Code; Tracking# 1054 7

    Dear Mr. Guernsey,

    I appreciated your letter, you submitted on September 23, 2011. The letter states;" .. .In light of the
    attachments to your email, I requested and obtained additional permit information from Travis
    County ... .! have decided to uphold my original decision that the site plan would be subject to
    current code ... ".

    Regrettably, your letter does not respond to my letter of August 17,201 1. l will repeat the
    question: "Again, I appeal to your judgment; on what 'legal basis' are you denying the
    application?"

    l request. You furnish, through the Freedom ofInformation Act all copies of correspondences the
    City of Austin, and Travis County have on record/or Lots I IA, and Lot JOA Block I of the Oak
    Hill Township; as well as those which your decision was moored.

    It is my understanding; you are not an attorney, Mr. Guernsey. Given the City recent rescission in
    Harper Park Two, LLC vs. City ofAustin, I believe, I am entitled to more than; " .. .! have
    decided to uphold my original decision ... ".

    I, formally, request a meeting with you, the City Attorney, my engineer, my attorney, and myself;
    so we may ascertain the "legal basis" of your decision.

    As a consequence of your on-relented position, I have experienced economic hardship, economic
    loss, and inability to rent my private property, or generate economic rent from my investment. I
    believe, the law affords me a reason for the basis of your decision.

    l look forward to meeting with you in the next couple of weeks.

    Sincere regards,


    ~::~~
    Tejasland & Commerce, President

    CC:     Susan Scallon
            City Manager, Marc Ott
            Honorable Mayor Lee Luffingwell
            Greg Anderson, Chief-of-Staff, Mayor Pro Tern Sherly Cole
            Honorable Representative Paul Workman
            Jim Schissler, Jones & Carter
 ,
' "
      '

                                •                                            •
•               Phone: 512.699.2199
                                            Tejasland & Commerce
                                                 6300 Highway 290 West
                                                    Austin, TX 78735
                                                                                Email: cd@tejasland.com


           August 17, 201 I

           Mr, Greg Guernsey, AICP Director
           City of Austin
           Planning and Review Department
           PO Box 1088
           Austin, TX 78767

           RE: 6302 Highway 290 West, Lot I IA, Block I, Oak Hill Township
           I 704 Application/Chapter 245 City Admin Code; Tracking# I 0547

           Dear Mr. Guernsey,

          Following our last week's discussion at First Evangelical Free Church, I have, patiently, awaited
          acknowledgement ofmy 1704 Application; submitted in early spring of 2011. Attached is a copy
          of your denial from May 201 I. Again, I appeal to your judgment; on what 'legal basis' are you
          denying the application?

          Attached is a copy of Chapter 245 of the Local Government Code. Equally, attached are a site
          plan, and permit issued by Travis County engineer H. E. Whittington on August 9, 1985; prior to
          City annexation.

          Because the term SB 1704 and Chapter 245 are interchangeable, and refer to the legislative intent
          of the State; please provide written notice, why my project does not comply with the Local
          Government Code; because, I can not locate it in statute.

          I pray. You recognize my project confonns to State law, and you will issue a letter ofapproval.

          I look forward to hearing from you.


          Sincere regards,


          Charles Draper
          Tejasland & Commerce, President


          CC:     Susan Scallon
                  City Manager, Marc Ott
                  Honorable Mayor Lee Luffingwell
                  Greg Anderson,Chief-of-Staff, Mayor Pro Tern Sherly Cole
                  Honorable Representative Paul Workman
                  Jim Schissler, Jones & Carter
            City of Austin
•            Founded by Congress, Republic of Texas, 1839
             Planning and Development Review Department
             P.O. Box 1088. Austin. Texas 78767


    September 21, 2012

    Mr. Carl Mcclendon, AICP
    McClendon & Associates Development Consulting, LLC
    4808 Canyonwood Drive
    Austin, TX 78735


    RE:    Reconsideration of 1704/245 Application of Lots 10A and 11A, Block 1,
           Town of Oak Hill at 6300 and 6302 U.S. Highway 290 West, Tracking 10547874


    Dear Mr. Mcclendon:

    Thank you for your correspondence of July 25, 2012 and meeting with me on August 16,
    2012 regarding your reconsideration request of my previous Chapter 245 determination
    on the referenced property. I have reviewed your addition information and considered
    the points you expressed at our meeting. Based on this information I have decided to
    uphold my original decision that the site plan would be subject to current code as of the
    date of submittal.

    If you have questions regarding the terms of this letter, please call me at 974-2387.

    Sincerely,




    CC: Susan Scallon, PORO
        Brent Lloyd, Law Department
        Mitzi Cotton, Law Department
AFFIDAVITS




    28
                               CAUSE NO. D-1-GN-13-000778

CHARLES N. DRAPER,                               §                  IN THE DISTRICT
COURT                                            §
    Plaintiff, Pro Se,                           §
                                                 §
V.                                               §
                                                 §
GREG GUERNSEY,                                   §                 TRAVIS COUNTY,
TEXAS                                            §
IN ms CAPACITY AS DIRECTOR OF                    §
PLANNING AND DEVELOPMENT                         §
WATERSHED PROTECTION                             §
REVIEW DEPARTMENT,                               §
AND CITY OF AUSTIN,                              §
    Defendants.                                  §
                                                 §                 419th JUDICIAL
                                                                   DISTRICT

                          AFFIDAVIT OF SUSAN SCALLON

STATE OF TEXAS                  §
                                §
COUNTY OF TRAVIS                §


        Before me, the undersigned notary, on this day personally appeared Susan

Scallon, known to me to be the person whose name is subscribed below, and being duly
sworn, testified as follows:

     1. "My name is Susan Scallon. I am over 18 years of age, of sound mind, and

        capable of making this affidavit. The facts stated in this affidavit are within my

        personal knowledge and are true and correct. The exhibits attached and

        incorporated by reference are true and correct copies.

     2. I am a City of Austin employee. My job title is Environmental Program

        Coordinator. My job duties include primarily, but among other things, managing

        the Chapter 245 completeness check team. I have been employed by the City of
       Austin since 1989.
   3. In my capacity as Environmental Program Coordinator, myself and the Chapter

      245 team reviewed an application for Project Application H.B. 1704/Chapter 245

      Determination dated February 14, 2011, regarding a proposed project titled

      "Patton Lane Office Building project," located at 6302 West U.S. Highway 290,

      Austin, Texas 78735, requesting an exemption from current rules and regulations

      under Chapter 245.       The application and its attachments are attached and
      incorporated by reference as Exhibit A.

   4. The "Patton Lane Office Building project" application refers to a plat dated

      December 16, 1872. To the best of my knowledge, this plat was not filed with the
      City of Austin. (Exhibit A).

  5. A cover letter dated February 15, 2011 and signed by James M. Schissler, P.E.

      was filed with the "Patton Lane Office Building project" application, and

      explained that 50 piers were constructed on the subject property, but halted due to
      financial constraints. (Exhibit A).

  6. Attachments to the "Patton Lane Office Building project" application included a

      site plan, floor plans, and a foundation plan depicting the fifty piers referenced in

     the cover letter dated February 15, 2011 and signed by James M. Schissler, P.E.

     None of these plans, including the site plan, foundation plans, nor the foundation
     plan, was filed with the City of Austin prior to the submittal of the "Patton Lane

     Office Building project" application submitted on February 16, 2011. (Exhibit A).

- 7. In reviewing the "Patton Lane Office Building project" application, I reviewed

     three GIS aerial maps of the subjec_t property, which depict existing structures on

     the subject property. The GIS map dated 1987 shows one completed structure on

     Lot JOA of the subject property.       The GIS map dated 1997 shows the one

     structure on Lot JOA plus three more structures on Lot llA of the subject
     property. The GIS map dated 2006 shows three structures on Lot JOA and a total
     of six structures on Lot 1lA of the subject property. The GIS maps confirm that a
      total of nine structures on the subject property were constructed as of 2006. The

      three GIS maps are attached and incorporated by reference as Exhibit B.

  . 8. My review also uncovered a plat titled "Town of Oak Hill Amended Lots 10 and

      11" regarding the subject property, that was filed on April 8, 1991 for purposes of

      determining ownership rights. To the best of my knowledge, this was the first and

      only plat filed with the City of Austin regarding the subject property located at

      6302 West U.S. Highway 290, Austin, Texas 78735 and it was titled "Town of

      Oak Hill Amended Lots 10 and 11."
   9. The subject property was annexed by the City of Austin on July 19, 1951.

      Historical City Limits and Extra-Territorial Jurisdictions map attached and

      incorporated by reference as Exhibit C.
   10. The "Patton Lane Office Building project" application was denied on the basis of

      "project complete" due to the construction of nine structures located on the

      subject property as of 2006. Additionally, members of the Chapter 245 team
      possessed personal knowledge regarding the existence of a nursery on the subject
      property. A new permit is required before new construction can begin on the
      subject property.

      FURTHER AFFlANT SAYETH NOT"




                                           SUSAN SCALLON
                                           Environmental Program Coordinator



SWORN TO AND SUBSCRIBED before me on the ~ a y of October, 2013.



                GAfuR KIEKE
             My Comml1.itn Epel
               Nfflfflblr 9, 2015
                                    •
                                    CAUSE NO. D-l-GN-13-000778

CHARLES N. DRAPER,                                   §              IN THE DISTRICT COURT
    Plaintiff, Pro Se,                               §
                                                     §
V.                                                §
                                                  §
GREG GUERNSEY,                                    §                 TRAVIS COUNTY, TEXAS
IN HIS CAPACITY AS DIRECTOR OF                    §
PLANNING AND DEVELOPMENT                          §
WATERSHED PROTECTION                              §
REVIEW DEPARTMENT,                                §
AND CITY OF AUSTIN,                               §
     Defendants.                                  §                 419th JUDICIAL DISTRICT

                              AFFIDAVIT OF STACEY SCHEFFEL

STATE OF TEXAS                 §
                               §
TRAVIS COUNTY                  §



         Before me, the undersigned notary, on this day personally appeared Stacey Scheffel,

known to me to be the person whose name is subscribed below, and being duly sworn, testified
as follows:

     I. "My name is Stacey Scheffel. I am over 18 years of age, of sound mind, and capable of

        making this affidavit. The facts stated in this affidavit are within my personal knowledge

        and are true and correct.

     2. I am an employee with Travis County as a Permit Program Manager.                I possess

        knowledge regarding rules and regulations pertaining to land development permits issued

        by Travis County.

     3. In 1985, the applicable rules and regulations for a land development permit, in~luding a

        Class "B" Travis County Flood Hazard Area Development Permit, provided that a land

        development permit expires after (1) 180 days from the date of issuance if no work

        commenced on the subject property or (2) work authorized under the permit is suspended

        or abandoned for a period of at least 180 days.

                                                 1
Sworn to and subscribed before me by Stacey Scheffel on February   Gtn, 2014.




                                            2
LETTER TRAVIS COUNTY ENGINEER

    April 10, 1987 (605 days; after permit issuance),

   Travis County Floodplain engineer, Mark Kronkosky




                         16
                                                                                      P-479 712 999
                                                                                               _.i, (.~




  Henry E. Whittington, P.E.
 TRAVIS COU:STI E':GJ:S:EER                                                ,J.Jt"'J ' :'.. .    .j u
 Tr:i\'iS County Administration Bt.:i!dir:g                                  ~ (. \,_ t. (_;,.',">A'--
 31.J West 11th Street, Suite 200
 P.O. Box 17~8                                                                                                ~- L
 Ausiin·, Texas /8767
 (512) 473-9122
 April 10, 1987


Pattin Lane J.V. - B"ddy Goodson
8000 Centre Park Drive Suite 100
Austi~, Tx. 78704

 S~3JECT:        Ca~Jletion of Travis County Flcod Hazard Area Development Pcr~it
                 "85-255S, Lt 10 ~ 11 Outmanville, 6300 290 \·,est
                             Petta~ Lane Office Building


 This cffice ~as not rec2ived ~n elevation certificate for t~e above~enti:ne~
 ~rc~erty, t~e1·efor2, our files are considered incomplete.

T~0 ~1e~ation certificate i~ recui1·ed by t~e Federal E~er~enc1 ~'.anane~e~t ~g2Gc;
{f~·~~) ta verify the lo~est flcor elevation of your str~cture for in~ura11ce aGd
1e:r:dit;1 1ur'.)c~r-s and to cc':':rilJ 1·fith tr,::1 Travis County F1ood Plain i,ianage~en:
P[~u1atic~s. Sec. 5.E., which st~tes:
        '~n ~levaticn cErtif1catc shall te ccmpleted by the ce1·tifi2r and
        CG? cccy shall te ret'Jr~ed to t~e Ccu~ty Engireer s office for1


        cc~Jletic~ of t~e per~it file''.
        ''Failure to provide the Co~ntv Enain2er 1 s office with a ro~o]eted
       coJy or tFe e1evat1on certificate ~ithin one year froG the issuance
      ·-ct'l!>:? per.-~1t si:::3!: const1t'Jte a '.'iolation~1
                                                                 •




If ycu need ,~r-:'Jther e:le·/a.tion ce\-tificate for~, contact 1·~e1t:a A.rcher of q1 p~ gff._icc
so t~Jt we ~JV cc~p1ete Sectjnp i. Then a ?·egistered professicna1 engineer sur~~y~1·
s,r ::,-.,:.'litect sh::i1 cc,:-:-.:i1ete Section II or Section III (where a:Jp1icablc'.·, \ rif,:,rir:·; 1

tr.c 1c·.-.-2s:: f1cc.r- ele':ati:n. Or.c copy shall be i·eturned to this of.;-ice .S( '- a~ c.ur
files ·,:i11 b€? .:,::piete.

If·,::? !1.:.:-.0 n0: rccei'.'ed U·c cc,~~lete:d c:c-rtificate or 2 '::r·itte:1      e:,;~lanation st2tir,2
r0)~c1s ~er· l~ck of cer·tificaticn within 30 days of receipt of  this letter, ;~e
wi11 2ssu~e tt,at t~e i::1·ucture is i~ non-co~oliance ~ith the Travis Cau~ty Flccd
?l.::.in '.·'.2n2{.~2,~:::rit ?e;:Jlatians 3.nd ·,·:ill r13+e:r this permit file to the County ,Ll,ttcrr.~j
fer a;orc~r·1ate actic.,.

I~ :i:~r2 nrc ary qJ[Stic11s. plc~se feel fr~e to contact ti1is office.
AFFIDAVITS




   14
                                    CAUSE NO. D-1-GN-13-000778

CHARLES N. DRAPER,                               §                  IN THE DISTRICT COURT
    Plaintiff, Pro Se,                           §
                                                 §
V.                                               §
                                                 §
GREG GUERNSEY,                                   §                  TRAVIS COUNTY, TEXAS
IN HIS CAPACITY AS DIRECTOR OF                   §
PLANNING AND DEVELOPMENT                         §
WATERSHED PROTECTION                             §
REVIEW DEPARTMENT,                               §
AND CITY OF AUSTIN,                              §
     Defendants.                                 §                  419th JUDICIAL DISTRICT

                              AFFIDAVIT OF STACEY SCHEFFEL

STATE OF TEXAS                 §
                               §
TRAVIS COUNTY                  §



        Before me, the undersigned notary, on this day personally appeared Stacey Scheffel,

known to me to be the person whose name is subscribed below, and being duly sworn, testified

as follows:

     I. "My name is Stacey Scheffel. I am over 18 years of age, of sound mind, and capable of

        making this affidavit. The facts stated in this affidavit are within my personal knowledge

        and are true and correct.

     2. I am an employee with Travis County as a Permit Program Manager.                I possess

        knowledge regarding rules and regulations pertaining to land development permits issued

        by Travis County.

       In 1985, the applicable rules and regulations for a land development permit, including a

        Class "B" Travis County Flood Hazard Area Development Permit, provided that a land


                                                -
       development permit expires after (I) 180 days from the date of issuance if no work

       commenced on the subject property or (2) work authorized under the permit is suspended


                                            -
       or abandoned for a period ofat least 180 days.

                                                1
Sworn to and subscribed before me by Stacey Scheffel on. February &th, 2014.




                                            2
..


,.
[;~
                                                        AFFIDAVIT



                    THE STATE OF TEXAS                  §
                                                        §
                   COUNTY OF TRAVIS                     §


                         BEFORE ME, THE UNDERSIGNED AUTHORITY, on this day personally
                  appeared Carl McClendon, who, being by me first duly sworn, and deposed as follows:

                         "My name is Carl McClendon with McClendon & Associates, I am over the age
                 of 21 years. I am independent development consultant in the Austin real estate market.
                 On July 16, 2012, I filed a Reconsideration of 1704/Clzapter 245Application on
                behalf of Charles Draper for Lots I OA and I IA, Block I, Town of Oak Hill; located at
                6300 and 6302 US Hwy 290 West (Tracking# 10547~74). I am fully competent to make
                this verification. I have read the foregoing; 1704/Clzp.245 Reconsideration
                Application. All of the information contained in the publication are within my personal
                knowledge, and true and correct."




                                                            Carl McC!endon




              SUBSCRIBED AND SWORN TO BEFORE ME on the date_jk-u.Ly of                   &lr·1,y.,r7, 2014
                                                                                                    /

      i ! s-~t1J'l?.:.t'-:.    RORY RENE TELLO

      i
      :I
           !+~~..%Notary P·u. blic, .State ofli.•x.as
           ~...=.. ~,::.. s My Commission Expires
           ~ti,'lotit~·:l
               1111111
                              SepiE!mber
                                ·,
                                         15, 2015           Notary Public, State Texas
       Development Consulting, LLC


     July 25, 2012


     Mr. Greg Guernsey, AICP, Director
     Planning and Development Review
     505 Barton Springs Road, Ste. 500
     Austin, TX. 78704

     Re: Reconsideration of 1704/Chapter 245 Application for Lots I OA and I IA, Block I, Town of
         Oak Hill at 6300 and 6302 U.S. 290 West (Tracking#; 10547874)

     Dear Mr. Guernsey;

     Thank you for your previous determination of the above referenced application. Susan Scallon,
     1704 Committee staff representative, was kind enough to visit with me regarding the application
     and share some basis for the Committee's disapproval. In response, it seems additional
     information, materials, and signed plans may provide clarification of the facts and additional
     documentation of the justification and "continuing progress" by which we would respectfully
     request for the 1704 Committee to reconsider the application.

     A site development sununary follows providing a chronology of development permitting for the
     subject property in an effort to clarify and augment the facts of the application previously
     submitted.

     Subdivision

     The land was legally.subdivided as Lots 10 and 1 I, Block I, Town of Oak Hill, and recorded in
     the Travis County Deed Records on December 16, 1872, (copy attached). In 1982, the City
     adopted the Barton Creek Watershed Ordinance, however, legally subdivided land was exempted
     from the ordinance and site development standards per Sec. 9-I0-303(b). In short, a site ·
     development, or waterway development permit from the City of Austin was not required.

     Site Development Permit

    . Travis County approved a site development or floodplain permit on August 9, 1985 for the
      Patton Lane Office Building, a 3-story office development. Although the original subdivision
      was platted in 1872, the site development permit represents the first in a series of permits for the
      project. Two copies of the complete (11" x 17") plans are attached which show approvals from
      the Travis County Engineer's office. Although construction was initiated and later paused due to
      economic conditions, the floodplain permit does not expire. The Travis County Engineer's
'     Office issued a letter in 1987, indicating that a floodplain elevation certificate verifying the

    McClendon & Associates Development Consulting, LLC                  Phone: 512 363 8676
    4808 Cariyonwood Dr.                                                Fax:     512 382 1017
    Austin, Tx. 78735                                                   e-m·ail: carlmcclendon@austin.rr.com
(I.""    fmished floor elevation of the building (to be constructed) had not been filed within one year of
•        the issuance of the permit and, therefore, is a violation. (not expiration of the permit).

         Construction co=enced in 1985, with removal of existing homes on the site and construction
         of drilled pier locations for the building's foundation, as evidenced by notes from a City of           I
         Austin environmental inspector and an aerial photo in 1986, (attached).                                 I


         The site included previously existing residential and co=ercial development from the 1950' s
         and 1970's, which did not require City or County permits when it was constructed. All of this           I
         development was outside the City and within the County's jurisdiction, prior to the adoption of
         the Barton Creek and Williamson Creek Ordinances.

         Annexation to City of Austin

         The Patton Lane Office Building was under construction when the City of Austin annexed the
         property for full purpose on December 30, 1985, and zoned the property Single-Family-2 (SF-2).

         Since the property was annexed in 1985, there have been no building permits approved or issued
         for the existing development. In late 2011 and early 2012, the City issued a certificate· of non-
         compliance for existing co=ercial development, which is an exemption from compliance with
         the City's building permit process per LDC, Sec. 25-1-365.

         Continuing Progress

         The Local Gove=ent Code Chapter 245.005(a) states for permits without an expiration date
         and for which there is no continuing progress towards completion, a local regulatory agency may
         enact an ordinance, rule, or regulation that places an expiration date on a project ofno earlier
         than the fifth anniversary of the effective date of this chapter (Sept. 1, 2005).

          The landowner has continued progress toward permitting by filing and recording an amended
          plat on October 10, 1991, which did not change or alter any of the previous restrictions or
          provisions of the original subdivision. On October 10, 1991, the City rezoned the property to
        . Commercial Services-Conditional Overlay (CS-CO), (Ord.#: 911010-B).

         In 2008, the current owner filed for rezoning of the property to Co=ercial Services-Conditional
         Overlay-Neighborhood Plan (CS-CO-NP), (Ord.#: 20090115-092), which amended the site
         development restrictions and permitted uses on the property to be consistent with those of the
        ·originally submitted permit.

         Please contact me if there are questions or further items for discussion.

         ~,U~
        Carl McClendon, AlCP

    j   cc: Mr. Charles Draper ·
          McClendon & Associates Development Consulting, LLC               Phone: 512 363 8676
        . 4808 Canyonwood Dr.                                              Fax:    512 382 1017
          Austin, Tx. 78735                                                e-mail: carlmcclendon@austin.rr.com
                                                                                                                   I




                                             Development Summary
                                                Patton Lane Office Bldg


       12/16/1872         Legally platted subdivision recorded for Town of Oak Hill, Lots 10 and 11 ('I ol.
                          X,Pg. 242)

       7/19/1951          The subject property was annexed into the City's extra-territorial jurisdiction
                          (ETJ).

       11/18/1982         Barton Cr\;!ek Ordinance passed by City Council (Ordinance No. 82-1118-N)
                          requiring site development standards for land within the Barton Creek Watershed.
                          Subdivisions legally platted prior to April 17, 1980, are exempted per Sec. 9-10-
                          303(b).

       8/9/1985           Travis County approves site development (or floodplain) permit (Case #: 85-
                          2558) for Patton Lane Office Building and site construction commences.
                          Foundation piers are drilled, but construction pauses due to economic conditions;
                          aerial photo from 4/23/86 showing drilled piers is attached.

       12/30/1985         City of Austin annexes property, and approves zoning for Single-Fami!y-2 (SF-2).

       10/10/1991         City of Austin approves rezoning from SF-2 to CS-CO for Lots 10 and 11, Town
                          of Oak Hill (Case No. C14-91-0027).

       10/17/1991         Amended plat recorded for Town of Oak Hill, Lots 10 and 11 to create Lots IOA
                          and llA, Town of Oak Hill, (Case#: C8-91-0039.0A).

      1/15/2009           Based upon landowner's request for rezoning, the City of Austin revises the
                          zoning and conditional overlay for Lots 1OA and 1lA, Block 1, Town of Oak Hill
                          Amended Subdivision from CS-CO-NP to CS-CO-NP, (Case#: Cl4-2008-0152).
                          The conditional overlay amendments revised the permitted uses and site
                          restrictions on the property.

      2/16/2011           Landowner files application for 3-story office building (Patton Lane Office
                          Building) for Chapter 245 review and consideration.                        ·




P(•


I
 .




      McCJendon & Associates Development Consulting, LLC                    Phone: 512 363 8676
      4808 Canyonwood Dr.                                                   Fax:    512 382 1017
      Austin, Tx. 78735                                                     e-mail: carlmc:clendon@austin.rr.com
TRANSPORTATION AND NATURAL RESOURCES
STEVEN M. MANILLA, P.E., COUNTY EXECUTIVE


700 Lavaca Street
Travis County Administration Building
PO Box 1748
Austin, Texas 78767
Phone: (512) 854-9383
Fax: (512) 854-9436



Requestor:        Charles Draper
                  4609 Trail Crest Circle
                  Austin, TX 78735

Re:               Requested copies for Permit# 85-2558


Requested Records: This affidavit pertains to the release of documents responsive to the
request for public information submitted by Charles Draper to Transportation and Natural
Resources on November 25, 2013.


                                            AFFIDAVIT

    Before me, the undersigned authority, personally appeared TRANSPORTATION AND
NATURAL RESOURCES, who, being by me duly sworn, deposed as follows:

        My name is ROBERT GLASPER, I am the duly authorized custodian of the records of
TRANSPORTATION AND NATURAL RESOURCES. Attached hereto are _7_ pages of
records from Transportation and Natural Resources. These said _7 _ pages ofrecords are kept by
Transportation And Natural Resources in the regular course of business, and it was the regular
course of business of Transportation And Natural Resources for an employee or representative of
Transportation And Natural Resources, with knowledge of the act, event, condition, opinion, or
diagnosis, recorded to make the record or to transmit information thereof to be included in such
record; and the record was made at or near the time or reasonably soon thereafter. The records
attached hereto are the original or exact duplicates of the original.


                                                    Affiant,    ~~~
                                                               Robert Glasper/

                                                                                  ~ .
SUBSCRIBED AND SWORN TO BEFORE ME on the                  o< W+"'-          ri --
                                                                     day of ~ 2013
to certify which witness my hand and seal of office.


      ------      ANN i>XfNE
                  NoiarJ Pub!lc
         *      STATE OF TEXAS .
       ~     C0mmission Exp. 04-04-2015
Plaintiff Supplement to the Record

           Exhibit   l
                               - 'i.           .. ~· , ',




                                                1'TOTICE OF CLASS "B"
                                        TRAVIS COUNTY FLOOD IIAZARD AREA
          '~
                                               DEVELOPl\fENT PERMIT
          ',,
          ,.
          \'       ST:\TE rmi1t1•e to (·onstnwt developmC"nl in :1t-cord~HH'f' ..,..,·ith
                  ih,, requin r:,. nt, of Trnris C:.,unty Finn.I Plain '.'\fona3Pmcnt Rq;ulations on th,•
                   f,,IJ.,win1' ,ksl'fihed pr~1·r1,--Lots 10}, 11_._0atmanville Subdivision,
                2. 14 acres of the Tl'IOITI!IS Anderson Sur. #17, 6300 Hwy. 290 \.!est
                T~ Map 94--0~3~-0M:                 d'5 ~t'&a   " c'~11~'ceif'"t Acl,?r!'SS)
                                                              5 1
                                                              0

                  r,.,,,,,;Ja1i1>11 l11sp,·1·1ion /is.JixxX'X n·quirecl.     .
                  \!,·, ha11i, al a11d 1-:1,·t'lric-nl lnsp1•f'tion                ~X.   is   !l(ll.)   recprif' },,·r


     j,
                                                                                                                                                  ··.'i"/:




                                                              NOTICE OF CLASS "B"
                                                      TRAVIS COUNTY FLuOD IIAZARD AREA
                                                             DEVELOPl\lENT PERMIT
                             ~.TATE ()J,' TEXAS                                    \


                             CO! "NTY OF TH:\ VIS                        5
                             Tlii, l'nmit No.                      85-25S8_
                             and is rffrctin, imrnl'clialr!v .
                             • .111:-:
                                  . ,  . . .
                              1 1 t•rnnt ,~ 1.ss11P<1 ro
                                                                                       Pc1tton
                                                                                    .. __   . .
                                                                                                L· ,e Joint Venttn'e
                             and is not lr:rnsfrrral,iP.
                             Tlii, !',•,mil au!linrirs tlw J>l'rmilll't' lo rnnstruc·t dcvelop,,irnt in al'.:(:~~A;i;=· . ·:· :·:-: :r:$·· ~.: '-' '· ·.,··'··.'::,:~;;:.,Th~~ ·:;~~~.i~{ :;:·?_::.~7S:: ·FJ. :~~-;:,,::?ZS)JLlk< Li'.'.   '
 '




                                                                                  P-479 712 999

                                                                                                     ....__
         Henry E. Whittington, P.E.
         TRAVIS COUNTY ENGINEER                                              ...... .. ,.. .                le\)
                                                                             0 Ol.() VA-ct'AJ.. DCl.,Jl,,
                                                                     ~   '
                                                                                                                   .
         Travis County Administration Bcildirig
         314 West 11th Street, Suite 200
         P.O. Bo, 17•8                                               -:; ' A,_c.'.,"t,_ ,,_    -e. ,Cs!..
         Aus1in, Texas i8767                                                                            '
         (512) 473-9122
         April 10, 1987



         Pa ti. m lane J.V. - Buddy Goodson
         8000 Centre Park Drive Suite 100
         Austin, Tx. 78704

         SUBJECT:       Completion of Travis County Flood Hazard Area Development Permit
                        # 85-2558, Lt 10 & 11 Oatmanville, 6300 290 West
                                    Patton lane Office Building

         Dear Mr. Good;on

         This office has not received an elevation certificate for the abovementioned
         prooerty, therefore, our files are considered incomplete.

         The elevation certificate is required by the Federal Emer~encv Management Agency
         {FE'-IP) to verify the lm,est floor elevation of your structure for in~urance and
         lending purposrs and to comply with the Travis County Flood Plain Management
         Regulations, Sec. 5.E., which stetes:

                "An ~levation certificate shall be completed by the ce;-tifier and
                one cooy shall be returned to the County Engineer's office for
                completion of the permit file".

                "Failure to provide t,he County Engineer's office with a r.ompleted
                copy of the elevation certificate within one year from the issuance
                of the permit shall constitute a violation''.

         If you need an~ther elevation certificate form, contact Melba Archer of au~ office
         so that 1·1e may complete Section i. Then a i·egistered professional engineer, surveyor
         ur architect shail complete Section II or Section III (where applicable:,, verifyinq
         the lm1est floor elevation. One copy shall be returned to this office s, that our·
         files will be c½~plete.

         If we have not received the completed certificate or a written explanation stating
         reasons for lack of certification within 30 davs of receipt of this letter, we
         will assume that the structure ·is in non-comp(iance 'llith the Travis County Flood
         Plain Management Regulations and will refer this permit file to the County Attorney
         for appropriate acti0a.

         If there are any questions, please feel free to contact this office.
I                                        AFFIDAVIT



    THE STATE OF TEXAS                    §
                                          §
    COUNTY OF TRAVIS                      §


           BEFORE ME, THE UNDERSIGNED AUTHORJTY, on this day personally
    appeared Chares N. Draper, who, being by me first duly sworn, and deposed as
    follows:

           "My name is Charles N. Draper, I am over the age of21 years. I have been a
    licensed real estate broker with State of Texas for over 25 years. I am fully competent
    to make this verification. I have read the foregoing; 2013 OxfQrd Commercial
    Marketbeat Office Snapshot. All of the information contained in the publication are
    within my personal knowledge, and true and correct."




                                                 Charles N. Draper




                                                                          CARLA LIRA
                                                                     My Cofnmission Expires
                                                                      Oecem.ber 10, 2016
                                ECONOMIC OVERVIEW                                      OUTLOOK
                                  The Austin area economy performed as                 Developers Oroke ground on 1.6 msf of office product in 2013, much
                                  strongly as many economists predicted over           of which will deliver in 2014 and bring some relief to a market
                                  calendar year 2013. A recent study by the            approaching 90.0% occupancy overall. Expect to see office
                                  Milken Institute ranks Austin as the Best-           development activity remain strong with another 450,000 sf
                        '··.,_.   P~rforming City in 2013 based upon job               anticipated to break ground in the SouthWest submark_et by Q22014
        crE?ation, job ret"enti_on and the quality of new jobs. Over 27,000 jobs       alone. With several major tenants out in the mark.et and current
        were created ill the Austin MSA, a growth rate of 3.3%, with                   demand for over 2.0 msf of office space, developers and investors
        continued grQwth projected for 2014 and beyon!=I. The iatest Bureau            alike remain b~ilish on the Austin office market appro_aching 20 14.
        of Labor Statistics figures from November recorded a 4.7%
        unemployment rate for the Austin MSA This       was the lowest rate            STATS ON THE GO
                                                                                                                                                                                      a'"',,,•',:·       :---shrnan & Wal        AUSTIN, TX
        SUB!if...l{i;ET                      l!lVENTOH     Oi'EMU             omm nnm.s1NG                         UMlEB            m                    ITO D!PJCT            ITO O\'fRAll       OVfAAU wro. AVG               Dli\ECT WTD AVG.
                                                            VACANCY         VAC4NCi'           AG!l'!ff    GJI15iRUCT!ON UJNITF.UITlON             NET J.BWkPTION          nHmommn                    AU CW5£S GR(;'SS             UASj AGRGg
                                                               RATf                                                       tO."lP~ETJON.\
                                                                                 tJ.n                                                                                                                      REhTt.i PJ.IT-          REM"IA! AAH
        CBD                                8,630,127        11.4%            10.9%              NIA           812,466             17,470                   73,119                    75,677                    $39.45                   $42.87
        Central                              998,679
                                                                                                                                                                                                      ..   --------       ..
                                                            15.6%            15.6%              NIA                     0                 0                   6,420                   (434)                    $33.91                   $34.66
        Far Northwest                     12,276,829        12.6%            11.9%              NIA                     0                 0              537,340                 465,732                       $28.15                   $28.94
        North Central                      2,485,635        13.9%           13.9%               NIA           361,973                     0                70,487                    70,487                    $21.30                   $25.10
        Northeast                          1,944,201         9.4%             9.4%              NIA               30,248                  0                26,357                    26,lS7                    $18.77                      NIA
        Northwest                          3,950,337         8.7%             8.1%              NIA           220,600                     0               113,195                    86,212                    $25.03                   $28.29
        South Central                      2,103,594         2.3%             2.1%              NIA                     0                0                 72,890                    69,256                    $23.00                   $24.00
       Southeast                            992,420        26.1%            26.1%               NIA                     0                0              (19,116)                (19,116)                       $15.03                   $24.17
       Southwest                          9,124,743          7.8%             7.3%              NIA           214,355            87,461                  311,718                284,656                        $30.22                   $JI.Bl
       Round Rock                          1,112,135       13.3%            13.1%               NIA                     0                0                 40,282                40,193                       $21.42                    $21.72
       SUBURBS                           34,988,573       10.7%             10.2%               NIA          827,176             87,461                1,159,573              1,023,343                       $26.17                   $29.56
       TOTALS                           43,618,700        10.8%                                NIA
       - -----·--··                          __
                                      ···-·-· ._, ,.,_ -
                                                                           10.4%                          1,639,642             104,931              1,232,692              1,099,020
                                                                                                                                                      -···- ·- ·--·--- ----------·-·····--··
                                                                                                                                                                                                             $18.93                    $31.47
                                                                                                                                                                                                                                ... -·-----
       * RENT AL µ        TES REFLECT ASKING $PSF/YEAR




       MARKET HIGHLIGHTS

       Significant 2013 Lease Transaccions                                                                 rrnm                                                           GUil.DiNG   a.m                                           1~J:PJ   m:r
       7171 Southwest Parkway                                               SW                             SolarWinds                                                    A                                                            229,793
       9505 Arboretum Blvd.                                                 FNW                            AT&T                                                          A                                                             150,033
       noa Parmer Lane                                                     FNW                             Oracle                                                        A                                                              66,000
       11305 Four Poincs Drive                                             FNW                             Zenoss                                                        A                                                              43,4S2

      Significant 2013 Sale Transactions                                   SUBHf..RKfT                     BUYEf.                                                        f"dR(HAJ.E PRICE I $rif                                    ~QUAPJ   rm
      Thomas Properties Portfolio [7 buildings)                            CBD (5)1 FNW (2)                Parkway P,opecties                                            $830,384,661/ $309                                         2,687,329
       Brandywine Portfolio Majority Interest (JI buildings)               SW                              DRA Advisors                                                  $660,24S,872/ $472                                         1,398,826
      AMD Lone Star Campus                                                 SW                              Spear Street Capital                                          $164,000,0001 $189                                           865,832
      Thomas Properties Suburban Portfolio (8 buildings)                   NW                              KBS                                                           $75,900,0001 $14S                                            523,493
      Significant io 13 Construction Co;,.;pl;ii~nS ·                      rneb\.PffT                                                                                    (O!iPt.ET!ON DUE
      Hill Country Galleria Q                                              SW                             Peakrock Capital                                               Q2 2013                                                        Sl,453
      9225 Bee Caves Road E                                                SW                             NIA                                                            Q420ll                                                         34,008
      405 North Lamar                                                      CBD                            NIA                                                            QI 2013                                                        17,470
      Sig;lficant Projects Und~r Co~struction                              jUBHf..P.!;Ef                  114.JOF. Ti.NIJH                                               COMl'LET!ON    om                                BUil.DiNG l.QUARf ff.ET

      Colorado T ewer                                                      CBD                            Dubois Bryant & Campbell;                                      Ql 2014                                                      371,348
                                                                                                          Scott Douglass & McConnico
      Domain 7                                                             NC                             NIA                                                            Q3 2014                                                      221,973
      Champion Office Parle                                                NW                             NIA                                                           Ql 2014                                                       220,600
      !BC Bank Plaza                                                       CBD                            IBC Bank; Endeavor; HFF                                       Q2l014                                                        194,749
      Seaholm                                                              CBD                            NIA                                                           Q22014                                                        14S,ll8
      Domain 2                                  NC               HomeAway             Ql 2014           140,000
                                  ·--~------···-----· -----··· .. -·-------------------~---··-------------·-
      ... BUILDING SQUARE FOOTAGE INDICATES OFFICE SQUARE FOOTAGE ONLY
      * RENEWALS NOT INCLUDED IN LEASING ACTIVITY STATISTICS




    Oxford Commerdal                                          For more information, contact                                        Th• marlcecte""" and d.r.nitlon< in thi> l'Sportarebuod an NA!O?        ,_danh.   Na
                                                                                                                                                                                                                                           2
                                                                                                                                   ~ t y o r ~Ciltl<>ft. o:q,r= <>r lmpliod. ii made 10th. •=n.cy ... l withe>0< nao.:c. and"' any special
                                                                                                                                   U,tin, condltlaru lmpc,sod by oa.r ptinciplll,-
    www.oxfordcommerdal.com                                   jbibb@oxfordcommercial.com                                           C l013 Cushrm11 & Wa!celield, l=All r\ii"' re,:.,.,,.. __    -·   ·,·,.    _'~,    '"'~\I"'~ ;';'_;",,SP,->>_,~-•=-:,:;:.~--'._"                               _.                                    AFFIDAVIT



THE STATE OF TEXAS                   §
                                     §
COUNTY OF TRAVIS                     §


       BEFORE ME. THE UNDERSIGNED AUTHORITY. on this day personally
appeared Jim Schissler. who. being by me first duly sworn. and deposed as follows:

        '·My name is Jim Schissler, I am oYer the age of 21 years. I haYe been a
professional engineer for owr 25 years. I am fully competent to make this verification.
I have read the foregoing; Februwy 15, 201 I letter. Chapter 245 Determination
App/icationfor the Patton Lane Joint Venture. All of1he information contained in the
publication are within my personal knowledge, and true and correct."




SUBSCRIBED AND SWORN TO BEFORE ME on the date l'1m-day of fih~                                     • 2014




                                            Notary Public, State Texas


                                                    ,,f~~f!Z:,{,    CARL BOYNTON JOHNSON, JR.
                                                   l~~t;\          Notary Public, State of Texos
                                                   ti-.~.~~$         My Commission Expires
                                                    ~,Z;fu~~'tl"
                                                       .. ,.. u
                                                                         April 08, 2017
                     J O N E S & C A R T E R. , , ,:                          } 70: ~·:~:::br~ 5lv:i., ~u!t~ ,,r.. ;:
                                                                              t,L".'t.r Tue::; 7::.7!.:!~}Q::C'4




           Febrill.ry l 5. 201 l


         Ms. Susan Scallon
         Pla.'llling and Development Reviev;
         505 Barton Springs Road
         Austin, Texas 78705

         Re:          Patton Lane Office Building
                      6302 West US Hwy 290
                      Austin, Texas 78735

        Dear Susar1:

        On bcha.lf of the owner, Charles Draper, Jones & Carter, Inc. is submitting a Site Plan Fai~ Notice and
        a H.B. 1704 Chapter 245 Detem1ination Application for ihe Patton Lane Office Building prnject. The
       project is located on the northeast comer of West US Hwy 290 a.'ld Patton Ranch Road in southwest
       Austin. A b1iefhistory of the project is that the building was designed, the project site was cleared
       and construction began in 1985 witl1 ilie construction of 50 building piers. Due 10 the economic
       downturn of the mid l 980's, the project v,cas halted and the property became om1ed by the lendin[
       institute. At the time, the project was outside the Austin city limiis, so no permit was required for the
      project. Attached are site plan, floor plan and utility plan for the project, a copy cf an aerial
      photograph from Febru:,.ry 16, i 98-1 showbg ilie site, plus a copy of an aerial photograph from April
      23, 1986 showing the si,e had been cfoared, the houses and other building had been demolished and
      construction activity had c.om1nenced. There are curren1ly fifty building piers that were const1ucted
      for the building foundation prior to the project being hal,ed.

      On December 30, 1985, the property was an.nexed into the City. Based on the fac·, ,hat the ptojcc: I-al
      commenced prior to an,'1exation by the City, the project should be grandfathered to the regulations at
      tl1e time cons!ruction began and c2n continue construction.

     We appreciate your favorable review of the H.B. 1704 Chapter 245 determination. Jf there is
     additional information that you require, please contact me at (512) 441-9493.

     Very truly yours,

   ~/Jf!~~
     James ~.l. Sch,ssler, P.E.

     Cc;          Charle, Draper, Tejas Land Compsnc'

    J:/pr-:1e,t;.:r.63_i,-%lfgenernVierteril 7('-1 letter 0201 l l ;:!,:i.:




Smar-t EnQinE:Ering. Sma,t Stdt!tions.'~
                           AFFIDAVIT OF CHARLES N. DRAPER




STATE OF TEXAS

TRAVIS COUNTY

Before me, the undersigned notary, on this day personally appeared Charles N. Draper, the
affiant, whose identity is known to me. After I administered an oath, affiant testified as
follows:

1. "My name is Charles N. Draper. I am over 18 years of age, of sound mind, and capable of
making this affidavit. The facts stated in this affidavit are within my personal knowledge and
are true and correct.

2. "On January 3rd 2017, I filed, 'Appellant's Brief in Texas Third Court of Appeal. Within
my limited knowledge, all statements of fact, records, allegations, affidavits, and exhibits are
true and correct."




Charles N. Draper


Sworn to and subscribed before me by




Notary Public in and for

the State of Texas



My commission expires:     yY\().J(M q I a,QJ, 0




                                               25
OTHER AUTHORITIES




      29
I
           TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-14-00265-CV



                                      Charles N. Draper, Appellant

                                                     v.

        Greg Guernsey, in his Capacity as Director of Planning and Development Watershed
                  Protection Review Department; and City of Austin, Appellees



         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
          NO. D-1-GN-13-000778, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                                MEMORANDUM OPINION


                   In a land-use dispute, Charles N. Draper, pro se, sued the City of Austin and one of

    its employees, Greg Guernsey, "in [Guernsey's] capacity as Director of Planning and Development

    Watershed Protection Review Department."' The City and Guernsey filed a motion to dismiss all

    claims against him, invoking subsections ( a) and (e) of the Tort Claims Act's election-of-remedies

    provision, Section 101.106 of the Civil Practice and Remedies Code. 2 The district court granted the

    motion and dismissed "all claims and causes of action filed against [Guernsey] in this lawsuit."




           1
            Appellees advise us that Guernsey's correct job title is "Director of the Planning and
    Development Review Department," but the salient point is that he is an employee of the City.
           2
            Tex. Civ. Prac. & Rem. Code § 101.106(a), (e); see id. §§ 101.001-.109 (Texas Tort
    Claims Act).
•    Draper appeals this interlocutory order of dismissal.' While we affirm the district court's order in

    part, we must also reverse in part because it awards relief beyond that properly authorized under

    subsections (a) or (e) as they apply to this case.

                    Draper's claims for relief center on his efforts to develop a tract he owns in the

    Oak Hill area of Southwest Austin and the City's refusal thus far to recognize what Draper claims

    are rights "grandfathered," vis-a-vis Austin's current development restrictions, by Chapters 43

    and 245 of the Local Government Code. 4 Draper seeks injunctive and declaratory relief to enforce


            3
               Our appellate jurisdiction generally extends only to review of final judgments, see
     Texas Dep't of Criminal Justice-Cmty. Justice Assistance Div. v. Campos, 384 S.W.3d 810, 813
     (Tex. 2012) (per curiam ), but Draper's appeal of this interlocutory order of dismissal is authorized
    by paragraphs (5), (8), or both, of section 51.014, subsection (a), of the Civil Practice and Remedies
    Code. Tex. Civ. Prac. & Rem. Code§ 51.014(a)(5) (authorizing appeal of interlocutory order
    denying "an assertion of immunity by an individual who is an officer or employee of ... a political
    subdivision of the state"), (8) ( authorizing appeal of interlocutory order that grants or denies
    jurisdictional challenge by a governmental unit); see Texas Dep 't of Aging & Disability SenJS.
    v. Cannon,_ S.W.3d _ , No. 12-0830, 2015 Tex. LEXIS 2, at *5 (Tex. Jan. 9, 2015); Austin
    State Hosp. v. Graham, 347 S.W.3d 298, 300-01 (Tex. 2011 )(per curiam). Under either statutory
    ground, furthem1ore, Draper's appeal automatically stayed proceedings in the trial court, see
    Tex. Civ. Prac: & Rem. Code§ 51.0l4(b), providing him the relief he has requested through a
    separate motion for stay. Accordingly, we dismiss Draper's stay motion as moot.

               Draper also seeks reversal of a second interlocutory order that denied him a summary-
    judgment motion on his claims and ruled adversely to him on various related evidentiary issues; in
    fact, his appellate briefing focuses largely on this order and the perceived merits ofhis claims rather
    than issues relevant to the application of subsections (a) or ( e). We lack jurisdiction to award him
    that reliefin the context of this appeal. He also seeks "summary judgment" on appeal-i.e., reversal
    of the district court's orders-based on what he asserts is the untimeliness of appellees' brief. We
    deny the motion.
           4
               See Tex. Loe. Gov't Code §§ 43.002 (grandfathering protections applicable in areas
    annexed by a municipality), 245.001-.007 (grandfathering protections applicable to land-use
    permitting by political subdivisions); see also Hmper Park Two, LP v. City ofAustin, 359 S.W.3d
    247, 254-60 (Tex. App.-Austin 2011, pet. denied) (construing Chapter 245 and enforcing it against
    the City).


                                                         2
these asserted rights. As the appellees acknowledge, the Legislatme has expressly waived the

City's governmental immunity against Draper's declaratory and injunctive claims to enforce

Chapter 245-in fact, it has provided that Chapter 245 "may be enforced only through mandamus

or declaratory or injunctive relief. " 5 Additionally, fairly constming the substance of his pleadings,

Draper attempts to assert what are in the nature of "ultra-vires" claims seeking injunctive or

declaratory relief to restrain other alleged statutory violations by the City. 6 We observe-as it will

become relevant to our analysis-that the proper defendant to an ultra-vires claim seeking to restrain

allegedly unlawful actions by the City would be Guernsey or some other appropriate City officer, in

his or her official capacity, not the City itself.'

                 Draper also seeks monetary damages-a total exceeding $10 million, in fact. His

specific theories include "fraudulent misrepresentation" by Guernsey and other City staff in their

decisions regarding Draper's development rights. He also complains of the impending foreclosure

of his house due to his inability to develop his tract, not to mention purported threats, vandalism,

burglaries, and even the beating of his dogs by "opposing political interests" in retaliation for his

efforts to do so. Finally, Draper also complains of "pe1jury" and "breach of contract" by appellees'

counsel, citing what he terms "false statements" by counsel in seeking a continuance.




           We derive our summary of Draper's factual allegations from his live petition, construed
liberally and in favor ofjmisdiction. See Texas Dep 't ofParh & Wildlife v. Miranda, 133 S.W.3d
217, 227-28 (Tex. 2004).
       5
           Tex. Loe. Gov't Code§ 245.006 (emphasis added).
       6
           See City ofEl Paso v. Heinrich, 284 S.W.3d 366, 370-72 (Tex. 2009).
       7
           See id. at 372-73.

                                                      3
                 The grounds for dismissal raised by appellees' motion and made the basis for

the district court's order were confined solely to subsections (a) and (e) of Section 101.106.

Subsection (a) provides:


        The filing of a suit under this chapter against a governmental unit constitutes an
        irrevocable election by the plaintiff and immediately and forever bars any suit or
        recovery by the plaintiff against any individual employee of the governmental unit
        regarding the same subject matter. 8


Subsection (e), in turn, states:

        If a suit is filed under this chapter against both a governmental unit and any of its
        employees, the employees shall immediately be dismissed on the filing of a motion
        by the governmental unit. 9


                 The Texas Supreme Court has provided the following pertinent guidance for our

application of these provisions:


•      Although both provisions refer to "a suirnnderthis chapter," "the propriety ofdismissal must
       be evaluated on a claim-by-claim basis to give effect to the statute."'°

•      A claim "under this chapter" refers to one sounding in tort, regardless of whether or not the
       plaintiff actually purports to assert it under the Tort Claims Act or could ultimately recover
       via that statute. 11




       8
            Tex. Civ. Prac. & Rem. Code§ 101.106(a).
       9
            Id.§ 101.106(e).

       " Cannon, 2015 Tex. LEXIS 2, at *11 n.lO (citing Mission Consol. Indep. Sch. Dist.
v. Garcia, 253 S.W.3d 653, 659 (Tex. 2008)).
       11
            See id. at *9 (citingFranka v. Velasquez, 332 S.W.3d 367, 379-80 (Tex. 201 !)).

                                                 4
•      However, claims that seek remedies independent of the Tort Claims Act are not
       "under the Act" and are not subject to the above dismissal mechanisms." This is consistent
       with Section 101.106's role within the Act as a whole-as the supreme court has observed,
       "[t]he Act ... opens the door to governmental liability in certain tort actions, while
       [Section 101.106] narrows that opening.""

•      The references to "employee" or "employees" in both subsections (a) and ( e) denote persons
       sued in their individual capacities-i.e., the plaintiff seeks to impose liability upon them
       personally. Such a claim stands in contrast to one asserted against a governmental employee
       in his or her official capacity, which in the context of tort or other damages claims is "in all
       but name only" a claim seeking recovery from the governmental employer. 14


The bulk of Draper's arguments are ·either inconsistent with these holdings or simply inapposite

under them, focusing largely on disputing whether the City enjoys governmental immunity against

his claims or Guernsey official i1m11unity against them. But appellees-in addition to urging that

we dismiss Draper's prose appeal based solely on technical violations of the briefmg rules-also

overlook some of these important qualifications and limitations on subsections (a) and (e)'s

application, including the analytical significance of the distinction between claims asserted against

Guernsey in his individual versus official capacities.

                 The effect of subsection ( e), as the supreme court has construed it, is merely that

Draper's asse1tions of tort claims against the City-not his claims founded on immunity waivers

independent from the Tort Claims Act or other non-tort theories-require dismissal of those

same tort claims to the extent Draper asserts them against Guernsey individual(v. His misplaced

arguments about official immunity notwithstanding, it is unclear whether Draper's tort claims


       " See id. at *10-11 & n.10, *14-15.
        13
             See id. at *17-18.
       14    See Texas Adjutant Gen. 's Office v. Ngalwue, 408 S.W.3d 350, 356-57 (Tex. 2013).

                                                  5
actually are intended to seek recove1y from Guernsey individually, as opposed to a recovery from

the City based on Guernsey's allegedly wrongful acts. Draper, again, purported to sue Guernsey "in

his capacity" as a City employee, suggesting an official-capacity suit, and his all'!Jgations complain

entirely of alleged acts or omissions by Guernsey while perfonning his job duties. But to the extent

Draper's pleadings could be construed to assert his tort claims against Guernsey individually,

dismissal of those claims would clearly be mandated under subsection (e).

               Similarly, subsection (a) means that the tort claims Draper has asse1ted against the

City "constitute[] an irrevocable election by [Draper] and immediately and forever bars any suit or

recovery by [him]" against Guernsey individually "regarding the same subject matter." To the extent

the district court's order refers to any claims of this sort that Draper has actually asserted or might

someday asse1t, it appropriately dismissed them.

               The district comt, however, dismissed "all claims and causes of action filed against

[Guernsey] in this lawsuit," which would facially extend also to any claims Draper asserts against
                                                                                              15
Guernsey in his official capacity. Neither subsection (a) nor (e) authorizes this relief,          but any

error would be hannless with respect to most of Draper's claims, inasmuch as his assertion of the

same claim against both the City and Guernsey in his official capacity would generally amount
                                                                                   16
merely to a duplicative pleading for the same relief against the same defendant.        However, this is


        15 Cf Tex. Civ. Prac. & Rem. Code§ 101.106(1) (providing for substitution of governmental
entity for employee defendant under circumstances where claim is "considered to be against the
employee in the employee's official capacity only").
        16 SeeNgakoue, 408 S.W.3d at 356-57; cf Texas Dep 't ofState Health Servs. v. Balquinta,
429 S.W.3d 726, 750 (Tex. App.-Austin 2014, pet. filed) (suggesting for these reasons that any
error in failing to dismiss official-capacity defendant sued alongside governmental defendant is
harmless where Legislature has waived the government's immunity).

                                                   6
not true of Draper's ultra-vires claims, which, while seeking to bind the City, must formally be
                                                                                          17
asserted against Guernsey in his official capacity rather than against the City itself.        In purporting

to dismiss Draper's ultra-vires claims-and in the absence of any other jurisdictional bar to these

claims demonstrated by the City or apparent from the record-the district comt reversibly erred.




                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed in part; Reversed in part

Filed: February 25, 2015




        17   See Heinrich, 284 S.W.3d at 372-73.

                                                   7
 E/ ·
        I          - -
I       ...,.,,.,. 0FflCE OF THE ATTORNEY GINERAL . STATE Of TEXAS
               )OHN CORNYN




 I
 I                                                      October 19, 2001


 I          The Honorable Frank Madia                                Opinion No.· JC-0425
            Chair, Committee on
 I             Intergovernmental Relations
            Texas State Senate
                                                                     Re: Whether real property for which an original
                                                                     application for a first pennit bas been filed
            P. 0. Box 12068                                          remains subject to the orders, regulations,
 I          Austin, Texas 78711-2068                                 ordinances, rules, expiration dates, or other
                                                                     requirements that were effective at the time of that
                                                                     filing although the property has been conveyed to
I                                                                    a different owner (RQ-0386-JC)

            Dear Senator Madia:
I                  Section 245.002 of the Local Government Code locks in, for the duration of a real-property


~
          ''project," the development regulations in effect when the original application for the first necessary
          pennit is filed. See TEX. Loe. Gov'TCODEANN. § 245.002(a), (b) (Vernon Supp. 2001); see also
          Quickv. City ofAustin, 1 S.W.3d 109, 131 (Tex. 1998). Under the statutory defmition of the term

I         ''project," it ·is irrelevant whether the owner who files the original application for th_e first pennit
          retains the property for the duration of the projector conveys the property. See TEX. Loe. Gov'T
          CODE ANN.§ 245.001(3) (Vernon Supp. 2001). You ask a question regarding a tract of land for
         which an owner bas filed an original application for the first necessary pennit. 1 If another person
         purchases that tract of land, you inquire, is the purchaser "entitled to the rights and benefits" that
         chapter 245 provides to t_he owner who filed the original application for the first pennit, see Request
        -Letter, note I, at I, and we thus understand you to ask whether the property remains subject to the
         d~elopment regulations in effect when the original application for the first pennit was filed despite
         the conveyance. We conclude that the property remains subject to the development regulations in
         effect at the tiine the original application for the first permit was filed, but only ifthe project remains
         the same. Whether a project remains the same is a fact question, and this office cannot resolve it.
        See, e.g., Tex. Att'y Gen. Op. Nos. JC-0032 (1999) at 4 (stating that question of fact is beyond
        purview of this office); JC-0027 (! 999) at 3 (stating the questions of fact cannot be addressed in



                'See Letter from Honorable Frank Madia, Oiair, Committee on Intergovernmental Relations, Texas Senate,
        to Honorable John Comyn, Texas Attorney General (May 24, 2001) (on file with Opinion Committee) [hereinafter
        Request Letter].
       Toe Honorable Frank Madia - Page 2                (JC-0425)




 'I    attorney general opinion); JC-0020 (1999) at 2 (stating that investigation and resolution of fact
       questions cannot be done in opinion process).

              Section 245.002 of the Local Govenunent Code specifies that a real-property "project" will
       be subject to the development regulations in effect when the original application for the first permit

 I     required for the project is filed:

                              (a) Each regulatory agency shall consider the approval,

 I                    disapproval, or conditional approval of an application. for a pennit
                      solely on the basis of any orders, regulations, ordinances, rules,
                      expiration dates, or other properly adopted requirements in effect at

 I                    the time the original application for the pennit is filed.

                              (b) If a series of permits is required for a project, the orders,

 I                    regulations, ordinances, rules, expiration dates, or other properly
                     adopted requirements in effect at the time the original application for
                     the first permit in that series is filed shall be the sole basis for

 I                   consideration of all subsequent permits required for the completion
                     of the project. All permits required for the project are considered to
                     be a single series of permits. Preliminary plans and related



~I
                     subdivision plats, site plans, and all other development permits for
                     land covered by the preliminary plans or subdivision plats are
                     considered collectively to be one series of permits for a project.



      TEX. Loe. GoV'TCODEANN. § 245.002(a), (b) (Vernon Supp. 2001 ). Toe terms "permit," "project,"
      and "regulatory agency" are defined in section 245.001:


I                            (I) "Permit" means a license, certificate, approval,
                     registration, consent, permit, or other form of authorization required
                     by law, rule, regulation, order, or ordinance that a person must obtain
                     to perform an action or initiate, continue, or complete a project for
                     which the permit is sought.



                           (3) "Project" means an endeavor over which a regulatory
                    agency exerts its jurisdiction and for which one or more permits are
                    required to initiate, continue, or complete the endeavor.




                                                                                                         •
    -·
         The Honorable Frank Madia - Page 3                (JC-0425)




                                  (4) "Regulatory agency" means the governing body of, or a
                         bureau, department, division, board, commission, or other agency of,
                         a political subdivision acting in its capacity ofprocessing, approving,
J
'
                         or issuing a permit.

         Id. § 245.001. Chapter 245 applies only to a project "in progress on or commenced after
         September I, 1997," see id.§ 245.003, and certain permits and regulations are exempt from the
         chapter, see id. § 245.004. In addition, a regulatory agency may, by ordinance or regulation, place
         an expiration date on dormant projects, after which date the project would be subject to current
         development regulations. See id. § 245.005. We understand that the propertY about which you are
         concerned is not exempt from chapter 245 and is not dormant. See generally Request Letter, supra
         note 1.
I                 With respect to propertY for which an original application for a first permit has been filed,
         the property is subject to the development regulations that are effective at the time of the filing (with
I        the exceptions listed in chapter 245 of the Local Government Code) for the duration of the project
         regardless of any conveyances that may occur during the project. Nothing in chapter 245 suggests
         that the development regulations to which a property is subject, locked in at the time of filing the
I        original application for the first permit, no longer apply to the property solely because the property
         has been conveyed to another owner. Section 245.002 facially directs that a property is, for the
         duration of a project, subject to the development regulations in effect when the original application
         for the first permit was filed, without mentioning the possibility of a conveyance. Cf Quick, 7
         S.W.3d at 131 (examining prior statute, which "provides that if a series of permits is for a project,
         the ordinances in effect at the time the original application for the first permit is filed shall be the
I        sole basis for consideration of all subsequent permits required for the completion of a project").
         Additionally, the term "project," as defined in section 245.001(3), does not indicate that a project
         is specific to a person or terminates each time the propertY is sold. See TEX. Loe. Gov'TCODE ANN.
I        § 245.001 (3) (Vernon Supp. 2001 ). A project is an "endeavor," see id., which is commonly defined
         as ''the action of endeavouring; effort, or pains, directed to attain an object." V OXFORD ENGLISH

I        DICTIONARY 226 (2d ed. 1989); see TEX. Gov"TCODE ANN.§ 311.011 (a) (Vernon 1998)(requiring
         us to read statutory words and phrases in context and to construe them according to rules of grammar
         and common usage); Thompson v. Corbin, 137 S.W.2d 157, 159 (Tex. Civ. App.-Texarkana 1940,
         no writ) (defining verb "endeavor" as "to exert physical and intellectual strength toward the
         attainment of an object; a systematic or continuous effort'') (quoting Webster's New International
         Dictionary).

                 Nevertheless, neither a purchaser nor an owner may alter a project without the possibility of
         a consequence. If a project is altered by a purchaser, for example, the development regulations are
         no longer locked in under chapter 245 and current development regulations apply. Whether a
         particular project has changed so as to lose the protections granted by chapter 245 is a question that
         must be resolved by the local regulatory agency with jurisdiction in the matter. The statute defines
     The Honorable Frank Madia - Page 4               (JC-0425)




•I   "regulatory agency" as ''the governing body of, or a bureau, department, division, board,
     commission, or other agency of, a political subdivision acting in its capacity of processing,
     approving, or issuing a permit." TEX. Loe. Gov'TCODE ANN.§ 245.001(4) (Vernon Supp. 2001).
     Nothing in chapter 245 provides any other body jurisdiction to decide such a question. Cf id.
     § 245.005 (authorizing regulatory agency to adopt rules placing expiration date on dormant projects).
     Furthermore, this agency cannot determine whether a project has changed, as the question cannot
I    be resolved without considering fact questions. Fact questions are not amenable to the opinion ·
     process. See, e.g., Tex. Att'y Gen. Op. Nos. JC-0032 (1999) at 4 (stating that question of fact is
     beyond purview of this office); JC-0027 (1999) at 3 (stating the questions of fact cannot be
I    addressed in attorney general opinion); JC-0020 ( 1999) at 2 (stating that investigation and resolution
     of fact questions cannot be done in opinion process).

I
I
I
I
I
      The Honorable Frank Madia - Page 5             (JC-0425)




 I                                          SUMMARY
                             Under section 245.002 of the Local Govennnent Code,
 I                   property for which an original application for the first development
                     permit has been filed remains subject to the orders, regulations,
                     ordinances, rules, expiration dates, or other requirements that were
 I                   effective at the time the application was filed for the duration of a
                     project, regardless of any changes in ownership that may occur before
                     the project is completed. See TEX. Loe. Gov'T CODE ANN. §
 I                   245.002(a), (b) (Vernon Supp. 2001). If a project changes, however,
                     the project becomes subject to current development regulations. See
                    id. § 245.001(3) (defining "project"). Whether a particular project
 I                  has changed so as to lose the protections granted by chapter 245 is a
                    question that must be resolved by the local regulatory agency with
                    jurisdiction in the matter. See id.§ 245.001(4) (defining "regulatory
 I                  agency'').

,I
                                                  /f]7~
 I                                               ~ N C~NYN
                                                 Attorney General of Texas

 I   HOWARD G. BALDWIN, JR.
     First Assistant Attorney General

     NANCY FULLER
     Deputy Attorney General - General Counsel

     SUSAN D. GUSKY
     Chair, Opinion Committee

     Kymberly K. Oltrogge
     Assistant Attorney General, Opinion Committee
'




                                      ATTORNEY GENERAL OF TEXAS
                                                  GREG        ABBOTT




                                                     December 10, 2012
                                                                                                                                 I
                                                                                                                                 I'
     The Honorable Rene 0. Oliveira                          Opinion No. GA-0980
     Chair, Committee on Land and Resource
       Management                                            Re: Whether a "project duration ordinance" adopted
     Texas House of Representatives                          by the City of Austin contravenes section 245.005 of
     Post Office Box 2910                                    the Local Government Code (RQ-1070-GA)
     Austin, Texas 78768-2910

     Dear Representative Oliveira:

            You inquire about a potential conflict between the City of Austin's Project Duration
     Ordinance ("Ordinance") and chapter 245 of the Local Government Code.' You contend that the
     Ordinance violates chapter 245 by establishing expiration criteria for building projects that differ
     from the expiration criteria specified in chapter 245. Request Letter at 3-4. The Ordinance
     provisions about which you ask are contained in the Austin City Code as sections 25-l-533(B),
     25-l-535(B)(4), and 25-l-535(C)(3). 2 See Request Letter at 3. Section 25-I-533(B) provides that:

                         [i]f a building permit for a building shown on a site plan or a notice
                         of constmction expires before constrnction begins, the project,
                         including the preliminary subdivision plan, expires. If all building
                         permits are not obtained or a notice of constrnction is not filed within
                         the time periods contained in ... [section] 25-1-535 ... , the project,
                         including the preliminary subdivision, expires .

    . AUSTIN CITY CODE§ 25-l-533(B). Section 25-l-535(B)(4) applies in the City's "Drinking Water
      Protection Zone" and provides that:                   ·



               1See   Letter from Honorable Rene Oliveira, Chair, House Comm. on Land & Res. Mgmt., to Honorable Greg
    Abbott,   Tex. Att'y Gen. al l (June 22, 2012), http://www.texasattorneygencral.gov/opin ("Request Letter").
              2
              The City of Austin informs us that it does not enforce certain provisions of the Ordinance. See Brief from Brent
    D. Lloyd, Assistant City Att'y, City of Austin Law Dep'I at 2 (July 30, 2012) (attaching affidavit of Greg Guernsey, Dir.
    of PlanniOg & Dev. Review, which identifies provisions no longer enforced) ("City of Austin Brief'). The provisions
    the City asserts it still enforces arc the same provisions that you specifically cite to in your request letter. Thus 1 we
    assume that you are concerned aboUJ only sections 25-l-533(B), 25-!-535(B)(4), and 25-!-535(C)(3) of the Austin City
    Code. See AUSTIN, TEX., AUSTIN CITY CODE ch. 25-1, art. 12, §§ 25-t-533(B), 25-l-535(B)(4), (C)(3) (2012).
•

    The Honorable Rene 0. Oliveira - Page 2                     (GA-0980)




                       [a]n application for a project for which the first application was filed
                       on or after September 6, 1997, may comply with original regulations
                       if all building permits are approved and a notice of constmction is
                       filed within three years of the date the first application is filed.

    Id.§ 25-l-535(B)(4). Section 25-l-535(C)(3) applies in the City's "Desired Development Zone"
    and provides that:

                       [a]n application for a project for which the first application is filed ou
                       or after September 6, 1997, may comply with original regulations if
                       all building permits are approved and a notice of construction is filed
                       within five years of the date the first application is filed.

    See id. § 25-l-535(C)(3).3

            Home-mle cities, such as Austin, derive their powers from the Texas Constitution. TEX.
    CONST. art. XI,§ 5; TEX. Loe. GOV'T CODE ANN.§ 51.072 (West 2008). They possess "the full
    power of self government and look to the Legislature not for grants of power, but only for limitations
    on their power." Dallas Merchant's & Concessionaire's Ass'n v. City of Dallas, 852 S.W.2d 489,
    490-91 (Tex. 1993).

             The Texas Constitution prohibits a city ordinance from containing "any prov1s10n
    inconsistent with ... the generallaws enacted by the Legislature of this State." TEX. CONST. art. XI,
    § S(a); see also City of Fort Worth v. Atlas Enters., 311 S.W.2d 922,924 (Tex. Civ. App.-Fort
    Worth 1958, writ ref'd n.r.e.) (discussing severability of municipal ordinances and stating that "[a]
    municipal ordinance may be void as to some of its provisions and valid as to others"). A court
    would not invalidate an ordinance as inconsistent with a statute unless the court can reach no
    reasonable construction that leaves both the ordinance and the statute in effect. In re Sanchez, 81
    S.W.3d 794, 796 (Tex. 2002). Nevertheless, "an ordinance which conflicts or is inconsistent with
    state legislation is impermissible." City ofBrookside Vil/. v. Comeau, 633 S.W.2d 790, 796 (Tex.),
    cert. denied, 459 U.S. 1087 (1982).

            Chapter 245 of the Local Government Code is a legislative limit on cities' home-mle power
    to regulate construction and development within their jurisdiction. The statute "prohibit[s] land-use
    regulators from changing the rules governing development projects 'in the middle of the game,'
    thereby insulating already underway development and related investment from the vicissitudes
    and uncertainties of regulato1y decision making and all that may influence it." Harper Park Two,
    LP v. City of Austin, 359 S.W.3d 247, 250 (Tex. App.-Austin 2011, pet. denied). Subsection
    245.002(b) provides that "[i]f a series of permits is required for a project, the orders, regulations,


             3The Municipal   Code defines "Drinking Water Protection Zone" as "the areas within the Barton Springs Zone,
    the Barton Creek watershed, all water supply rural watersheds, and all water supply suburban watersheds ... that are in
    the planning jurisdiction." id. § 25-1-21 (30). The "Desired Development Zone means the area not within the drinking
    water protection woe." Id. § 25-1-21(26).
The Honorable Rene 0. Oliveira - Page .3                   (GA-0980)




ordinances, rules, expiration dates, or other properly adopted requirements in effect at the time the
original application for the first permit in that series is filed shall be the sole basis for consideration
of all subsequent permits required for the completion of the project." TEX. Loe. Gov'T CODE ANN.
§ 245.002(b) (West 2005). The effect of the statute is that "once an application for the first permit
required to complete a property-development 'project' is filed wiih the municipality or other agency
that regulates such use of the property, the agency's regulations applicable to the 'project' are
effectively 'frozen' in their then-current state and the agency is prohibited from enforcing subsequent
regulatory changes to further restrict the property's use." Harper Park Two, LP, 359 S.W.3d at
248-49.

        Section 245.005, entitled "Dormant Projects," authorizes cities to enact ordinances that
expire projects when "no progress has been made towards completion of the project" TEX. Loe.
GoV'T CODE ANN.§ 245.005(b) (West 2005); see id. § 245.005(c) (providing a list of factors used
to determine whether progress is being made toward the completion of a project). A project's
"expiration" necessarily results in the project losing the "frozen" rights granted by chapter 245.
Although the Legislature has permitted cities to expire projects that meet the statutory criteria for
dormancy, it has not provided any further authority under which cities may cause a project to lose
the rights granted by chapter 245. As a result, any project expiration ordinance that does not comport
with section 245.005's dormancy criteria conflicts with chapter 245.

         Section 245.005 provides:

                     Notwithstanding any other provision of this chapter, any ordinance,
                     rule, or regulation enacted pursuant to this section shall place an
                     expiration date on a project of no earlier than the fifth anniversary of
                     the date the first permit application was filed for the project if no
                     progress has been made towards completion of the project.

Id. § 245.005(b). Under the Ordinance, a project's expiration date could be sooner than five years
after the filing of the first permit application. AUSTIN CITY CODE§ 25-1-533(B). Under the statute,
however, a project's expiration date must be no earlier than five years after the filing of the first
permit application. TEX. Loe. Gov'TCODEANN. § 245.005(b) (West2005). Thus, the Ordinance's
expiration periods conflict with those of the statute. Similarly, under the Ordinance, a project would
expire if "all building permits are not obtained or a notice of construction is not filed w.ithin the time
periods" established by the city. AUSTrN CITY CODE§ 25-l-533(B). However, under the statute, a
project may not expire unless it meets the dormancy criteria contained in section 245.005. TEX.Loe.
Gov'T CODE ANN. § 245.005(c)(2) (West 2005). The failure to obtain all building permits or file
a notice of construction within a time period set by the city is not one of the criteria set forth in
section 245.005. Thus, the Ordinance's criteria for expiring a project conflicts with that of the
statute. See In re Sanchez, 81 S.W.3d at 796.4


         4Briefing  we received in connection with your request argues that subsection 245.002(a)'s refetence to
«expiration dates" implicitly authorizes a regulatory agency to impose expiration dates on permits. See City of_Austin
                                                                                                        (continued ... )
The Honorable Rene 0. Oliveira - Page 4                       (GA-0980)




        Accordingly, a court would likely conclude that the Ordinance is void to the extent it causes
a project to expire sooner than it would under the provisions of section 245.005 of the Local
Government Code. Likewise, a court would likely conclude that the Ordinance is void to the extent
it causes a project to expire regardless of whether the project meets the section 245.005 criteria for
progress towards completion of the project. 5




         '( ... continued)
Briefat 3; Brief from Scott N. Houston, General Counsel, Texas Municipal League at 2 (Aug. 9, 2012). No Texas court
has addressed this issue, and we need not address it here. The argument is unavailing to our consideration because the
Ordinance results in the expiration of projects, not permits. The rights guaranteed to projects by chapter 245 coi1tinue
to apply regardless of the expiration of individual permits within a project.

         5lt has been suggested in briefing submitted to this office that, because the Ordinance became effective on

September 6, 1997, it is in violation of sections 2 and 3(a) of House Bill 1704 enacted in 1999. See Brief from Andrew
Weber, Kelly Hart & Hallman, on behalf of the Real Estate Council of Austin at2-4 (June 29, 2012). See also Act of
Apr. 29, 1999, 76th Leg., R.S., ch. 73, §§ !(a), 2, 1999 Tex. Gen. Laws 431,432,434 (eff. May 11, 1999) (finding that
former subchapter I, chapter 481 of the Government Code "was inadvertently repealed" and adding chapter245). House
Bill 1704 provides that chapter 245 appUes retroactive]y to a "project in progress on or commenced after September 1,
 1997" and that "any actions taken by a regulatory agency for the issuance of a permit, as those terms are defined by
Section 245.001, Local Government Code, ... afterthat repeal and hefore the effective date of this Act, shall not cause
or requi"re the expiration or termination of a project, permit, or series of permits to which Section 2 of this Act applies."
Id. §§ 2, 3(a). We do not address the question because we have concluded that the Ordinance conflicts with chapter 245.
00\   I_",   •



                 The Honorable Rene 0. Oliveira - Page 5         (GA-0980)




                                                      SUMMARY

                                      .A court would likely conclude that the Ordinance provisions
                               about which you ask are void because they conflict with chapter 245
                               of the Local Government Code.

                                                             Very truly yours,


                                                                                 ~
                                                             Attorney General of Texas


                 DANIEL T. HODGE
                 First Assistant Attorney General

                 JAMES D. BLACKLOCK
                 Deputy Attorney General for Legal Counsel

                 JASON BOATRIGHT
                 Chairman, Opinion Committee

                 Charlotte M. Harper
                 Assistant Attorney General, Opinion Committee
NOTICE OF APPEAL




       30
                                                                                              Filed in The District Court
                                                                                               of Travis County, Texas
                                            IN THE DISTRICT COURT OF                                OCT 24 2016 JJ )\)lz_
I                                            TRAVIS COUNTY, TEXAS
                                               419th JUDICIAL DISTRICT
                                                                                           At               (sg        t1M
                                                                                           Velva   L. Price, District clierk·

        CHARLES N. DRAPER,                                      §
                                                                §
       Plaintiff, Pro Se                                        §
                                                                §
       v.                                                       §          CAUSE NO. D-lGN-13-000778
                                                                §
       GREG GUERNSEY,                                           §
       IN ms CAPACITY AS DIRECTOR OF                            §
       PLANNING AND DEVELOPMENT                                 §
       WATERSHED PROTECTION                                     §
       REVIEW DEPARTMENT,                                       §
       AND CITY OF AUSTIN                                       §
                                                                §
       Defendants.                                              §


                                        PLAINTIFF'S NOTICE OF APPEAL
                           DEFENDANTS' NO-EVIDENCE SUMMARY JUDGEMENT

             COMES NOW, Charles Draper and files Plaintiff's Notice ofAppeal on Order on Motion for No-

       Evidence Summary Judgment.

             On October 1 l'\ 2016 Honorable Judge Karin Crump erred in the 419tl' Travis County Civil Court on ·

      Defendants' Motion for No-Evidence Summary Judgment. Agents appeared, before the court for conference,

      and offer testimony. The Order fails to stipulate findings-of-fact, and conclusions of law. On October 24,

      2016, under CRCP Rule §296, plaintiff requested clarity.

            Under TRCP Rule §168, and TRAP §29, plaintiff formalizes Notice ofAppeal to be sent to the

      Texas' Third Court of Appeals.

                                                         I. Rule of Law

            Under CPRCRules §51.012, and §51.014(d)(l), An interlocutory appeal from an order involving a ,

    controlling question of law which there is substantial ground for a difference of opinion, and (2) an immediate

    appeal may materially advance the ultimate termination of the litigation; plaintiff petitions the court of appeals.

t           Under TRCP §166(a), and (e), plaintiff filed appropriate causes of action, to assist in the disposition

    of the case without undue expense or burden to the parties.
             Plaintiffs claims are based CPRC Rule §101.0215(29), Liability of a Municipality's for fraudulent
I   misrepresentations; whereby, Greg Guernsey engaged in 'proprietary', special-authority, denied Plaintiffs

    valid Travis County Permit #85-2558 at his 'occupational discretion', and failed to perform his

     'governmental-function' within the context of State law; during the scope of his employment.

        Under Chapters LGC § 245, 'vested rights' attach to a project once the application for the first permit

    required in completing the project is filed with the agency responsible for regulating the subject property.

    Schumaker Enterprises, Inc. V. City ofAustin, 325 S.W.3d 812, 815 (Tex. App. -Austin 201 I, no pet.),

    Travis County was the 'agency responsible for regulating' and issued, Patton Lane Office Building Permit

    #85-2558 in 1885. Plaintiff has valid 'vested rights'.

        LGC § 43.002. Continuation of Land Use, (a) A municipality may not, after annexing an area,

    prohibit a person from:(!) continuing to use the land in the area in the manner that was being used on the

    date the annexation proceedings were instituted if the land use was legal at that time.

      Additionally, a constitutional question arises under Texas Constitution, Article 1, §17 (a), (160), (161)

    Physical Taking, Intent, Inverse Condemnation, Restriction of land use.

            Plaintiff contends, there is controlling question of law, misplaced in Travis County District Court

    419 th , which honorable Judge Karin Crump·presided.

                                                             II. Order

            On October 18, 2016, Justice Karin Crump issued an Order; GRANTING Defendants' Motion for

    No-Evidence Summary Judgment, and DISMISSED plaintiff's lawsuit against defendants.

            Contrary to defendants' motion, plaintiff's claims, and evidence are self-authenticated under Rules:

    §801(1)(e)(A), (B)(C)(D), §801(2), §803(14), §803(15), §803(16), and supported in Affidavits.

            Having reviewed defendants' petition for No Evidence Summary Judgment, Justice Karin Crump

    GRANTED defendants' petition without providing; alternative relief, justification, rule of law, base, nor court

    reported testimony in support of her Order.

            Under CRCP Rule §296, plaintiff has requested; the court provide in writing stated findings-of-fact

    and conclusions oflaw.


                                                             2
•                                                         ill.Summary

             In March of 2013, Plaintiff, Charles Draper, sued defendants, Greg Guernsey in his official

    capacity as Director ofPlanning and Watershed Protection Review Department, and the City of Austin for

    fraudulent misrepresentations, intentional torts and failure to conduct their municipal duties under Tex.

    CRPC Rule §101.0215 (29), Municipal Liability, Planning and Zoning.

            Repeatedly, Defendants and his staff have habitually, and intentionally, made fraudulent

    misrepresentations, produced perjured affidavits, misconstrued legislative intent, taking a 'narrow view' of

    Chapter Rule §245, while ignoring Rule §43.002. Travis County was the 'agency responsible for regulating'

    Patton Lane Office Building Permit #85-2558 in 1985.

            Defendants, Greg Guernsey, and the City of Austin in their 'occupational discretion failed to comply

    with State law, engaged in 'proprietary' special authority, intentionally denied plaintiff's 'vested-rights'.

            Texas Third Court of Appeal affirmed plaintiffs previous claims, the Texas Tort .Claims Act grants

    no immunity, under Tex. CRPC §101.106(a) and (e). Meadours v. Ermel, 483, F.3d (Fifth Cir.2007). Id at

    424. (Cause No. 03-14-00265-CV -Mandate filed, February 25th 2015).

            Defendants' actions violated plaintiff's constitutional rights, under Texas Constitution, Article 1,

    §17 (a), (160), (161) Physical Taking, Intent, Inverse Condemnation, Restriction of land use.

            Plaintiff requests Travis District Clerk to forward the Record, Registry, and Notice of Appeal to the

    District Clerk's Office, Texas' Third Court of Appeals. Record request pertain to Cause# D-lGN-13-000778:

              I)      Plaintiff's Final Amended Petition- filed, August 27th, 20 I 3

              2)      Defendants' Traditional And No-Evidence Summary Judgment - filed, August 11th, 2016

              3)      Plaintiff Response to Defendants' No-Evidence Motion for Summary Judgment and

                      Counterclaim for Summary Judgment. - filed, September I, 2016

              4)      Defendants' Reply in Support of its Traditional And No-Evidence Summary Judgment

                      -filed, October 4th, 2016

              5)      Order on Motion for Summary Judgment - filed, October 18th, 2016

              6)      Honorable Karin Crump's 'Finding ofFact& Conclusion ofLaw"- ( ...to be determined).


                                                            3
•                                                               Respectfully submitted,




                                                                Charles N. Draper
                                                                160 Maeves Way
                                                                Austin, Texas 78737
                                                                Phone: 512.699.2199 .
                                                                Email: cd@tejasland.co1i:J.


    CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on O~tober 24, 2016, a true and correct copy of the foregoing Plaintiff's Notice ofAppeal
    was sent by certified mail, return receipt request to Andralee Cain Lloyd, Austin Law Department, City Hall, 301
    West2"" Street. P.O. Box 1088, Austin, Texas 78767-1088

    Andralee Cain Lloyd, Assistant City Attorney
    Law Department
    City of Austin
    City Hall, 301 West 2nd Street
    P.O. Box 1088
    Austin, Texas 78767-1088
    (512) 974-2918
    Fax: (512) 974-2918




                                                          4
    "
                                                                                      Filed In The District Court
                                                                                       of Travis County, Texas      k
                                                                                           OCT 18 2016              [If'
                                               NO. D-1-GN-13-000778                  At            ., ;J!..-
                                                                                     Velva L. Price, District
          CHARLES N. DRAPER                              §          IN THE DISTRICT COURT OF
                                                         §
                    Plaintiff,                           §
                                                         §
        . v.                                             §          TRAVIS COUNTY, TEXAS
                                                         §
         GREG GUERNSEY, IN HIS CAPACITY                  §
         AS DffiECTOR OF PLANNING AND                    §
         DEVELOPMENT WATERSHED                           §
         PROTECTION REVIEW DEPARTMENT                    §
         AND CITY OF AUSTIN,            §
               Defendants,              §                           419TH JUDICIAL DISTRICT

                                  ORDER ON MOTION FOR SUMMARY JUDGMENT

                   On October 11, 2016, the Court considered Defendant's First Amended Traditional and

         No-Evidence Motion for Summary Judgment and Defendants' Motion to Strike Plaintiff's

         Evidence. Plaintiff appeared representing himself Pro Se and Defendants appeared through their

•        counsel ofrecord. After reviewing the pleadings on file, Defendants' motions and any responses

         thereto, the evidence presented, and arguments of the parties, the Court is of the opinion that

         Defendant's Motion to Strike Plaintiff's Evidence should be DENIED and Defendant's First

        Amended Traditional and No-Evidence Motion for Summary Judgment should be GRANTED.

                  IT IS THEREFORE ORDERED that Defendants' Motion to Strike Plaintiff's Evidence is

        DENIED.

                  IT IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

        Evidence Motion for Summary Judgment is GRANTED.               Accordingly, Plaintiff's lawsuit

        against Defendants is DISMISSED with prejudice to re-filing and all relief requested against

        Defendants is DENIED.




                                                                                                 Page 1 of2
        Order on Motion for Summary Judgment
.   \




I                  This Order disposes of all parties and all claims pending before the Court. It is, therefore,

         a final and appealable judgment.


         SIGNED this October          £,o I6




                                                                                                       Page 2ofl
        Order on Motion for Summary Judgment
REGISTER OF THE COURT




          31
    '
        Case:D-1-GN-13-000778 with (80) documents

•        FILEDDATE




        4/2/2013        ANS-RESP        AMENDED/        PLAINTIFF'S SUPPLEMENT
                                        SUPPLEMENTED    RESPONSE TO DEFENDANT'S
                                        ANSWER          GREG GUERNSEY AND THE
                                                        CITY OF AUSTIN'S ORIGINAL
                                                        ANSWERS




        5/16/2013       ANS-RESP        SPECIAL        DEFENDANTS GREG
                                        EXCEPTIONS     GUERNSEY AND CITY OF
                                                       AUSTIN'S SPECIAL
                                                       EXCEPTIONS




        5/17/2013      NOTICE          NTC:HEARING/      NOTICE OF HEARING ON
                                       SETTING           DEFENDANTS GREG
                                                       · GUERNSEY AND CITY OF
                                                         AUSTIN'S SPECIAL
                                                         EXCEPTIONS
t   FILED DATE   CATEGORY   DESCRIPTION        ADDITIONAL INFO




    5/20/2013    MOTION     MTN:OTHER MOTION   PLAINTIFF'S MOTION TO
                                               QUASH DEFENDANT'S
                                               MOTION FOR CONTINUANCE
                                               OF PLAINTIFF'S ORIGINAL
                                               PETITION, DECLARATORY
                                               ruDGMENT, INJUNCTION
                                               RELIEF, AND SUPPLEMENT
                                               TO THE RECORD




    5/30/2013    ORD        ORD:OTHER ORDER    ORDER ON DEFENDANTS
                                               GREG GUERNSEY AND CITY
                                               OF AUSTIN'S MOTION FOR
                                               CONTINUANCE OF
                                               PLAINTIFF'S HEARING ON
                                               PLAINTIFF'S ORIGINAL
                                               PETITION, DECLARATORY
                                               JUDGMENT, INJUNCTIVE
                                               RELIEF,AND




    6/13/2013    ANS-RESP   OBJECTIONS         PLAINTIFF'S OBJECTIONS TO
                                               COURT ORDER'S
                                               DEFENDANT'S MOTION FOR
                                               SPECIAL EXCEPTIONS AND
                                               MOTION FOR CONTINUANCE




    7/17/2013    ORD        ORD:OTHER ORDER    ORDER ON DEFENDAi'\JTS
                                               GREG GUERNSEY AND CITY
                                               OF AUSTIN'S SPEC! AL
                                               EXCEPTIONS




                                                                           2
    10/31/20 I 3   MOTION     MTN:OTHER MOTION DEFENDANTS GREG
                                               GUERNSEY AND CITY OF
                                               AUSTIN'S OBJECTION TO P
                                               LAINTIFF'S MOTION FOR
                                               JUDGMENT ON AGREED
                                               STATEMENT OF FACTS




•   I 1/4/2013     ANS-RESP   OTHER ANSWER/     PLAINTIFF'S RESPONSE TO
                              RESPONSE          DEFENDANTS OBJECTION
                                                PLAINTIFF'S MOT ION FOR
                                                JUDGMENT ON AGREED
                                                STATEMENT OF FACTS




                                                PLAINTIFF'S SUPPLEMENT
                                                TO THE RECORD
                                                AFFIDA VJTS OF EVEIDENCE




                                                                           3
3/26/2014   MOTION     MTN:DISMISS/        CITY OF AUSTIN AND GREG
                       NONSUIT             GUERNSEYS MOTION TO
                                           DISMISS PURSUANT TO TEX
                                           CIV PRAC & REM CODE
                                           IOl.106(A)AND(E)




4/2/2014    ANS-RESP   RESPONSE TO         PLAINTIFFS RESPONSE TO
                       MOTION/PLEADING     CITY OF AUSTIN GREG
                                           GUERNSEYS MOTION TO
                                           DISMISS PURSUANT TO TEX
                                           CIV PRAC & REM CODE
                                           101.105 (A) AND (E)




4/16/2014   ORD        ORD:NTC/ORD         ORDER GRANTING CITY OF
                       DISMISSAL/NONSUIT   AUSTIN AND GREG
                                           GUERNSEY'S MOTION TO
                                           DISMISS PURSUANT TO TEX.
                                           CIV. PRAC. & REM. CODE
                                           101.106 (a) AND (e)




•~-----------____,
5/6/2014    OTHER      LETTER              LETTER REQUESTING
                                           REPORTERS RECORD




                                                                      4
11/3/2015   ANS-RESP   OTHER ANSWER/   DEFENDANTS RESPONSE TO
                       RESPONSE        PLAINTIFFS NO-EVIDENCE
                                       MOTION FOR SUM MARY
                                       JUDGMENT(WITH ORDER
                                       FORWARDED TO CLERK OF
                                       THE 419TH COURT)




                                                                5
12/2/2015   OTHER    OTHER FILING   LETTER - 3RD COURT OF
                                    APPEALS NOTICE OF
                                    RECEIPT OF CLERK'S R
                                    ECORD FILED




8/23/2016   MOTION   MTN:SUMMARY    DEFENDANTS' FIRST
                     JUDGMENT       AMENDED TRADITIONAL
                                    AND NO-EVIDENCE MOTION
                                    FOR SUMMARY JUDGMENT



8/24/2016   MOTION   MTN:SUMMARY    DEFENDANTS' FIRST
                     JUDGMENT       AMENDED TRADITIONAL
                                    AND NO-EVIDENCE MOTION
                                    FOR SUMMARY JUDGMENT




                                                             6
 .•




10/4/2016    ANS-RESP   RESPONSE       DEFENDANTS' REPLY IN
                        SUMMARY        SUPPORT OF ITS
                        JUDGMENT MTN   TRADITIONAL AND NO-
                                       EVIDENCE MOTION FOR
                                       SUMMARY JUDGMENT AND
                                       RESPONSE TO PLAINTIFF'S
                                       OUNTERCLAIM FOR
                                       SUMMARY JUDGMENT




10/28/2016   OTHER      OTHER FILING   LETTER FROM THE
                                       HONORABLE KARIN CRUMP




                                                                 7



                                                                     .J